Exhibit 10.3
 
 
Execution Copy
 
LICENSE AGREEMENT
 
 
This License Agreement (the “Agreement”) is entered into this 20th day of
September 2013 (the “Effective Date”) by and between Phyxius Pharma Inc., a
company incorporated under the laws of State of Delaware (“Licensee”) and Orion
Corporation, a company incorporated under the laws of Finland (“Orion”).
Licensee and Orion may each be referred to in this Agreement individually as a
“Party” and collectively as the “Parties”.
 
BACKGROUND
 
A.         Orion owns and controls certain patent rights and proprietary
information with respect to Levosimendan and the Product.
 
B.         Orion desires to license certain rights to Licensee for the
Development and Commercialization of the Product for use in the Field in the
Territory as more particularly described in, and subject to, the terms and
conditions set forth in this Agreement.
 
C.         Licensee desires to obtain such license under Orion’s patent rights
and proprietary information with respect to the Product.
 
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:
 
1.  
DEFINITIONS

 
1.1. “Affiliate(s)” means, with respect to either Party, any Person that
directly or indirectly through one or more Affiliates controls, is controlled by
or is under common control with such Party. For the purposes of this definition,
“control” means the ownership of greater than fifty percent (50%) of the shares
or such other arrangement as constitutes the direct or indirect ability to
direct the management, affairs or actions of such Person.
 
1.2. “Annual Net Sales” means the total and aggregate Net Sales achieved during
any given Calendar Year.
 
1.3. “Breaching Party” has the meaning ascribed to such term in Section 16.3.
 
1.4. “Calendar Year” means each successive period of twelve (12) consecutive
calendar months commencing on January 1 and ending on December 31, except that
the first Calendar Year of the Term shall commence on the Effective Date and end
on December 31, 2013, and the last Calendar Year of the Term shall commence on
January 1 of the Calendar Year in which the Term ends and end on the last day of
the Term.
 
1.5. “Change of Control” means the occurrence of any of the following events:
(i) any Person, or Persons acting in concert, becoming the beneficial owner of
more than fifty percent (50%) of the stock (or other ownership interest) or
voting rights thereunder of Licensee; or (ii) any Person, or Persons acting in
concert, acquiring the capability of electing the majority of the Board of
Directors (or other governing body) of Licensee. For the purposes of this
definition, “acting in concert” means a group of Persons who, pursuant to an
agreement or understanding (whether formal or informal), co-operate to obtain or
consolidate control of Licensee.
_____________________
 
[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6. “Commercialization” means any and all activities directed to the
commercialization of the Product for use in the Field in the Territory,
including pre-launch and post-launch marketing, promoting, distributing,
offering for sale and selling the Product in the Field in the Territory. When
used as a verb, “Commercialize” means to engage in Commercialization.
 
1.7. “Competing Product” means any pharmaceutical product intended for the same
indication or indications for which the Product is approved, containing
Levosimendan as an active pharmaceutical ingredient, other than the Product.
 
1.8. “Confidential Information” means any and all proprietary or otherwise
confidential business, commercial, financial, technical or other information,
know-how and data, regardless of whether any of the foregoing are marked
“confidential” or “proprietary” or communicated in oral, written, graphic,
electronic, or any other form.
 
1.9. “Development” means any and all pre-clinical and clinical development
activities reasonably related to the submission of information to a Regulatory
Authority and other activities related to obtaining Regulatory Approval for the
Product in the Field in the Territory, but excluding Commercialization
activities. When used as a verb, “Develop” means to engage in Development.
 
1.10.  “Disclosing Party” has the meaning ascribed to such term in Section 14.1.
 
1.11. “FDA” means the United States Food and Drug Administration or any
successor agency thereof.
 
1.12. “Field” means the use of the Product for any and all therapeutic,
diagnostic, preventative, disease management and other uses in humans.
 
1.13. “First Commercial Sale” means the first arm’s length transaction,
transfer, or disposition for value to a Third Party of the Product by or on
behalf of Licensee or its Sub licensee in the Territory after Regulatory
Approval has been granted.
 
1.14. “Force Majeure Event” has the meaning ascribed to such term in Section
17.2.
 
1.15. “GAAP” means generally accepted accounting principles in the United
States, as consistently applied by Licensee.
 
1.16. “Generic Competition” means, on a country-by-country basis, that one or
more Third Parties sell one or more Generic Products in a given country of the
Territory and that the unit sales of Generic Product(s) exceed fifty percent
(50%) of the total unit sales of the Product and all Generic Products in such
country.
 
1.17. “Generic Product” means any pharmaceutical product, other than the
Product, that (i) contains Levosimendan as an active pharmaceutical ingredient;
(ii) is intended for the same indication or indications for which the Product is
approved; (iii) is pharmaceutical equivalent with respect to the Product; and
(iv) could not have been sold or with respect to which a license would have been
required to be obtained from Orion, if patent or other exclusivity rights
covering the Product would have been in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
1.18. “IND” means an Investigational New Drug application filed with the FDA
seeking approval to conduct human clinical investigations. References herein to
an IND shall include, to the extent applicable, any comparable filing(s) in the
Territory outside the United States.
 
1.19. “Indemnified Party” has the meaning ascribed to such term in Section 15.3.
 
1.20. “Indemnifying Party” has the meaning ascribed to such term in Section
15.3.
 
1.21. “Levosimendan” means
(-)(R)-[[4-(1,4,5,6-tetrahydro-4-methyl-6-oxo-3-pyridazinyl)phenyl]-hydrazono]propanedinitrile.
 
1.22. “Licensee Clinical Data” has the meaning ascribed to such term in Section
7.6
 
1.23. “Licensee Grant-Back Patents” has the meaning ascribed to such term in
Section 7.6
 
1.24. “Licensee Indemnities” has the meaning ascribed to such term in Section
15.3.
 
1.25. “Licensee Loss” has the meaning ascribed to such term in Section 15.3.
 
1.26. “Line Extension Products” means new developments of the Product, for
instance, as to the formulation, presentation, means of delivery, route of
administration, dosage or indication (whether or not patented or patentable).
 
1.27. “NDA” means a New Drug Application filed with the FDA seeking approval to
market, sell, and use the Product in the Field in the United States. References
herein to an NDA shall include, to the extent applicable, any comparable
filing(s) in the Territory outside the United Sates.
 
1.28. “Net Sales” means the gross amounts invoiced for sales of the Product in
the Territory by Licensee and its Sublicensees to Third Parties, less the
following deductions (specifically excluding any royalty payments made by
Licensee to Orion hereunder and all payments made by Licensee to Orion under the
Supply Agreement - Commercial), in each case in accordance with the GAAP,
related specifically to the Product, actually allowed and taken by such Third
Party, and not otherwise recovered by or reimbursed to Licensee or its
Sublicensees:
 
(a)  
normal and customary trade, quantity or cash discounts actually allowed (other
than discounts granted at the time of invoicing and already included in the
gross amount invoiced);

 
(b)  
refunds, rebates, wholesaler charge backs and retroactive price adjustments
actually allowed or paid;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)  
amounts repaid or credited by reason of rejections, returns or recalls of the
Product;

 
(d)  
taxes on sales (such as value added, sales or use taxes), but not including
taxes assessed against the income derived from such sales;

 
(e)  
custom duties and import fees levied against and payable by Licensee directly on
account of the importation of the Product into the Territory;

 
(f)  
freight, insurance and other transportation charges to the extent added to the
sale price and set forth separately as such in the gross amount invoiced; and

 
(g)  
similar deductions as Licensee can reasonably demonstrate are or have become
customary in the pharmaceutical industry.

 
1.29. “Non-Breaching Party” has the meaning ascribed to such term in Section
15.3.
 
1.30. “Orion Indemnitees” has the meaning ascribed to such term in Section 15.3.
 
1.31. “Orion Loss” has the meaning ascribed to such term in Section 15.3.
 
1.32. “Orion Proprietary Information” means any and all Confidential Information
related to the human use of Levosimendan and/or the Product which (i) Orion owns
or controls on the Effective Date or at any time during the Term; (ii) Orion has
the right to disclose and license (it being understood that the limitation in
this clause (ii) shall only apply to such Confidential Information that is not
material to the Product); and (iii) is necessary or useful for Licensee to
practice the licenses granted to it hereunder.
 
1.33. “Orion Patent Rights” means any and all patents and patent applications in
the Territory directed or related to Levosimendan or the Product that Orion own
or control on the Effective Date or at any time during the Term. The Orion
Patent Rights in existence on the Effective Date are set forth on Exhibit A.
 
1.34. “Patent Term Extension” has the meaning ascribed to such term in Section
10.3
 
1.35. “Payments” has the meaning ascribed to such term in Section 5.1.
 
1.36. “Person” means (as the context requires) an individual, corporation,
partnership, association, trust, limited liability company, or other entity or
organization.
 
 
 

--------------------------------------------------------------------------------

 
 
1.37. “Pricing Approval” means any and all pricing approvals, licenses,
registrations or authorizations of any Regulatory Authority necessary to
Commercialize the Product in the Field in the Territory.
 
1.38. “Product” means the pharmaceutical product containing Levosimendan as an
active pharmaceutical ingredient and intended for human use or administration in
a hospital or critical care setting (i.e., 2.5 mg/ml concentrate for solution
for infusion / 5ml vial).
 
1.39. “Product Trademark” means Simdax® or any other trademark selected by the
Parties, registered or registerable and owned by Orion to be used for the
Product in the Territory.
 
1.40. “Receiving Party” has the meaning ascribed to such term in Section 15.3.
 
1.41. “Sales Level Estimate” means Licensee’s good faith forecast of its
projected Net Sales of the Product in the Territory for the relevant Sales Year.
 
1.42. “Sales Year” means the twelve (12) months’ period commencing on the first
day of the first calendar month following the First Commercial Sale and each
subsequent twelve (12) months’ period thereafter.
 
1.43. “sNDA” means a supplemental New Drug Application based on a NDA filed and
approved by the FDA . References herein to a sNDA shall include, to the extent
applicable, any comparable filing(s) in the Territory outside the United Sates.
 
1.44. “Study” means the human clinical trial using the Product and studying
reduction in morbidity and mortality of cardiac surgery patients at risk of low
cardiac output syndrome (LCOS) as described in the Study Protocol, to be
conducted by or on behalf of Licensee.
 
1.45. “Study Protocol” means the written clinical study protocol created by
Licensee, and discussed and agreed with the FDA, as set forth on Exhibit B.
 
 
 

--------------------------------------------------------------------------------

 
 
1.46. “Sublicensee” has the meaning ascribed to such term in Section 2.2.
 
1.47. “Supply Agreement – Commercial” means the agreement to be entered into
between Orion and Licensee, under which the Parties shall address issues related
to the supply of commercial quantities of the Product to Licensee by Orion (or
its nominee).
 
1.48. “Supply Agreement – Development” means the agreement to be entered into
between Orion and Licensee, under which the Parties shall address issues related
to the supply of developmental quantities of the Product to Licensee by Orion
(or its nominee).
 
1.46. “Term” has the meaning ascribed to such term in Section 16.1.
 
1.47. “Territory” means the United States of America and Canada, and their
respective territories, commonwealths and possessions.
 
1.48. “Third Party Claim” has the meaning ascribed to such term in Section 15.3.
 
1.49. “Regulatory Approval” means any and all registrations, licenses,
authorizations and approvals of any Regulatory Authority necessary to Develop
and/or Commercialize the Product for use in the Field in the Territory
(including, without limitation, all Pricing Approvals).
 
1.50. “Regulatory Authority” means, with respect to any particular country in
the Territory, any governmental authority, body, commission, agency or other
instrumentality of such country regulating or otherwise exercising authority
over the Development and/or Commercialization of the Product in such country of
the Territory.
 
1.51. “Third Party” means any Person other than Licensee and Orion and their
respective Affiliates.
 
1.52. “Regulatory Approval” means any and all registrations, licenses,
authorizations and approvals of any Regulatory Authority necessary to Develop
and/or Commercialize the Product for use in the Field in the Territory
(including, without limitation, all Pricing Approvals).
 
1.53. “Regulatory Authority” means, with respect to any particular country in
the Territory, any governmental authority, body, commission, agency or other
instrumentality of such country regulating or otherwise exercising authority
over the Development and/or Commercialization of the Product in such country of
the Territory.
 
1.54. “Third Party” means any Person other than Licensee and Orion and their
respective Affiliates.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.  
LICENSE GRANTS

 
2.1 Development and Commercialization Licenses. Subject to the terms and
conditions of this Agreement, Orion hereby grants to Licensee under the Orion
Patent Rights and Orion Proprietary Information during the Term (and thereafter,
subject to the terms and conditions of this Agreement):
 
(a)  
an exclusive right and license, with the right to grant sublicenses subject to
Section 2.2, to conduct Development in support of obtaining Regulatory Approval
for the Product in the Field in the Territory; and

 
(b)  
an exclusive right and license, with the right to grant sublicenses subject to
Section 2.2, to Commercialize the Product in the Field in the Territory.

 
2.2 Right to Sublicense. Subject to the terms and conditions of this Agreement,
Licensee shall have the right to grant sublicenses in the Territory under the
licenses and rights granted by Orion under Section 2.1 to any Affiliate or Third
Party (each a “Sublicensee”); provided that (i) Licensee enters into a written
sublicense agreement with each such Sublicensee that is consistent with the
terms and conditions of this Agreement; (ii) Licensee shall not be relieved of
its obligations pursuant to this Agreement as a result of such sublicense; and
(iii) in the case where the Sublicensee is a Third Party, Orion has granted its
prior written consent to such sublicense, which consent shall not be
unreasonably withheld, conditioned or delayed. If this Agreement terminates for
any reason, any Sublicensee shall, from the effective date of such terminate,
become a direct licensee of Orion; provided, however, that Orion’s obligation(s)
to such Sublicensee are not greater than Orion’s obligations to Licensee under
this Agreement, and provided further that such Sublicensee is not in breach of
its sublicense agreement and such Sublicensee agrees in writing to comply with
all of the terms of this Agreement and assumes the responsibilities of Licensee
hereunder.
 
2.3 License to the Product Trademark. The Product shall be Commercialized in the
Territory under the Product Trademark. Subject to and in accordance with the
terms and conditions of this Agreement, during the Term, Orion hereby grants to
Licensee an exclusive license, with the right to sublicense subject to Section
2.2, to use and display the Product Trademark in the Territory solely in
connection with the performance by Licensee of its Development and
Commercialization obligations with respect to the Product in the Territory.
Licensee acknowledges that nothing in this Agreement shall give it any right,
title or interest in or to the Product Trademark other than the limited license
granted herein for the duration of the Term.
 
2.4 Retention of Rights. All rights not specifically granted to Licensee under
this Agreement are expressly reserved and retained by Orion. Without limiting
the generality of any of the foregoing, it is expressly understood and agreed
that (i) Orion retains all rights under the Orion Patent Rights and Orion
Proprietary Information outside the Territory; and (ii) the grant of rights to
Licensee under this Agreement excludes any rights whatsoever for Licensee to
manufacture or have manufactured the Product.
 
2.5 Line Extension Products. If Orion develops any Line Extension Product during
the Term, Licensee shall have a right of first refusal to Commercialize each
such Line Extension Product in the Territory in accordance with and subject to
the terms of this Section 2.5. Orion shall notify Licensee in writing of any
Line Extension Product and commercial terms thereof, and provide Licensee with
information reasonably required to evaluate the proposal. Licensee shall have
sixty (60) days from the date of such notice to consider the proposal, by the
end of which period Licensee must notify Orion in writing if it is interested in
pursuing such proposal for the Line Extension Product described in such
proposal. In such event, the Parties shall negotiate in good faith with a view
of reaching a mutually acceptable agreement (if any) for such Line Extension
Product. If the Parties, despite conducting good faith negotiations, do not
finalize and execute a mutually acceptable agreement for such Line Extension
Product within one-hundred twenty (120) days after the date of Licensee’s
notification of interest (or should Licensee fail to notify Orion of its
interest within the above mentioned sixty (60) days’ period), Orion shall be
free to commercialize such Line Extension Product in the Territory either itself
or through any Third Party on terms materially no less favorable to Orion in the
aggregate than those terms last offered by Orion to Licensee. For the avoidance
of doubt it is expressly stated that nothing herein shall be deemed as an
obligation for Orion to develop any Line Extension Product.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.  
UP-FRONT AND MILESTONE PAYMENTS

 
3.1 Up-Front Payment. In consideration of Orion entering into this Agreement and
the rights granted to Licensee hereunder, Licensee shall pay to Orion a
non-refundable up-front payment in the amount of one million US Dollars (USD
1,000,000) within thirty (30) days of Licensee receiving the funding for the
Study into its bank account, but in any event at the latest on April 1, 2014.
 
3.2 Development Milestone Payments. Licensee shall pay to Orion the following
non-refundable development milestone payments no later than twenty-eight (28)
days after the occurrence of the applicable milestone event:
 
(a)  
two million US Dollars (USD 2,000,000) upon the grant of Regulatory Approval for
the Product in the United States of America by the FDA; and

 
(b)  
one million US Dollars (USD 1,000,000) upon the grant of Regulatory Approval for
the Product in Canada by the relevant Regulatory Authority.

 
If Licensee Develops the Product for several indications subsequent to which two
(or more) Regulatory Approvals are applied for, each of the above development
milestone payments is payable also for each such additional indication;
provided, however, that no additional development milestone payments will be due
in case Licensee submits a sNDA for an extension of the indication for the
Product.
 
3.3 Commercialization Milestone Payment. Licensee shall pay to Orion the
following non-refundable commercialization milestone payments, contingent upon
occurrence of the specified event and payable the first time such milestone
event is achieved:
 
(a)  
[***] upon the Net Sales in the Territory [***];

 
(b)  
[***] upon the Net Sales in the Territory [***]; and

 
(c)  
[***] upon the Net Sales in the Territory [***].

 
3.4 Notification. Licensee shall notify Orion in writing of the achievement of
the milestones set forth in Section 3.2 within fourteen (14) days after the
achievement thereof and of the achievement of the milestone set forth in Section
3.3 within fourteen (14) days after Licensee’s determination of the achievement
thereof, but in any event no later than thirty (30) days after the end of the
calendar quarter in which such Net Sales milestone is achieved. No later than
within fourteen (14) days from the date of such notice, Licensee shall make the
applicable milestone payment to Orion.
 
4.  
ROYALTIES

 
4.1 Royalty Payments on Net Sales in the Territory. Licensee shall pay or cause
to be paid to Orion a royalty on Net Sales of the Product in the Territory made
by Licensee and its Sublicensees at the following rate:
 
4.1.1 During the Term:
 
(a)  
[***] of Annual Net Sales of the Product in the Territory during the relevant
Calendar Year [***]; and

 
____________________________
[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
[***] of Annual Net Sales of the Product in the Territory during the relevant
Calendar Year [***].

 
4.1.2 After the Term, [***] of Net Sales for as long as the Product is sold in
the Territory.
 
4.2 Royalty Reduction. Notwithstanding Section 4.1.1, to the extent there is
Generic Competition in any given country of the Territory with respect to the
Product during the Term, then the applicable royalty rate according to Section
4.1.1 with respect to such country shall be reduced to [***] of Net Sales. Such
reduced royalty rate shall become effective on the first day of the first
calendar month following the onset of Generic Competition and shall continue to
apply for the remainder of the Term as long as Generic Competition exists (and
to the extent Generic Competition ceases to exist, Licensee resumes to pay
royalty according to Section 4.1.1 as of the first day of the first calendar
month following the cessation of Generic Competition).  In the event Generic
Competition occurs in any country of the Territory during the Term, then Orion
may elect to convert the license under Section 2.1 to non-exclusive, in which
case the applicable royalty rate according to Section 4.1.1 with respect to such
country for the remainder of the Term shall be reduced to [***].
 
4.3 Accrual of Royalties. No royalty shall be due or owing from the use or
distribution of the Product in transactions where no consideration is received
by Licensee, such as when the Product is used for Development purposes. No
royalties shall be payable on sales between Licensee and its Sublicensees, but
royalties shall be payable on subsequent sales by any such Sublicensee.
 
5.  
MILESTONE AND ROYALTY REPORTS AND ACCOUNTING

 
5.1 Reports and Payments.
 
5.1.1 Royalty Payments and Statements. Commencing on the calendar quarter in
which the First Commercial Sale occurs, Licensee shall, within thirty (30) days
after the end of each calendar quarter, pay to Orion the total royalties due
from Licensee to Orion for such calendar quarter, along with a written report
setting forth for such calendar quarter the following information:
 
(a)  
the gross sales and Net Sales of the Product on a country-by-country basis in
the Territory in each country’s local currency and in US Dollars (including a
detailing of all deductions taken in the calculation of Net Sales);

 
(b)  
the applicable exchange rate to convert from each country’s local currency to US
Dollars;

 
_________________________________
[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
the sales volumes of the Product on a country-by-country basis in the Territory;
and

 
(d)  
the calculation of the royalty due from Licensee to Orion under Section 4.1 or
4.2.

 
5.1.2 Milestone Payments and Statements. Licensee shall notify Orion of the
occurrence of each milestone event and shall make milestone payments to Orion as
described in Section 3 above.
 
5.1.3 Taxes. All amounts payable by Licensee to Orion pursuant to this Agreement
(the “Payments”) are inclusive of, and shall be made subject to any deduction or
withholding for or on account of, any tax required by applicable laws. Licensee
shall not be required to gross up any Payments or to pay any additional amounts
to account for such deduction or withholding. Orion shall be responsible for
paying any and all taxes levied on account of, or measured in whole or in part
by reference to, any Payments it receives. If Licensee does deduct or withhold
as set forth above, Licensee shall (i) promptly notify Orion of such deduction
or withholding; (ii) pay to the relevant authorities the full amount deducted or
withheld; and (iii) promptly forward to Orion an official receipt (or certified
copy) or other documentation evidencing such payment to such authorities. Orion
retains the right to respond to and challenge any such tax.
 
5.1.4 Currency. All payments required under this Agreement shall be made in US
Dollars. For the purpose of computing the Net Sales of the Product in a currency
other than US Dollars, such currency shall be converted from local currency to
US Dollars at the conversion rate reported in The Wall Street Journal on the
last business day of the calendar quarter immediately preceding the applicable
calendar quarter. If The Wall Street Journal ceases to be published, then the
rate of exchange to be used shall be that reported in such other business
publication of national circulation in the United States as the Parties
reasonably agree.
 
5.2 Maintenance of Records; Audits.
 
5.2.1 Record Keeping. Licensee shall keep and shall cause its Sublicensees to
keep complete and accurate books and accounts of record in connection with the
sale of the Product in sufficient detail to permit accurate determination of all
figures necessary for verification of milestone payments and royalties to be
paid hereunder. Licensee shall maintain and shall cause its Sublicensees to
maintain such books and accounts of record for a period of at least three (3)
years after the end of the period for which they were generated, or longer if
required by any law or regulation.
 
5.2.2 Audits. Upon the written request by Orion, Licensee shall permit an
independent accounting firm selected by Orion and reasonably acceptable to
Licensee to have access during normal business hours and upon reasonable notice
to Licensee to such of the books and accounts of record as may be reasonably
necessary to verify the accuracy of the reports provided under Section 5.1. The
foregoing audit right shall be limited to one (1) audit per Calendar Year, and
the scope of any such audit shall be limited to the current and the preceding
two (2) Calendar Years. The accounting firm shall disclose to Orion only whether
the reports are correct or incorrect, the specific details concerning any
discrepancies and such other information that should properly be contained in
any report required under Section 5.1.
 
5.2.3 Underpayments/Overpayments. If any audit concludes that additional
milestone payments or royalties were due by Licensee to Orion, Licensee shall
pay to Orion the additional payments within thirty (30) days of the date
Licensee receives notice from Orion of such conclusion. If such audit concludes
that Licensee overpaid milestone payments or royalties to Orion, Orion shall
refund such overpayments to Licensee within thirty (30) days of the date of the
conclusion of such audit.
 
5.2.4 Audit Fees. The fees charged by the independent accounting firm shall be
paid by Orion; provided, however, that if an error of five percent (5%) or more
in favor of Orion in the payment of the milestone payments or royalties is
discovered, then the reasonable fees and expenses of the accounting firm shall
be paid by Licensee.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.  
REGULATORY MATTERS

 
6.1 Regulatory Responsibility. Licensee shall have all regulatory
responsibilities under applicable laws, rules and regulations, reporting and
otherwise, in connection with the Product in the Territory. Licensee shall be
responsible for all cost and expenses associated therewith (including, without
limitation, all fees payable to the FDA and other Regulatory Authorities in the
Territory). Licensee shall keep Orion reasonably informed of its efforts and
activities in seeking, obtaining and maintaining Regulatory Approval for the
Product in the Territory.
 
6.2 Licensee’s Diligence Obligations. Licensee shall be responsible for
diligently compiling all NDAs for the Product for the Territory and for having
each NDA filed with the relevant Regulatory Authority as promptly as practical
after Licensee’s receipt of all data, information and documents necessary to
prepare such filing.
 
6.3 Communications with Regulatory Authorities. Licensee shall be responsible
for interfacing, corresponding, communicating and meeting with the FDA and other
Regulatory Authorities in the Territory with respect to all matters relating to
the Product. However, Orion shall have the right to participate and cooperate in
such meetings (and planning therefor), as may be appropriate and reasonable.
Licensee shall, and shall cause its Sublicensees to, promptly (and in any event
no later than three (3) business days of receipt of such communication) make
available to Orion copies of all material correspondence with any Regulatory
Authority regarding regulatory warning letters, withdrawal of the Product in the
Territory, and correspondence bearing on the safety and efficacy of the Product.
Further, Licensee undertakes, upon reasonable request by Orion, to provide Orion
with copies of any other correspondence with the Regulatory Authorities in the
Territory regarding the Product.
 
6.4 Additional Information. From and after the Effective Date, Orion shall, at
no cost to Licensee, provide Licensee with all information readily available to
Orion which Licensee reasonably requests regarding the Development and/or
Commercialization of the Product which are required by the FDA and other
Regulatory Authorities. To the extent any such information requested by Licensee
is not readily available to Orion, the Parties shall discuss in good faith and
attempt to agree on how to meet such requirement set forth by the relevant
Regulatory Authority.
 
7.  
DEVELOPMENT

 
7.1 Progress Updates. So long as Development activities are being performed by
or on behalf of Licensee, Licensee shall on a calendar quarterly basis inform
Orion on the progress thereof. This information shall contain, but is not
limited to, any updates regarding the Study.
 
7.2 Development Activities. Licensee shall exercise commercially reasonable
efforts to Develop the Product for use in the Field in the Territory, including,
without limitation, the activities set forth in the Study Protocol. Without
limiting the generality of any of the foregoing, Licensee shall be solely
responsible for funding and completing all clinical studies required in order to
obtain and maintain Regulatory Approval for the Product in the Territory.
Licensee shall perform its obligations under the Study Protocol and all other
Development activities in good scientific manner and in compliance with all
applicable laws, rules and regulations.
 
 
 

--------------------------------------------------------------------------------

 
 
7.3 Abandonment. In the event Licensee ceases or discontinues Development of the
Product in a particular country of the Territory for any reason, provided that
such cessation or discontinuation lasts for at least three (3) consecutive
months or for a period of at least six (6) months in aggregate and is not due to
a Force Majeure Event, then, at Orion’s notice, all rights and licenses granted
hereunder by Orion to Licensee with respect to that particular country shall
terminate and will be returned to Orion.
 
7.4 Non-Commencement of the Study. Without limiting the generality of Section
7.3, in the event the Study has not been commenced at the latest by July 31,
2014, then Orion may terminate this Agreement with immediate effect. Such
termination by Orion shall be deemed, for purposes of Section 16, to be a
termination due to an uncured breach under Section 16.3. For the purpose of this
Section, the Study is considered to have been commenced when the first
randomized patient enters the Study.
 
7.5 Licensee’s Development Data. Licensee shall promptly provide Orion with
copies of all data, information and documentation made, procured, collected or
otherwise generated by or on behalf of Licensee in connection with Development
activities (including, without limitation, all clinical study reports and NDAs).
Licensee hereby grants to Orion an irrevocable, perpetual, transferable,
sublicensable, fully-paid-up, non-exclusive, royalty-free right and license to
use or reference such data, information and documentation for any and all
purposes not in conflict with the rights granted to Licensee under this
Agreement.
 
7.6 Grant Back of Licensee’s IPR. The Parties acknowledge that as a result of
this Agreement, Licensee may (i) generate or have generated clinical trial data
relating to the Product (“Licensee Clinical Data”) and (ii) be issued patents
covering inventions conceived and reduced to practice by Licensee related to the
Product during the course of this Agreement (“Licensee Grant-Back Patents”).
Licensee hereby grants to Orion an irrevocable, perpetual, transferable,
sublicensable, fully-paid-up, non-exclusive, royalty-free right and license
under the Licensee Clinical Data and Licensee Grant-Back Patents for any and all
purposes not in conflict with the rights granted to Licensee under this
Agreement. Licensee agrees to promptly notify Orion of any Licensee Clinical
Data generated and Licensee Grant-Back Patents issued, and shall make available
to Orion all Licensee Clinical Data.
 
7.7 Orion’s Development Data. Orion shall promptly provide Licensee with copies
of all data, information and documentation existing on the Effective Date
regarding the Product and/or Levosimendan necessary for Licensee to obtain and
maintain Regulatory Approval for the Product in the Territory. For the avoidance
of doubt it is expressly agreed that Orion shall have no obligation whatsoever
(i) to carry out or have carried out any trial or study relating to Levosimendan
or the Product whether requested by Licensee or any Regulatory Approval; or (ii)
to prepare any data, information or documentation that is not readily available
to Orion.
 
7.8 Supply of Development Quantities of the Product. Orion shall supply to
Licensee at no charge reasonable amounts of the Product required by Licensee to
conduct, or have conducted, the Study as set forth in more detail in the Supply
Agreement – Development. The Supply Agreement – Development shall contain the
terms set forth in Exhibit D hereto.
 
8.  
COMMERCIALIZATION

 
8.1 Diligence Obligations. Without prejudice to the Minimum Net Sales
requirement stipulated in Section 8.5, Licensee shall exercise commercially
reasonable efforts to Commercialize the Product for use in the Field in the
Territory. Licensee shall be responsible for all aspects of Commercializing the
Product in the Field in the Territory.
 
8.2 Launch Obligation. Licensee agrees to launch the Product as promptly as
practical following the grant of Regulatory Approval, with the goal of
effectuating such launch within six (6) months following the grant of Regulatory
Approval, subject to adequate supply of Product and intellectual property
matters.
 
 
 

--------------------------------------------------------------------------------

 
 
8.3 Stock. Licensee shall, subject to the receipt of adequate supply of Product
from Orion under the Supply Agreement – Commercial, continuously maintain an
adequate stock of the Product in order to meet normal market demand for the
Product in the Territory.
 
8.4 Abandonment. In the event Licensee ceases or discontinues Commercialization
of the Product in a particular country of the Territory for any reason, provided
that such cessation or discontinuation lasts for at least three (3) consecutive
months or for a period of at least six (6) months in aggregate and is not due to
a Force Majeure Event, then, unless Licensee has during such period of time been
using commercially reasonable efforts as evidenced by Licensee, at Orion’s
notice all rights and licenses granted hereunder by Orion to Licensee with
respect to that particular country shall terminate and will be returned to
Orion.
 
8.5 Projected Sales Levels. The Sales Level Estimates for the first five (5)
Sales Years shall be discussed, negotiated and agreed upon between the Parties
no later than three (3) months after the filing of the NDA for the Product. Such
Sales Level Estimates, once agreed, shall be recorded on Exhibit C. The Sales
Level Estimate for each following Sales Year thereafter shall be discussed and
agreed between the Parties no later than three (3) months prior to the expiry of
the fifth (5th) Sales Year or any subsequent Sales Year thereafter.
 
8.6 Minimum Sales Obligation. Without prejudice to Licensee’s undertaking in
Section 8.1 with respect to Commercializing the Product for use in the Field in
the Territory, Licensee agrees that, during each Sales Year, a minimum sales
level shall be at least sixty percent (60%) of the Sales Level Estimate set for
such Sales Year (the “Minimum Net Sales”).
 
8.7 Failure to Achieve Minimum Net Sales. In the event that the actual Net Sales
of the Product in the Territory for any given Sales Year are less than the
applicable Minimum Net Sales for that Sales Year other than due to Force Majeure
or other reasons beyond the control of Licensee (the “Net Sales Shortfall”),
then Licensee shall pay to Orion, sixty (60) days after the end of the
applicable Sales Year, a shortfall royalty equal to the applicable royalty
percentage (as defined in Section 4.1.1 or 4.2) multiplied by the Net Sales
Shortfall. Such payment shall be Orion’s sole remedy for Licensee’s failure to
achieve the Minimum Net Sales for a Sales Year.
 
8.8 Competing Products. Should Licensee commence Dealing with a Competing
Product at any time during the Term, Orion shall have the right to terminate
this Agreement upon thirty (30) days’ written notice. Such termination by Orion
shall be deemed, for purposes of Section 16, to be a termination due to an
uncured breach under Section 16.3. In addition, subject to Section 4.2, Orion
shall not Deal with a Competing Product in the Territory at any time during the
Term.  For purposes of this Section 8.8, “Dealing with a Competing Product” or
“Deal with a Competing Product” shall mean, directly or indirectly, selling,
promoting, marketing or distributing in the Territory any Competing Product.
 
8.9 Supply of Commercial Quantities of the Product. Orion shall supply to
Licensee its entire requirements for the Product in connection with the
Commercialization of the Product in the Territory as stipulated in more detail
in the Supply Agreement – Commercial. The Parties shall enter into the Supply
Agreement – Commercial on commercially reasonable terms satisfactory to the
Parties as promptly as practical after the Effective Date but in any event no
later than the filing of the NDA for the Product in any country in the
Territory. The transfer price for the Product shall be [***]. The Supply
Agreement – Commercial shall contain the terms set forth in Exhibit E hereto.
 
8.10 Adverse Event Reporting. The Parties shall negotiate in good faith a
pharmacovigilance agreement with the intent to enter into such agreement as
promptly as practical after the Effective Date.
_____________________________
[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 


 
 

--------------------------------------------------------------------------------

 
 
9.  
PROMOTION AND MARKETING

 
9.1 Responsibility for Marketing Activities. Licensee shall bear all
responsibility with regard to the advertising, promotion and marketing of the
Product by or on behalf of Licensee, and with regard to the nature, content and
use of all advertising, promotion and marketing materials and the like for the
Product which Licensee and/or its Sublicensees use in connection with the
marketing, promotion and sale of the Product in the Territory. It shall be
Licensee’s responsibility to ensure that all of said materials conform to the
legal requirements in the Territory. Upon reasonable request, Licensee shall
without undue delay provide Orion with current copies of all advertising,
promotion and marketing materials related to the Product. It is expressly
understood and agreed that Orion’s review of such materials shall not be deemed
a qualification of or otherwise release Licensee of its sole and exclusive
responsibility relating to any use of same.
 
9.2 Inclusion of Orion’s Name on Marketing Materials. Licensee agrees that, to
the extent consistent with and subject to regulatory requirements in the
Territory, appropriate language shall be included in the advertising, promotion
and marketing materials for the Product identifying the Product as being
licensed from and manufactured by Orion.
 
9.3 Annual Sales and Marketing Plan. By the end of September of each Calendar
Year, Licensee shall prepare and provide Orion with an annual sales and
marketing plan for the following Calendar Year. Such annual sales and marketing
plan shall include, at a minimum, the projected sales volumes, and the
advertising and promotion budget. Orion shall have the right to review the
annual sales and marketing plan and comment on the same.
 
9.4 Long-term Sales Plan. By the end of March of each Calendar Year, Licensee
shall prepare and provide Orion with a five (5) years’ sales plan indicating the
forecasted sales for such period. Orion shall have the right to review the
long-term sales plan and comment on the same.  Licensee may provide the initial
Sales Level Estimate to be recorded on Exhibit C pursuant to Section 8.5 as the
first such sales plan.
 
9.5 Annual Business Review Meeting. By the end of March of each Calendar Year,
the Parties shall hold an annual business review meeting where Licensee shall
provide information about, inter alia, promotion and marketing activities
undertaken by Licensee in the Territory during the preceding Calendar Year, and
Orion shall update Licensee generally with respect to Orion’s activities with
respect to the Product during the preceding Calendar Year.
 
 
 

--------------------------------------------------------------------------------

 
 
10.  
Patent Rights

 
10.1 Orion Patent Rights.
 
10.1.1 Ownership, Prosecution and Maintenance of the Orion Patent Rights. Orion
shall have the right, but not the obligation, at its sole expense, to prosecute
any and all patent applications within the Orion Patent Rights, to obtain
patents thereon, and to maintain all patents included therein. Such prosecution
and maintenance may be performed by outside counsel of Orion’s choosing.
 
10.1.2 Discontinuation; Abandonment of the Orion Patent Rights. Orion shall have
the right to discontinue the prosecution of any patent application, or to
abandon any patent, on a country-by-country basis, encompassed within the Orion
Patent Rights. If Orion decides to discontinue the prosecution of any patent
application or to abandon any patent within the Orion Patent Rights in any
country of the Territory, Orion shall inform Licensee at least sixty (60) days
prior to such discontinuance and Licensee shall be given the opportunity to
prosecute such patent application and/or maintain such patent at its sole risk
and expense. Licensee shall advise Orion in writing of its decision regarding
the opportunity to prosecute such patent application and/or maintain such patent
within thirty (30) days of the date of Orion’s notice and, in the absence of a
written decision from Licensee, Orion shall have the right to discontinue or
abandon such patent application or patent. In the event Licensee timely elects
to prosecute and maintain such patent or patent application, Orion shall, at
Licensee’s cost and expense, execute an assignment transferring ownership of
such patent or patent application to Licensee in each such country of the
Territory.
 
10.2 Licensee Patent Rights.
 
10.2.1 Ownership, Prosecution and Maintenance of the Licensee Grant-Back
Patents. Subject to Section 10.2.2, Licensee shall have the right, but not the
obligation, at its sole expense, to prosecute and maintain any and all Licensee
Grant-Back Patents. Such prosecution and maintenance may be performed by outside
counsel of Licensee’s choosing. Licensee shall keep Orion informed of the
progress regarding the prosecution of each patent application included within
the Licensee Grant-Back Patents. Orion shall have the right to review all
pending patent applications and to make recommendation to Licensee regarding the
prosecution of such patent applications. Licensee shall, if so requested by
Orion and at Orion’s expense, file for any Licensee Grant-Back Patents outside
the Territory in the name of Orion.
 
10.2.2 Discontinuation; Abandonment of the Licensee Patent Rights. Licensee
shall have the right to discontinue the prosecution of any patent application,
or to abandon any patent, on a country-by-country basis, encompassed within the
Licensee Grant-Back Patents. If Licensee decides to discontinue the prosecution
of any patent application or to abandon any patent within the Licensee
Grant-Back Patents in any country of the world, Licensee shall inform Orion at
least sixty (60) days prior to such discontinuance and Orion shall be given the
opportunity to prosecute such patent application and/or maintain such patent at
its sole risk and expense. Orion shall advise Licensee in writing of its
decision regarding the opportunity to prosecute such patent application and/or
maintain such patent within thirty (30) days of the date of Licensee’s notice
and, in the absence of a written decision from Orion, Licensee shall have the
right to discontinue or abandon such patent application or patent. In the event
Orion timely elects to prosecute and maintain such patent or patent application,
Licensee shall, at Orion’s cost and expense, execute an assignment transferring
ownership of such patent or patent application to Orion in each such country.
 
10.3 Patent Term Extensions. Licensee shall provide written notice to Orion of
any applicable Regulatory Approval that can provide a basis for a Patent Term
Extension of the Orion Patent Rights within five (5) days of receiving such
Regulatory Approval. Licensee shall cooperate with Orion in providing Orion, at
Orion’s request, all facts and documents which may assist Orion in its
procurement of Patent Term Extensions for the Orion Patent Rights. Orion shall
be responsible for, and shall bear the expense, of obtaining such Patent Term
Extensions. For the purpose hereof, the term “Patent Term Extension” shall mean
any extension of the Orion Patent Rights that may be granted by any patent
office or regulatory agency.
 
10.4 Data Exclusivity and Orange Book Listings. With respect to data exclusivity
periods (such as those periods listed in the FDA’s Orange Book and all foreign
equivalents), Licensee shall, at its own expense and consistent with its
obligations under applicable law, seek and enforce all such data exclusivity
periods available for the Product. Licensee shall, at its own expense, be
responsible for listing in the FDA’s Orange Book the relevant issued patents as
well as corresponding patent term extensions under the Orion Patent Rights for
the Product. Upon request by Licensee (and at Licensee’ expense), Orion shall
provide reasonable cooperation to Licensee in filing such Orange Book listings.
 
 
 

--------------------------------------------------------------------------------

 
 
11.  
TRADEMARK MATTERS

 
11.1 Ownership. Licensee acknowledges that Orion is the sole and exclusive owner
of the Product Trademark within the Territory. All goodwill resulting from use
of the Product Trademark by or on behalf of Licensee shall at all times inure
solely to the benefit of Orion. Licensee may not register or cause to be
registered the Product Trademark or any mark confusingly similar thereto with
any national, state or provincial or other governmental authority. Licensee
agrees that it will not at any time dispute or contest (i) the validity of the
Product Trademark and/or any registrations thereof, whether now existing or
hereafter obtained; (ii) the exclusive ownership by Orion of the Product
Trademark and/or of any registrations thereof, whether now existing or hereafter
obtained; (iii) the exclusive ownership by Orion of the present and future
goodwill pertaining to the Product Trademark; or (iv) Orion’s right to grant to
Licensee the rights conferred by this Agreement as to the Product Trademark.
 
11.2 Product Trademark on Materials. It shall be clearly indicated on the
Product’s labels, packaging and inserts, and all sales, marketing and
promotional materials that the Product Trademark is a registered trademark using
the symbol ® or any other appropriate symbol indicating the registration status
of the Product Trademark. Orion retains the right to review and approve all
intended uses of the Product Trademark prior to the first use thereof, such
approval not to be unreasonably withheld, conditioned or delayed. It is
expressly understood and agreed that Orion’s review of such materials shall not
be deemed a qualification of or otherwise release Licensee of its sole and
exclusive responsibility relating to any use of the Product Trademark.
 
11.3 Domain Names. Licensee shall have the right to apply for, acquire and/or
register domain names specific to the countries comprised in the Territory that
incorporate the Product Trademark in Orion’s name and at Licensee’s own cost.
Any such domain names shall be owned by Orion.
 
11.4 Notice. Each Party shall promptly notify the other Party of any actual,
alleged or threatened infringement by a Third Party of the Product Trademark
which comes to the attention of such Party.
 
12.  
INFRINGEMENT

 
12.1 Notice. If, during the Term, either Party learns of any (i) actual, alleged
or threatened infringement by a Third Party of any Orion Patent Rights in the
Territory; or (ii) claim by a Third Party alleging that the Development and/or
Commercialization of the Product infringes or otherwise violates the
intellectual property rights of such Third Party, then such Party shall promptly
notify the other Party of the same and shall provide such other Party with
available details as to and evidence of such infringement, suit or claim.
 
12.2 Third Party Infringement.
 
12.2.1 Orion Enforcement. Orion shall have the first right, but not the
obligation, to initiate a suit or take other appropriate action required to
protect or otherwise enforce the Orion Patent Rights at its own expense and with
legal counsel of its own choice. For this purpose, Licensee shall execute such
legal papers and cooperate in the prosecution of such suit or action as may be
reasonably requested by Orion; provided that Orion shall promptly reimburse all
out-of-pocket expenses (including reasonable counsel fees and expenses) actually
incurred by Licensee in connection with such cooperation.
 
 
 

--------------------------------------------------------------------------------

 
 
12.2.2 Licensee Enforcement. If Orion does not initiate a suit or take other
appropriate action that it has the initial right to initiate or take pursuant to
Section 12.2.1 above, then Licensee may provide Orion with notice of Licensee’s
intent to initiate a suit or take other appropriate action against any actual,
alleged or threatened infringement of the Orion Patent Rights by a Third Party
in the Territory. If Licensee provides such notice and Orion does not initiate a
suit or take such other appropriate action within thirty (30) days after receipt
of such notice from Licensee, then Licensee shall have the right to initiate a
suit or take other appropriate action required to protect the Orion Patent
Rights in the Territory. For this purpose, Orion shall execute such legal papers
and cooperate in the prosecution of such suit or action as may be reasonably
requested by Licensee; provided that Licensee shall promptly reimburse all
out-of-pocket expenses (including reasonable counsel fees and expenses) actually
incurred by Orion in connection with such cooperation.
 
12.2.3 Conduct of Certain Actions; Costs. The Party initiating suit or action
shall have the sole and exclusive right to select counsel for any suit or action
initiated by it pursuant to this Section 12.2.3. The initiating Party shall
assume and pay all of its own out-of-pocket costs incurred in connection with
any litigation or proceedings initiated by it pursuant to this Section 12.2.3,
including the fees and expenses of the counsel selected by it. The other Party
shall have the right to participate and be represented in any such suit or
action by its own counsel at its own expense. The Party initiating and assuming
control over such suit or action shall be entitled to receive the entire amount
of any damages, settlements, accounts of profits, or other financial
compensation recovered from a Third Party based upon any such suit or action.
 
12.3 Patent Invalidity Claim. Each of the Parties shall promptly notify the
other in the event of any legal or administrative action by any Third Party
against any Orion Patent Right of which it becomes aware, including any nullity,
revocation or reexamination proceeding. Orion shall have the first right, but
not the obligation, to defend against any such action involving any Orion Patent
Right in its own name, and the costs of any such defense shall be at Orion’s
expense. Licensee, upon request of Orion, agrees to join in any such action and
to cooperate reasonably with Orion; provided that Orion shall promptly reimburse
all out-of-pocket expenses (including reasonable counsel fees and expenses)
actually incurred by Licensee in connection with such cooperation. If Orion does
not defend against any such action involving such Orion Patent Right, then
Licensee shall have the right, but not the obligation, to defend such action and
any such defense shall be at Licensee’s expense. Orion, upon request of
Licensee, agrees to join in any such action and to cooperate reasonably with
Licensee; provided that Licensee shall promptly reimburse all out-of-pocket
expenses (including reasonable counsel fees and expenses) actually incurred by
Orion in connection with such cooperation.
 
13.  
REPRESENTATIONS AND WARRANTIES

 
13.1 Representations and Warranties of Orion. Orion hereby represents and
warrants to Licensee at the Effective Date:
 
13.1.1 Corporate Power and Due Authorization. Orion is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization, with the corporate power and authority to
enter into this Agreement and to perform its obligations hereunder. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Orion. This Agreement has been duly executed and
delivered by Orion and constitutes the valid, binding and enforceable obligation
of Orion, subject to applicable bankruptcy, reorganization, insolvency,
moratorium and other laws affecting creditors’ rights generally from time to
time in effect and to general principles of equity.
 
13.1.2 Conflicts. Orion is not subject to, or bound by, any provision of:
 
(a)  
any articles or certificates of incorporation or by-laws;

 
(b)  
any mortgage, deed of trust, lease, note, shareholders’ agreement, bond,
indenture, license, permit, trust, custodianship, or other instrument, agreement
or restriction, or

 
(c)  
any judgment, order, writ, injunction or decree or any court, governmental body,
administrative agency or arbitrator,

 
that would prevent, or be violated by, or under which there would be a default
as a result of, nor is the consent of any Third Party required for, the
execution, delivery and performance by Orion of this Agreement and the
obligations contained herein.
 
13.1.3 Intellectual Property.
 
(a)  
Orion owns all right, title and interest in and to the Orion Patent Rights free
of any liens or restrictions, and Orion has the right to grant to Licensee all
of the licenses and other rights with respect to the Orion Patent Rights granted
to Licensee under this Agreement. Orion has not and will not enter into any
agreement nor grant any Third Party any rights with respect to the Orion Patent
Rights that are inconsistent with the rights granted to Licensee under this
Agreement. Orion is not a party to, nor otherwise bound by, any contract that
will result in any Third Party obtaining any interest in, or which would give
any Third Party any right to assert any claim in or with respect to Licensee’s
rights under this Agreement.

 
(b)  
(i) To the actual knowledge of Orion, none of the Orion Patent Rights infringe
any patent rights or other intellectual property rights of any Third Party;
(ii) the Orion Proprietary Information do not misappropriate any Confidential
Information of any Third Party; (iii) there are no existing actions, suits or
proceedings, and Orion has not received any written claim or demand from a Third
Party, that challenges Orion’s rights with respect to the Orion Patent Rights or
the Orion Proprietary Information; (iv) to the actual knowledge of Orion, there
is no unauthorized use, infringement, misappropriation or violation of any of
the Orion Patent Rights or the Orion Proprietary Information by any Third
Party;; and (v) Orion has obtained from each of its Affiliates, employees,
agents and contractors who perform or have performed activities with respect to
the manufacture, development or commercialization of the Product full rights to
the inventions of such activities.

 
 
 
 

--------------------------------------------------------------------------------

 
 
13.1.4 Litigation and Claims. There is no action pending or, to the actual
knowledge of Orion, threatened against Orion involving the Orion Patent Rights
or the Orion Proprietary Information.
 
13.1.5 Regulatory. The development, manufacture and commercialization of the
Product by Orion and its Affiliates have been conducted in material compliance
with all applicable regulatory requirements and applicable laws, rules and
regulations. Neither Orion nor any of its Affiliates or employees has been
debarred and is not subject to debarment pursuant to applicable laws, rules or
regulations, nor is it the subject of a conviction of such nature.
 
13.1.6 No Implied Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION
13.1, ORION EXCLUDES ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED.
 
13.2 Representations and Warranties of Licensee. Licensee hereby represents and
warrants to Orion at the Effective Date:
 
13.2.1 Corporate Power and Due Authorization. Licensee is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization, with the corporate power and authority to
enter into this Agreement and to perform its obligations hereunder. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Licensee. This Agreement has been duly executed
and delivered by Licensee and constitutes the valid, binding and enforceable
obligation of Licensee, subject to applicable bankruptcy, reorganization,
insolvency, moratorium and other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity.
 
13.2.2 Conflicts. Licensee is not subject to, or bound by, any provision of:
 
(a)  
any articles or certificates of incorporation or by-laws;

 
(b)  
any mortgage, deed of trust, lease, note, shareholders’ agreement, bond,
indenture, license, permit, trust, custodianship, or other instrument, agreement
or restriction, or

 
(c)  
any judgment, order, writ, injunction or decree or any court, governmental body,
administrative agency or arbitrator,

 
that would prevent, or be violated by, or under which there would be a default
as a result of, nor is the consent of any Third Party required for, the
execution, delivery and performance by Licensee of this Agreement and the
obligations contained herein.
 
 
 
 

--------------------------------------------------------------------------------

 
 
14.  
CONFIDENTIALITY

 
14.1 Treatment of Confidential Information. Except as otherwise provided in this
Section 14, each Party (the “Receiving Party”) agrees to keep confidential all
of the other Party’s (the “Disclosing Party”) Confidential Information. Each
Party agrees to preserve and protect the Confidential Information to the same
extent it protects its own confidential information. Each Party will use the
Confidential Information only as permitted under this Agreement, and will not
disclose Confidential Information to any Third Party.
 
14.2 Right to Disclose. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is necessary in the following instances:
 
(a)  
obtaining Regulatory Approval for the Product in the Territory;

 
(b)  
complying with applicable laws (including, without limitation, securities laws
and the rules and regulations of any securities exchange) and with judicial
process, if in the reasonable opinion of the Receiving Party’s counsel, such
disclosure is necessary for such compliance; and/or

 
(c)  
disclosure, solely on a “need to know basis”, to directors, officers, employees,
investors, potential funding sources or potential collaborators or acquirors of
the Receiving Party and its Sublicensees, each of whom shall be bound by
obligations of confidentiality and non-use no less restrictive than the
obligations set forth in this Section 14;

 
provided, however, that, in each of the above situations, the Receiving Party
shall remain responsible for any failure by any Person who receives Confidential
Information pursuant to this Section 14.2 to treat such Confidential Information
as required under this Section 14.
 
If and whenever any Confidential Information is disclosed in accordance with
this Section 14.2, such disclosure shall not cause any such information to cease
to be Confidential Information. Where reasonably possible and other than
pursuant to Section 14.2 (c), the Receiving Party shall notify the Disclosing
Party of its intent to make such disclosure pursuant to this Section 14.2
sufficiently prior to making such disclosure so as to allow the Disclosing Party
adequate time to take whatever action it may deem appropriate to protect the
confidentiality of the information.
 
14.3 Release from Restrictions. The foregoing obligations in respect of
disclosure and use of the Confidential Information shall not apply to any part
of such Confidential Information that the Receiving Party can demonstrate by
contemporaneously prepared competent evidence:
 
(a)  
is or becomes part of the public domain other than by acts of the Receiving
Party in contravention of this Agreement;

 
(b)  
is disclosed to the Receiving Party by a Third Party who had the right to
disclose such Confidential Information to the Receiving Party; or

 
(c)  
prior to disclosure under this Agreement, was already in the possession of the
Receiving Party, provided such Confidential Information was not subject to any
obligation to keep it confidential.

 
14.4 Confidentiality of this Agreement. The Parties acknowledge that this
Agreement and all of the respective terms of this Agreement shall be treated as
Confidential Information of both Parties.
 
14.5 Duration of Confidentiality Obligations. The obligations in respect of
disclosure and use of the Confidential Information contained herein shall
survive the termination or expiration of this Agreement for any reason and shall
remain in effect for seven (7) years after the termination or expiration of this
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
15.  
INDEMNIFICATION

 
15.1 Indemnification by Orion. Orion shall defend, indemnify and hold harmless
Licensee and its directors, officers and employees (collectively the “Licensee
Indemnitees”) from and against any and all liabilities, damages, costs or
expenses (including reasonable attorneys’ fees and expenses) arising out of any
claim, demand, suit or action brought by any Third Party against Licensee to the
extent such arise, result from, or relate to:
 
(a)  
any breach by Orion of any of its representations or warranties contained in
this Agreement;

 
(b)  
any breach of Orion of any of its covenants or obligations under this Agreement;
or

 
(c)  
the negligence, recklessness or willful misconduct of Orion; or

 
(d)  
any activities or actions taken by or on behalf of Orion or its Affiliates with
respect to the Product, Licensee Grant-Back Patents or Licensee Clinical Data.

 
The items above are hereinafter collectively referred to as a “Licensee Loss”.
Orion shall have no obligation to indemnify any Licensee Indemnitee to the
extent that any Licensee Loss arises out of the negligence, recklessness or
willful misconduct of any Licensee Indemnitee or Licensee’s breach of this
Agreement.
 
15.2 Indemnification by Licensee. Licensee shall defend, indemnify and hold
harmless Orion and its directors, officers and employees (collectively the
“Orion Indemnitees”) from and against any liabilities, damages, costs or
expenses (including reasonable attorneys’ fees and expenses) arising out of any
claim, demand, suit or action brought by any Third Party against Orion to the
extent such arise, result from, or relate to:
 
(a)  
any breach by Licensee of any of its representations or warranties contained in
this Agreement;

 
(b)  
any breach of Licensee of any of its covenants or obligations under this
Agreement;

 
(c)  
the negligence, recklessness or willful misconduct of Licensee; or

 
(d)  
any activities or actions taken by or on behalf of Licensee or its Affiliates
with respect to the Product, Orion Patent Rights or Orion Proprietary
Information.

 
The items above are hereinafter collectively referred to as an “Orion Loss”.
Licensee shall have no obligation to indemnify any Orion Indemnitee to the
extent that any Orion Loss arises out of the negligence, recklessness or willful
misconduct of any Orion Indemnitee or Orion’s breach of this Agreement.
 
15.3 Indemnification Procedures. With respect to any indemnification obligation
of either Party under this Agreement, the conditions to be met for such
indemnification obligation to become applicable are as follows:
 
(a)  
If any Third Party shall notify a Party (the “Indemnified Party”) with respect
to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Agreement, then the Indemnified Party shall promptly notify the Indemnifying
Party thereof in writing;

 
(b)  
The Indemnifying Party shall have sole control of the defense of the Third Party
Claim and all negotiations for its settlement or compromise (provided that any
such settlement or compromise shall be subject to the consent of the Indemnified
Party, such consent not to be unreasonably withheld, conditioned or delayed).
Notwithstanding the foregoing, the Indemnifying Party may compromise or settle
the Third Party Claim without the consent of the Indemnified Party provided that
(i) there is no admission of any violation of law or any violation of the rights
of any Third Party; and (ii) the sole relief provided is monetary damages that
are paid in full by the Indemnifying Party); and

 
(c)  
The Indemnified Party shall render reasonable assistance, information,
cooperation and authority to permit the Indemnifying Party to defend the Third
Party Claim; provided, that the Indemnifying Party shall promptly reimburse all
out-of-pocket expenses (including reasonable attorneys’ fees and expenses)
actually incurred by the Indemnified Party in connection therewith.

 
 
 
 

--------------------------------------------------------------------------------

 
 
16.  
TERM AND TERMINATION

 
16.1 Term. This Agreement shall become binding upon the Effective Date and shall
continue thereafter in full force and effect, unless terminated sooner pursuant
to this Section 16, for fifteen (15) years from the Effective Date; provided,
however, that, to the extent any of the Orion Patent Rights continue in
existence in any country in the Territory at the end of such fifteen-year
period, this Agreement shall continue in full force and effect on a
country-by-country basis until the expiration of such Orion Patent Rights (the
“Term”).
 
16.2 Insolvency. Either Party may terminate this Agreement effective immediately
upon written notice to the other Party upon (i) the bankruptcy, liquidation or
dissolution of the other Party; or (ii) the filing of any voluntary petition for
bankruptcy, dissolution, liquidation or winding-up of the affairs of the other
Party which is not dismissed within one hundred twenty (120) days after the date
on which it is filed or commenced; provided, however, that this Agreement shall
be subject to the provisions of Section 365(n) of the U. S. Bankruptcy Code.
 
16.3 Breach of the Agreement. Either Party (the “Non-Breaching Party”) may
terminate this Agreement with immediate effect at any time, if the other Party
(the “Breaching Party”) materially breaches this Agreement and such material
breach is not cured by the Breaching Party within sixty (60) days after the
Non-Breaching Party provides the Breaching Party with written notice of such
breach.
 
16.4 Contesting Patent Rights. Orion may terminate this Agreement with immediate
effect in the event that Licensee or any of its Affiliates or Sublicensees
directly or indirectly challenge or contest the validity or enforceability of
any Orion Patent Rights. Licensee may terminate this Agreement with immediate
effect in the event that Orion or any of its Affiliates directly or indirectly
challenge or contest the validity or enforceability of any Licensee Grant-Back
Patents.
 
16.5 Change of Control. If there is a Change of Control of Licensee, Orion may,
in its sole discretion, terminate this Agreement in its entirety with immediate
effect.
 
16.6 Rights upon Expiration and Termination.
 
16.6.1 Upon expiration of this Agreement pursuant to Section 16.1 or upon
termination of this Agreement by Licensee under Section 16.2 (Orion’s
insolvency) or 16.3 (Orion’s uncured material breach) or 16.4 (Orion contesting
Licensee Grant-Back Patents), Licensee shall have an irrevocable, perpetual
license under the Orion Patent Rights and the Orion Proprietary Information to
Develop, and Commercialize the Product for use in the Field in the Territory.
Such license shall be non-exclusive in the event of expiration of the Term
pursuant to Section 16.1, but shall be exclusive in the event of termination by
Licensee under Section 16.2 or 16.3 or 16.4 until the expiration of the Term
(where after such license shall become non-exclusive). Licensee shall pay
royalties in accordance with Section 4.1.2 in the event of expiration of the
Term, but shall have no obligation for payment of any royalty under Section 4.1
or 4.2 in the event of termination by Licensee under Section 16.2 or 16.3 or
16.4.
 
16.6.2 Upon termination of this Agreement other than pursuant to Section 16.1 or
by Licensee under Section 16.2 (Orion’s insolvency) or 16.3 (Orion’s uncured
material breach) or 16.4 (Orion contesting Licensee Grant-Back Patents): (i) as
of the effective date of such termination all rights and licenses granted by
Orion to Licensee hereunder shall automatically terminate; (ii) Licensee shall
promptly and without charge to Orion assign and transfer to Orion all data,
information and documentation arising out of or in connection with Development
and/or Commercialization activities conducted by or on behalf of Licensee, and
all Regulatory Approvals for the Product (including, without limitation, the
NDA) and any applications therefor; and (iii) Licensee shall, at no cost to
Orion, provide all cooperation and assistance reasonably requested by Orion to
achieve a smooth transition of the Development and/or Commercialization of the
Product to Orion (or its nominee).
 
16.6.3 Upon expiration or termination of this Agreement, the following Sections
shall survive such expiration or termination, subject to any later termination
dates provided for therein: Sections 1 (Definitions, to the extent applicable),
2 (License Grants, to the extent applicable), 4 (Royalties, to the extent
applicable), 5 (Milestone and Royalty Reports and Accounting, to the extent
applicable), 6 (Regulatory Matters, to the extent applicable), 10 (Patent
Rights), 11 (Trademark Matters), 12 (Infringement),  14 (Confidentiality), 15
(Indemnification, to the extent applicable), 16 (Term and Termination) and 17
(Miscellaneous).
 
16.6.4 Expiration or termination of the Agreement shall not relieve the Parties
of any obligation accruing before such expiration or termination. Any expiration
or termination of this Agreement shall be without prejudice to the rights of
either Party against the other accrued or accruing under this Agreement before
termination or expiration.
 
 
 
 

--------------------------------------------------------------------------------

 
 
17.  
MISCELLANEOUS

 
17.1 Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the written consent of the other Party; provided, however,
that either Party may, without such consent, assign this Agreement (i) to an
Affiliate; provided, however, that the assigning Party shall remain liable for
the performance of its Affiliate under the terms and conditions of this
Agreement; or (ii) in connection with a merger, consolidation, or transfer or
sale of all or substantially all of such Party’s business or assets that are the
subject of this Agreement; provided, however, that the assignee shall be of good
financial standing, the other Party consents to such assignment and the
assigning Party agrees that the assignment shall not release the assigning Party
from its obligations under this Agreement. Any Change of Control of Licensee
shall be deemed an assignment requiring the prior written consent of Orion. Any
purported assignment in violation of the preceding sentence shall be void. Any
permitted assignee shall assume all obligations of its assignor under this
Agreement.
 
17.2  Force Majeure. Neither Party shall be liable to the other for delay or
failure in the performance of the obligations on its part contained in this
Agreement if and to the extent that such failure or delay is due to
circumstances beyond its control that it could not have avoided by the exercise
of reasonable diligence (a “Force Majeure Event”). Such Party shall notify the
other promptly in the event such circumstances arise, giving an indication of
the likely extent and duration thereof, and shall use all commercially
reasonable efforts to resume performance of its obligations as soon as
practicable; provided, however, that neither Party shall be required to settle
any labor dispute or disturbance.
 
17.3 Representation by Legal Counsel. Each Party hereto has been represented by
legal counsel in connection with this Agreement and acknowledges that it has
participated in the drafting of this Agreement. In interpreting and applying the
terms and provisions of this Agreement, the Parties agree that no presumption
shall exist or be implied against the Party which drafted such terms and
provisions.
 
17.4 Correspondence and Notices.
 
17.4.1 Ordinary Notices. Correspondence, reports, documentation and any other
communication in writing between the Parties in the course of ordinary
implementation of this Agreement shall be delivered in person, sent by facsimile
transmission (receipt verified), or by overnight courier to the employee or
representative of the other Party who is designated by such other Party to
receive such written communication.
 
17.4.2 Extraordinary Notices. Extraordinary notices and communications
(including, without limitation, notices of termination, force majeure, material
breach, change of address) shall be in writing and delivered in person, or sent
by facsimile transmission (receipt verified), overnight courier or by prepaid
certified air mail, to the address of the addressee specified herein below.
 


All correspondence to Licensee shall be addressed as follows:


John Kelley, President and CEO
Phyxius Pharma, Inc.
14 Green Hill Road, Chester,
New Jersey 07930
USA


All correspondence to Orion shall be addressed as follows:


Orion Corporation
Visiting address: Orionintie 1, FI-02200 Espoo, Finland
Mailing address: P.O. Box 65, FI-02101 Espoo, Finland
Attn: President and CEO
Fax: +358 10 426-3815


 
 

--------------------------------------------------------------------------------

 
 
                 Any Party may change its contact information herein by giving
notice hereunder.
 
17.5 Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
duly authorized officers of each Party.
 
17.6 Waiver of Compliance. The failure by any Party to comply with any
obligation, covenant or condition under this Agreement may be waived by the
Party entitled to the benefit thereof only by a written instrument signed by the
Party on granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant or condition shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure. The
failure of any Party to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision, nor
in any way to affect the right of such Party thereafter to enforce each and
every such provision. No waiver of any breach of such provisions shall be held
to be waiver of any other or subsequent breach.
 
17.7 Exhibits and Schedules. The exhibits and schedules attached to this
Agreement are incorporated by reference into and made a part of this Agreement.
 
17.8 Severability. The illegality or partial illegality of any or all of this
Agreement, or any provision thereof, shall not affect the validity of the
remainder of the Agreement, or any provision thereof; the illegality or partial
illegality of the Agreement shall not affect the validity of the Agreement; and
the Parties shall replace any such illegal or partially illegal part or
provision of this Agreement with a legal and enforceable substitute part or
provision therefor that, as closely as possible, effectuates the original intent
of the Parties in connection with such illegal or partially illegal part or
provision of this Agreement.
 
17.9 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.
 
17.10 Limitation of Liability. EXCEPT WITH RESPECT TO THIRD PARTY CLAIMS COVERED
BY SECTION 15, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT,
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND ARISING FROM
OR RELATING TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE LOSS OF
PROFITS, REVENUE, BUSINESS OPPORTUNITY OR GOODWILL, OR INTERRUPTION OF BUSINESS,
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES.
Nothing in this Section 17.10 is intended to limit either Party’s obligations
under Section 15 in relation to Third Party Claims. Notwithstanding the
foregoing, the limitation of liability stipulated in this Section 17.10 shall
not be applied with regard to any breach of the obligations of confidentiality
set forth in this Agreement.
 
17.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Sweden, without giving effect to any choice or
conflict of law provision.
 
 
 

--------------------------------------------------------------------------------

 
 
17.12 Dispute Resolution. Any dispute, controversy or claim arising out of or in
connection with this Agreement, including the breach, termination or invalidity
thereof, shall be finally settled by arbitration in accordance with the
Arbitration Rules of the Arbitration Institute of the Stockholm Chamber of
Commerce. The arbitral tribunal shall be composed of three (3) arbitrators
appointed in accordance with the said rules. The seat of arbitration shall be
London, England, and the language to be used in the arbitral proceedings shall
be English.
 
17.13 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter thereof and shall supersede all
previous negotiations, commitments and discussions with respect to such subject
matter.
 
17.14 Specific Performance. Each of the Parties acknowledges and agrees that the
other Party may be damaged irreparably in the event any of the provisions of the
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each of the Parties agrees that the other Party shall
be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court having
jurisdiction over the Party and the matter in addition to any other remedy to
which it may be entitled.
 
17.15 Independent Contractors. Both Parties are independent contractors under
this Agreement. Nothing contained in this Agreement shall be deemed to create an
employment, agency, joint venture or partnership relationship between the
Parties. Neither Party shall have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.
 
17.16 No Third Party Beneficiaries. All rights, benefits and remedies under this
Agreement are solely intended for the benefit of Orion and Licensee, and no
Third Party shall have any rights whatsoever to (i) enforce any obligation
contained in this Agreement; (ii) seek a benefit or remedy for any breach of
this Agreement; or (iii) take any other action relating to this Agreement under
any legal theory, including but not limited to, actions in contract, tort
(including but not limited to negligence, gross negligence and strict
liability), or as a defense, set-off or counterclaim to any action or claim
brought or made by the Parties.
 
17.17 Press Release. Neither Party shall make or procure or permit the making of
any press release or other announcement or statement to the public with respect
to this Agreement, except as required by law or applicable stock exchange rules,
in which event such Party shall give the other Party a reasonable opportunity to
review the form and content of such announcement prior to its scheduled release.
 
17.18 Counterparts. This Agreement may be executed in any number of
counterparts, each of which need not contain the signature of more than one
Party but all such counterparts taken together shall constitute one and the same
agreement.
 
 
IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the date first set forth above.
 
PHYXIUS PHARMA LLC
   
ORION CORPORATION
                               
/s/
   
/s/ Liisa Hurme
 
Name:  John Kelley
   
Name:  Liisa Hurme
 
Title:   President, CEO
   
Title:    Senior Vice President
 

         
 
   
/s/ Mikko Kemppainen
 
 
   
Name: Mikko Kemppainen
 
 
   
Title:   Head of Legal Affairs
 

 
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A


PATENT RIGHTS




Levosimendan basic patent:


US 5,569,657, expiry Oct 29, 2013




Levosimendan i.v. formulation patents:


US 6,730,673, expiry Sept 08, 2020
US 6,943,164, expiry Sept 08, 2020
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


STUDY PROTOCOL


Attached as a separate attachment.


 
Phyxius Pharma, INC.*
 
 
Clinical Protocol
 
A Double-Blind, Randomized, Placebo-Controlled Study of Levosimendan
in Patients with Left Ventricular Systolic Dysfunction Undergoing Cardiac
Surgery Requiring Cardiopulmonary Bypass
 
Protocol for Phase 3
 
 
Levosimendan



*Phyxius Pharma, Inc. The term “sponsor” is used throughout the protocol to
represent these various legal entities, including Phyxius; the sponsor is
identified on the Contact Information page that accompanies the protocol.




This study will be conducted under Food & Drug Administration IND regulations
(21 CFR Part 312).
 
 

 


Issue/Report Date:            02 July 2012
Prepared by:
Douglas Hay, PhD, Phyxius Pharma, Inc.

Version No.:                      PYX-LVO-01, fully revised protocol, version
2.0
Amendment 1 Date:         05 July 2012
Amendment 2 Date:         24 April 2013



--------------------------------------------------------------------------------

Confidentiality Statement
The information in this document contains trade secrets and commercial
information that are privileged or confidential and may not be disclosed unless
such disclosure is required by applicable law or regulations. In any event,
persons to whom the information is disclosed must be informed that the
information is privileged or confidential and may not be further disclosed by
them. These restrictions on disclosure will apply equally to all future
information supplied to you that is indicated as privileged or confidential.
 
 
 
 

--------------------------------------------------------------------------------

 
 
INVESTIGATOR AGREEMENT
 
I have read this protocol and agree that it contains all necessary details for
carrying out this study. I will conduct the study as outlined herein and will
complete the study within the time designated.


I will provide copies of the protocol and all pertinent information to all
individuals responsible to me who assist in the conduct of this study. I will
discuss this material with them to ensure that they are fully informed regarding
the study drug and the conduct of the study.


Coordinating Investigator:
 
Name (typed or printed):
 
Institution and Address:
             
Signature:
 
Date:
       
(Day Month Year)





Principal (Site) Investigator:
 
Name (typed or printed):
 
Institution and Address:
             
Telephone Number:
 
Signature:
 
Date:
       
(Day Month Year)





Sponsor’s Responsible Medical Officer:
 
Name (typed or printed):
 
Institution:
Phyxius Pharma, Inc
Signature:
 
Date:
       
(Day Month Year)





Note:
If the address or telephone number of the investigator changes during the course
of the study, written notification will be provided by the investigator to the
sponsor, and a protocol amendment will not be required.

 
 
 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
INVESTIGATOR AGREEMENT
    1                    
SYNOPSIS
    6                    
TIME AND EVENTS SCHEDULE
    9                    
ABBREVIATIONS
    11                   1  
INTRODUCTION
    12     1.1  
Background
    13        
1.1.1    Levosimendan
    15        
1.1.2    Overall Rationale for the Study
    24     2  
OBJECTIVES
    25                     3  
OVERVIEW OF STUDY DESIGN
    26                     3.1  
Study Design
    26     3.2  
Study Design Rationale
    29        
3.2.1   Rationale for Enrolling Patients with Left Ventricular Systolic
Dysfunction
    29        
3.2.2   Rationale for Study Drug Infusion Regimen
    33        
3.2.3   Rationale for Co-primary Endpoints
    35        
3.2.4    Rationale for Health Care Utilization Data Collection
    35        
3.2.5   Rationale for Measuring Biomarkers
    35     3.3  
Study Committees
    35        
3.3.1   Steering Committee (SC)
    35        
3.3.2   Data and Safety Monitoring Committee (DSMC)
    35                     4  
STUDY POPULATION
    36     4.1  
General Considerations
    36     4.2  
Inclusion Criteria
    36     4.3  
Exclusion Criteria
    36     4.4  
Prohibitions and Restrictions
    38  

 
 
 
 
2

--------------------------------------------------------------------------------

 
 

                  5  
RANDOMIZATION AND BLINDING
    38     5.1  
Overview
    38     5.2  
Procedures
    39                     6  
DOSAGE AND ADMINISTRATION
    40     6.1  
Dose Adjustment
    41        
6.1.1   Dose-limiting Events
    41        
6.1.2   Criteria for the Permanent Discontinuation of Study Drug Infusion
    42        
6.1.3   Re-initiating Study Drug
    42                     7  
COMPLIANCE
    42                     8  
CONCOMITANT THERAPY
    43                     9  
STUDY EVALUATIONS
    44     9.1  
Study Procedures
    44        
9.1.1    Overview
    44        
9.1.2    Screening Phase
    45        
9.1.3   Presurgery Screening Period
    46        
9.1.4   Intraoperative Screening Period
    46        
9.1.5   Double-Blind Treatment Phase
    46        
9.1.6   Pre- and Intraoperative Period
    46        
9.1.7   Postoperative Period through Hospital Discharge
    46        
9.1.8   Double-Blind Follow-up Phase
    47     9.2  
Efficacy Evaluations
    47        
9.2.1   All-cause Mortality
    48        
9.2.2   Perioperative Myocardial Infarction (defined through postoperative Day
5)
    48        
9.2.3   Need for Dialysis (through Day 30)
    48        
9.2.4   Use of Mechanical Assist: Intra-Aortic Balloon Pump or Ventricular
Assist Devices (through Day 5)
    49     9.3  
Efficacy Criteria
    49        
9.3.1    Composite Co-primary Efficacy Endpoints
    49        
9.3.2   Secondary Efficacy Endpoints
    49     9.4  
Pharmacokinetic Evaluation
    50     9.5  
Health Economic Evaluations
    50     9.6  
Safety Evaluations
    50     9.7  
Safety Criteria
    53     9.8  
Other Exploratory Evaluations
    54  

 
 
 
3

--------------------------------------------------------------------------------

 
 
 

                  10  
SUBJECT COMPLETION/WITHDRAWAL
    54     10.1  
Completion
    54     10.2  
Withdrawal from the Study
    54     11  
STATISTICAL METHODS
    55     11.1  
 Sample Size Determination and Statistical Analyses
    55        
11.1.1   General Analytic Considerations
    55        
11.1.2   Sample Size Determination
    56        
11.1.3   Randomization
    56     11.2  
Interim Analyses
    57     11.3  
Primary and Secondary Analyses
    58     11.4  
Other Efficacy Endpoint Analyses
    58     11.5  
Subgroup Analyses
    58     11.6  
Health Economics Analyses
    58     11.7  
Safety Analyses
    58     11.8  
Interim Analyses
    60                     12  
ADVERSE  EVENT REPORTING
    60     12.1  
Definitions
    61        
12.1.1   Adverse Event Definitions and Classifications
    63        
12.1.2   Attribution Definitions
    63        
12.1.3   Events That Do Not Qualify as an Adverse Event
    64     12.2  
Procedures
    64        
12.2.1   All Adverse Events
    66        
12.2.2   Study-specific Adverse Events
    67        
12.2.3   Clinical Laboratory Abnormalities
    67        
12.2.4   Serious Adverse Events
    67        
12.2.5   Processing Primary Clinical Endpoint Safety Events
    69        
12.2.6   Pregnancies
    69        
12.2.7   Contacting Sponsor Regarding Safety
    70                     13  
STUDY DRUG INFORMATION
    70     13.1  
Physical Description of Study Drugs
    70        
13.1.1   Levosimendan
    70        
13.1.2   Matching Placebo
    70     13.2  
Packaging
    70     13.3  
Labeling
    70     13.4  
Preparation and Handling
    71     13.5  
Drug Accountability
    72  

 
 
 
4

--------------------------------------------------------------------------------

 
 

                  14  
STUDY-SPECIFIC MATERIALS
    73                     15  
ETHICAL ASPECTS
    73     15.1  
Study-Specific Design Considerations
    73     15.2  
Regulatory Ethics Compliance
    75        
15.2.1   Investigator Responsibilities
    75        
15.2.2   Independent Ethics Committee or Institutional Review Board (IEC/IRB)
    75        
15.2.3   Informed Consent
    77        
15.2.4   Privacy of Personal Data
    78                     16  
ADMINISTRATIVE REQUIREMENTS
    79                     16.1  
Protocol Modifications
    79     16.2  
Regulatory Documentation
    79        
16.2.1   Regulatory Approval/Notification
    79        
16.2.2   Required Prestudy Documentation
    79     16.3  
Subject Identification Register and Subject Screening Log
    81     16.4  
Case Report Form Completion
    81     16.5  
Data Quality Assurance
    81     16.6  
Record Retention
    82     16.7  
Monitoring
    82     16.8  
Study Completion/Termination
    83        
16.8.1   Study Completion
    83        
16.8.2    Study Termination
    83     16.9  
On-Site Audits
    83     16.10  
Use of Information and Publication
    84                     17.  
REFERENCES
    85                  
ATTACHMENTS
    89  

 
 
 
 
5

--------------------------------------------------------------------------------

 
SYNOPSIS
 
Sponsor/Company
Phyxius Pharma
Individual Study Table referring to a specific Part of the dossier
 
Volume:
 
Page
      (for National Regulatory Authority use only)
Finished product:
Simdax (levosimendan) injection
Active ingredient:
(-)-(R)-[[4-(1,4,5,6-tetrahydro-4-methyl-6-oxo-3-pyridazinyl)phenyl]hydrazono]
propanedinitrile
Study code: PYX-LVO-01
Date: Version 2.0, 2 July 2012; Amendment 1, 5 July 2012, Amendment 2, Date: 24
April 2013
Study title: Multicenter, Randomized, Double-blind, Placebo-controlled Parallel
Study to Evaluate the Safety and Efficacy of Levosimendan in Cardiac Surgery
Patients at High Risk of Low Cardiac Output Syndrome (LCOS)
Investigators and study centers: Multicenter study
Development phase: 3
Objectives: To evaluate the efficacy of levosimendan compared with placebo in
reducing the 30-day composite event rate of all-cause death, perioperative MI,
need for dialysis, or use of mechanical assist (IABP or LVAD) in subjects with
reduced ejection fraction undergoing cardiac surgery on CPB.
Methodology: Randomized, double-blind, placebo-controlled, multicenter study in
patients with pre-existing left ventricular systolic dysfunction undergoing CABG
with or without mitral valve surgery or isolated mitral valve surgery.
Sample size: 760
Diagnosis and main criteria for inclusion and exclusion:
Male and female patients who meet the following criteria will be enrolled:
Main Inclusion Criteria:
 
● Written, signed and dated informed consent
 
● ³18 years of age
 
● Scheduled CABG with or without mitral valve surgery or isolated mitral valve
surgery
 
● Surgery will employ CPB pump
 
● LVEF £ 25% measured by nuclear scan, echocardiogram (ECHO), or ventriculogram,
within 60 days before surgery
 
Main Exclusion Criteria:
 
● Restrictive or obstructive cardiomyopathy, constrictive pericarditis,
restrictive pericarditis, pericardial tamponade, or other conditions in which
cardiac output is dependent on venous return.
 
● Pulmonary disease (chronic obstructive pulmonary disease [COPD], asthma, or
other condition) that, in the opinion of the investigator, represents an
independent clinical risk to the cardiac surgery and recovery of the patient.
 
● Evidence of systemic bacterial, systemic fungal, or viral infection within 72
hours before surgery.
 
● Chronic dialysis at baseline (either continuous venovenous
hemo(dia)filtration, hemodialysis, ultrafiltration, or peritoneal dialysis with
30 days of CABG/mitral valve surgery).
 
● Estimated glomerular filtration rate (eGRF) < 30 mL/kg/min or evidence of
worsening renal function before CABG/mitral valve surgery.
 
● Weight ³170 kg.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 

 
 
● Patients whose systolic blood pressure (SBP) cannot be managed to ensure
SBP > 90 mmHg at initiation of study drug.
 
● Heart rate ³120 bpm, persistent for at least 10 minutes at screening.
 
● Hemoglobin < 80 g/L within 4 hours before baseline.
 
● Serum potassium < 3.5 mmol/L at baseline.
 
● Mechanical assist device (IABP, LVAD) placed before randomization or
pre-planned to be used during or after CABG/mitral valve surgery.
 
● Patients with aortal femoral inclusive disease that would prohibit use of
IABP.
 
● Planned aortic valve repair or replacement.
 
● Liver dysfunction with Child Pugh Class B or C..
 
● Patients having severely compromised immune function.
 
● Pregnant, suspected to be pregnant, or breast-feeding.
 
● Known allergic reaction or sensitivity to levosimendan or excipients.
 
● A history of Torsades de Pointes.
 
● Received commercial levosimendan within 30 days before the planned start of
study drug.
 
● Received an experimental drug or used an experimental medical device within 30
days before the planned start of study drug.
 
● Employees of the investigator or study center, with direct involvement in the
proposed study or other studies under the direction of that investigator or
study center, as well as family members of the employees or the investigator.
Investigational product, dose and mode of administration: Levosimendan, supplied
as a concentrated solution (2.5 mg/mL), or matching placebo will be administered
intravenously at 0.2 µg/kg/min for the first hour with adjustment of the dose to
0.1 µg/kg/min for an additional 23 hours.
Duration of treatment: From infusion initiated prior to surgery (no later than
the initiation of surgical infusion) and continuing for a total infusion
duration of 24 hours.
Reference product, dose and mode of administration: Matching placebo.

 
 
 
7

--------------------------------------------------------------------------------

 
 
Criteria for Evaluation:
Co-primary Endpoints:
 
● The all-cause death at 30 days or use of mechanical assist device (IABP, LVAD)
(through Day 5)
 
● The composite endpoint of all-cause mortality (at 30 days), or perioperative
nonfatal MI (through Day 5) (CK-MB >10xULN or >100 ng/mL, CK-MB >5xULN or 50
ng/mL with new Q wave (>0.04 seconds wide in two contiguous leads) or left
bundle branch block), need for renal dialysis (through Day 30), or use of
mechanical assist device (IABP or LVAD following the start of surgery for poor
cardiac function despite inotropic support and adequate fluid replacement)
(through Day 5)
 
Secondary Endpoints:
 
● Duration of intensive care unit/critical or coronary care unit (ICU/CCU) LOS
during the index hospitalization
 
● Incidence of LCOS defined as cardiac index £ 2.0 L/min/m2 for ³ 30 minutes
despite optimal fluid balance and maximal inotropic support (dobutamine,
milrinone, epinephrine, norepinephrine), with the fluid balance and maximal
inotropic dose at the investigator’s discretion
 
● Postoperative use of secondary inotrope (dobutamine, milrinone, epinephrine,
and norepinephrine) associated with index surgical procedure
 
Safety Endpoints:
 
● Occurrence of all-cause mortality from randomization through Day 90
 
● Postoperative incidence of atrial fibrillation
 
Other Endpoints:
 
● Rehospitalization for any cause through Day 30
Evaluation and statistical methods: Sample size is based on assumed composite
primary endpoint event rate (all-cause mortality, MI, dialysis, mechanical
assist) of 32% for placebo, 35% effect size for levosimendan, significance level
of 0.01 and at least 80% power. A total sample size of 760 should provide 201
events.  This same sample size will provide 113 events for 61% power to detect a
statistically significant difference in the dual endpoint (mortality, mechanical
assist) assuming an 18% event rate in placebo-treated patients, a 35% effect
size and a significance level of 0.04. The assumed event rates and effect size
for co-primary endpoints are conservative compared with prior trials and
registries in similar patient populations. A simulation with 10,000 iterations
using the above assumptions indicated a combined ~86% power to demonstrate that
levosimendan treatment is significantly better than placebo in one or both of
the co-primary endpoints.
Expected number of events is derived using event rates and estimated sample
sizes per group. Incidence rates and treatment effects for composite primary
endpoint will be estimated at 30 days from randomization. Odds ratios and
confidence intervals (96% CI for the dual co-primary endpoint and 99% CI for the
quad co-primary endpoint) estimated from a logistic regression model will be
used to compare treatments with regard to the composite primary endpoint. The
study will use a group sequential design.
Interim evaluations for safety will be provided for a data and safety monitoring
committee (DSMC).  The first DSMC review will be conducted after the first 200
enrolled patients have completed 30 days of follow-up.  In addition to reviewing
patient safety, the DSMC will review event rates.  Should the event rate in the
control arm be below the planned 32%, the DSMC may recommend an increase in the
percentage of patients with LVEF ≤20% to bring the event rate to the planned
32%.     Interim analyses, including a test for efficacy and futility, will be
conducted after 50% and 70% of the 113 study events for the co-primary endpoint
of all-cause mortality or mechanical assist (57 and 80 events, respectively).
Secondary binary endpoints will be tested using odds ratios and 95% CIs.
Time-to-event endpoints are evaluated using hazard ratios and 95% CIs. All tests
will be two tailed and treatments compared based on the intent-to-treat
populations.



 
 
8

--------------------------------------------------------------------------------

 
TIME AND EVENTS SCHEDULE
 
Phase
Screening
Treatment
Post-treatment
Assessments
Before Surgery
Intra-operative
Intra-operative
Postoperative (In Hospital)
Day 30
(+5 d)
Phone
Contact
Day 90
(+5 d)
Phone
Contact
Within
Post-induction
Anesthesia
Post-induction
Anesthesia
(Day 1)
Day
Within
12 h Before Discharge
30 Days
24 h
1
Post-surgery
2
3
5
Informed consent
X
                   
Inclusion/exclusion
X
X
                 
LVEF
Xa
                   
Medical history
X
                   
Record preplanned surgeries
X
                   
Physical examination
X
                   
Serum b-hCG
pregnancy testb
X
                   
Urine pregnancy testb
 
X
                 
CK-MB, CK, troponins-Local labc
 
X
   
X (12-24 hrs)
X
X
X
     
Serum chemistry-Local labd
X
X
                 
Child Pugh Class
X
                   
PK samplee
       
X
X
         
Vital signs
 
X
     
X
X
 
X
   
Body weight
 
X
                 
12-lead ECGf
 
X
 
Post-op day 1 and as needed for new-onset atrial fibrillation/ventricular
arrhythmiaf
Xf
     
Hematology and coagulation local labd
 
X
           
X
   
Baseline BNP or NT pro-BNP as available at local labd
 
X
     
X
         
Right heart catheter and blood pressure measurementsg
   
X
 
X
           
Randomizationh
     
X
             
Study drug administrationi
     
X   ¬¾¾®  X
     
Urine output
     
  X ¬¾¾¾¾¾¾¾® X
         
Adverse events
Collected continuously from the time an informed consent is signed through Day
14 (or through discharge, if earlier) for adverse events and through Day 30 for
serious adverse events.
 
Concomitant proceduresj
     
 X ¬¾¾¾¾®  X
           
Secondary Inotropesk
     
 X ¬¾¾¾¾®  X
           
Concomitant medications
   
Continuous
 
Health care resource utilizationl
     
X
       
X
X
 
Follow-up contact
                 
Xm
Xn

 
 
 
9

--------------------------------------------------------------------------------

 
 
TIME AND EVENTS SCHEDULE (CONTINUED)
 
aWithin 60 Days before surgery and as close to surgery day as possible, the
subject must have a documented left ventricular ejection fraction (LVEF) £25%
(either by LV angiogram, or by echocardiogram or by radionuclide
ventriculography-in that order). If more than one documented LVEF is available,
the one closest to the surgery date should be used for screening purposes.
bPregnancy tests for women of childbearing potential only. Additional serum or
urine pregnancy testing may be performed as required by local regulations (if
performed, pregnancy tests must be negative for subjects to continue in the
study). Pregnancy test results must be available before study drug
administration.
cBlood samples for creatine kinase (CK), CK-MB fractions and troponins will be
sent to the local laboratory within 12-24 hours post-surgery (post-op day 1) and
on post-op days 2, 3 and 5.
dSamples for serum chemistry (sodium, bicarbonate, potassium, blood urea
nitrogen, creatinine, aspartate aminotransferase [AST], alanine aminotransferase
[ALT], gamma-glutamyltransferase [GGT], CK, lactic acid dehydrogenase [LDH],
uric acid), hematology (hematocrit, hemoglobin, WBC count with differential,
platelet count) and coagulation (prothrombin time and partial thromboplastin
time) studies by local laboratory. Baseline B-type natriuretic peptide (BNP) or
N-terminal pro-BNP (NTpro-BNP) will be analyzed as available at local labs. At
the screening visit and within 24 hours before surgery, a separate blood sample
for serum chemistry (see footnote c for tests) will be collected and sent to the
local laboratory. The serum chemistry results from the local laboratory
collected within 24 hours before surgery will be used as the baseline for
subsequent local laboratory tests. From Day 1 to discharge and through to Day
30, if additional blood samples for serum chemistry analysis are taken as part
of standard of care, they will be sent to and analyzed by the local laboratory.
eIn patients participating in the pharmacokinetic substudy: Blood samples will
be taken at the end of study drug infusion and at 48 hours following initiation
of study drug, and on Day 2 and Day 4 or at hospital release for pharmacokinetic
analysis
f    Investigators will evaluate/record new Q waves (>30ms) and left bundle
branch block.
gRight heart catheter and blood pressure measurements will be noted if available
and will include: systolic, diastolic, and mean pulmonary artery pressures,
central venous pressure, systemic systolic blood pressure, cardiac output and
index before and 12-24 hour after starting the drug and prior to Swan-Ganz
catheter removal.
hOn the day of surgery, following acquisition of vital signs including blood
pressure measurements, subjects will be randomly assigned to a treatment group
using an interactive voice response system (IVRS) system after they have met all
of the inclusion criteria and none of the exclusion criteria.
iStart study drug (levosimendan or placebo) as soon as possible after
randomization, after arterial line insertion, and before skin incision. If not
already in place, a Swan-Ganz catheter should be inserted as soon as possible
after study drug initiation. Administer as a fixed-rate infusion of 0.2
µg/kg/min for first hour with adjustment of the dose to 0.1 µg/kg/min for an
additional 23 hours.
jDocument other concomitant procedures performed during surgery including Maze
(for the treatment of atrial fibrillation), Dor (for LV remodeling),
intra-aortic balloon pump (IABP) placement and ventricular assist device (VAD)
use, and/or type and amount of fluid challenges.
kDocument the need for a secondary inotrope (dobutamine, milrinone, epinephrine,
norepinephrine) during surgery and through weaning from the CBP.  Record time of
dose (initiation and conclusion) and peak dose.
lHealth care resource utilization including time in operating room, length of
stay (LOS) in intensive care unit/critical or coronary care unit (ICU/CCU) LOS
during index hospitalization, rehospitalizations for any medical cause that
occur from randomization through Day 30. Dates and reasons for hospitalizations
will be recorded through Day 30. Dates and times for the index operation (time
in the operating room and ICU/CCU admission and release following the index
hospitalization/surgery will be recorded.
mSubjects will be contacted or have their medical records reviewed at Days 30 to
collect information on need for postoperative dialysis (start and stop dates,
and type) and survival status. Subjects who withdraw from the study will be
contacted or will have their medical records reviewed unless they specifically
withdraw their consent for further contact or for medical record review.
nSubjects will be contacted or have their medical records reviewed at Days 90 to
collect information on survival status after hospital discharge. Subjects who
withdraw from the study will be contacted or will have their medical records
reviewed unless they specifically withdraw their consent for further contact or
for medical record review.

 
 
 
10

--------------------------------------------------------------------------------

 
 
ABBREVIATIONS
 
BNP
B-type natriuretic peptide
CABG
coronary artery bypass graft
CCU
critical or coronary care unit
CI
confidence interval
CK
creatine kinase
CPB
cardiopulmonary bypass
DCRI
Duke Clinical Research Institute
DSMC
Data and Safety Monitoring Committee
ECHO
echocardiogram
eCRF
electronic case report form
EDC
electronic data capture
FDA
Food and Drug Administration
GCP
Good Clinical Practices
IABP
intra-aortic balloon pump
ICH
International Conference on Harmonization
ICU
intensive care unit
IEC
Independent Ethics Committee
IRB
Institutional Review Board
i.v.
intravenous
MI
myocardial infarction
MITT
modified intent-to-treat
ITT
intent-to-treat
IVRS
interactive voice response system
LBBB
left bundle branch block
LCOS
low cardiac output syndrome
LOS
length of stay
LVAD
left ventricular assist device
LVEF
left ventricular ejection fraction
NYHA
New York Heart Association
OBF
O’Brien-Fleming type of a spending function
PK
pharmacokinetics
RIFLE
risk, injury, failure, loss, and end-stage renal disease
SBP
systolic blood pressure
SC
Steering Committee
   



 
 
11

--------------------------------------------------------------------------------

 
 
1.  
INTRODUCTION

 
Levosimendan (SimdaxÒ) is a calcium sensitizer with vasodilatory and
cardioprotective properties. Levosimendan exerts its positive inotropic effect
by increasing calcium sensitivity of myocytes by binding to cardiac troponin C
in a calcium-dependent manner. It also has a vasodilatory effect, by opening
adenosine triphosphate (ATP)-sensitive potassium channels in vascular smooth
muscle, to cause smooth muscle relaxation. The combined inotropic and
vasodilatory actions result in an increased force of contraction, decreased
preload and decreased afterload. Moreover, by opening also the mitochondrial
ATP-sensitive potassium channels in cardiomyocytes, the drug exerts a
cardioprotective effect.
 
Levosimendan has been marketed in Sweden since 2000 for acute decompensated
heart failure. Currently, levosimendan has marketing authorisation in over 50
countries worldwide; more than 500,000 patients have been treated with
levosimendan. The drug is not approved in the United States.
 
Most of the regulatory studies with levosimendan have been performed in patients
with acute decompensated chronic heart failure and, to a lesser extent, in
patients with left ventricular failure due to an acute myocardial infarction
(MI), cardiac surgery and pulmonary hypertension. Overall, the clinical research
program has included nearly 3500 patients.
 
Levosimendan has been assessed in numerous clinical studies by independent
investigators throughout the world. The focus of these investigator-initiated
studies has lately been on the use of levosimendan in an operative setting.
 
A number of modest sized randomized controlled studies of levosimendan in
cardiac surgery patients have demonstrated that low dose infusions provide rapid
and sustained hemodynamic improvements compared to standard inotrope regimens.
These improvements have consistently been associated with reductions in
morbidity and mortality.
 
For more detailed information, refer to the Investigator's Brochure for
Levosimendan.1
 
The term sponsor used throughout this document refers to the entities listed in
the Contact Information page(s), which will be provided as a separate document.
 
1.1  
Background

 
Preserving heart function during and immediately following cardiac surgery, is a
major goal of current perioperative therapies. Intensive hemodynamic monitoring
is employed to detect and assess the mechanisms underlying perioperative
cardiovascular dysfunction early. A variety of vasoactive drugs and device
therapies are employed to maintain hemodynamic performance and ameliorate
dramatic departures from that required to preserve myocardium function and
prevent end organ damage. Despite the available therapies, low cardiac output
syndrome (LCOS) remains a substantial risk in cardiac surgery. LCOS has been
described in 3-14% of coronary artery bypass graft (CABG) cases, and is
associated with a 10-17 fold increase in mortality.2
 
Over the past several decades, the risk profile of patients undergoing cardiac
surgery has increased3 in part due to mounting evidence suggesting that patients
with coronary artery disease and reduced left ventricular function benefit from
surgical revascularization over medical therapy.4, 5 Patients with impaired left
ventricular function undergoing cardiac surgery have relatively high rates of
mortality and other adverse events, including need for dialysis or mechanical
support. Shahian et al.6 used the Society of Thoracic Surgeons National Adult
Cardiac Surgery Database (STS NCD) to derive a risk model for cardiac surgery
using the 700,000 isolated CABG procedures performed between 2006 and 2008. They
found that each 10-unit decrease in left ventricular ejection fraction (LVEF)
was associated with a 19% increase in the odds of death, and an 8% increase in
the odds of developing renal failure or new dialysis. Absolute rates of these
events according to LVEF are summarized in Table 1. Rates of postoperative need
for intra-aortic balloon pump (IABP) or left ventricular assist device (LVAD)
were not reported in this study.
 
 
Table 1.Incidence of 30-day mortality and renal failure in STS database, NCD –
CABG-only.

 
LVEF
N (% of cohort)
Mortality
Renal Failure
<25%
25,323 (3.3)
7.2%
8.0%
25-34%
57,460 (7.4)
4.6%
6.1%
35-44%
108,623 (14.0)
3.0%
4.7%
45-54%
189,478 (24.5)
1.9%
3.4%
³55%
351,455 (45.4)
1.5%
2.7%



 
 
12

--------------------------------------------------------------------------------

 
 
Two retrospective observational studies have been published in the last ten
years which specifically report on outcomes in patients with a low LVEF
undergoing CABG in the US (Table 2). Topkara et al.7 analyzed 55,515 CABG
procedures recorded in the New York State database between 1997 and 1999.
Filsoufi et al.8 reported on the outcomes of 2,725 patients undergoing CABG at a
single center between 1998 and 2005. Eighteen percent (n=495) had a LVEF £ 30%.
Outcomes from these two studies are summarized in Table 2. The consistency of
the findings suggests that patients with low LVEFs are at a 2-4 fold higher risk
of adverse events, including death.
 
 
Table 2.Outcomes in low-LVEF patients undergoing CABG, observational studies.

 
Study
N (%)
In-hospital Mortality
Renal Failure
IABP or LVAD
Topkara et al.7
       
LVEF £ 20%
2,442 (4.4)
6.5%
2.5%
9.1%
LVEF 21-30%
5,772 (10.4)
4.1%
1.5%
5.5%
LVEF 31-40%
11,365 (20.5)
2.7%
1.2%
2.7%
LVEF ³ 40%
35,936 (64.7)
1.4%
0.6%
1.7%
Filsoufi et al.8
       
LVEF ≤ 30%
495 (18)
3.6%
1.4%
NR
LVEF > 30%
2,230 (82)
1.4%
0.7%
NR

 
NR = not reported
 
Similar rates of adverse outcomes are evident in several contemporary clinical
trials which have studied moderate to high risk patients undergoing CABG. The
PRIMO trial enrolled 3,099 patients undergoing CABG or combined CABG+valve
surgery; 473 patients had pre-existing congestive heart failure. The 30-day
mortality rate in the overall trial was 4.6%, and 5.3% in the cohort with
preoperative congestive heart failure.9 An unpublished review of the data from
PRIMO performed by the Duke Clinical Research Institute (DCRI) shows the
composite outcome of death, myocardial infarction (MI), new dialysis, or need
for LVAD or IABP occurred in 32% of subject with an LVEF < 30%. The NAPA trial
enrolled 279 patients with low LVEF (<35%) undergoing CABG.10 The 30-day
mortality rate in NAPA was 5.7%. The composite of death or need for IABP or LVAD
occurred in 10-12% of patients. Finally, the STITCH trial compared medical
therapy and CABG in patients with coronary artery disease and LVEF ≤ 35%.5
Thirty day mortality in the 610 patients randomized to CABG was 3.8%.
Unpublished analyses of STITCH data performed by the DCRI shows the rate of
death in patients with LVEF < 35% was 6.8%, with the composite of death and LVAD
or IABP use occurring in 23.5% of subjects. Recent reviews of outcomes in mitral
valve surgery patients have demonstrated LVEF dysfunction substantially
increases morbidity and mortality.11, 12
 
 
13

--------------------------------------------------------------------------------

 
 
The mechanism by which reduced ejection fraction is associated with higher rates
of death, dialysis, and use of mechanical support is likely related to the
development of post-cardiotomy myocardial dysfunction. This phenomenon has been
described by some as the LCOS. LCOS has typically been defined as the need for
either inotropic or mechanical support in order to be weaned from
cardiopulmonary bypass (CPB) or in the intensive care unit (ICU) because of
hemodynamic compromise. Reduced ejection fraction has been shown to be a strong
predictor of LCOS with an odds ratio of 3.5 for an LVEF < 20%, and an odds ratio
of 2.0 for an LVEF of 20-39%.11
 
Current standards in the management of high risk patients undergoing cardiac
surgery fall into two categories: pre- and intraoperative prophylaxis against
myocardial dysfunction and hemodynamic compromise, and postoperative inotropic
and mechanical support in the setting of manifest hemodynamic deterioration.
 
Standard management of post-cardiac surgery patients includes the use of volume
expanders or diuretics to manage volume status, vasoactive agents to support
blood pressure, inotropic agents to increase cardiac output, and mechanical
devices such as IABP or LVAD to improve cardiac output. Available pharmacologic
agents include phosphodiesterase inhibitors (milrinone), antidiuretic hormone
analogues (vasopressin), alpha-adrenergic agonists (phenylephrine), and
catecholamines (epinephrine, norepinephrine, dopamine, dobutamine, and
dopexamine). There is a paucity of evidence to guide physicians in the choice of
specific pharmacologic therapies. This lack of evidence has led to a high degree
of geographic variability in the use of specific vasoactive or inotropic
therapies.13 Furthermore, both catecholamines and phosphodiesterase inhibitors
are associated with increased postoperative myocardial oxygen consumption and
arrhythmogenesis, and analyses of patients requiring their use have shown higher
rates of mortality and other cardiac morbidities including arrhythmias.14, 15
 
 
14

--------------------------------------------------------------------------------

 
 
Although there is a general recommendation to employ the use of mechanical
assistance, particularly with an IABP, early after recognition of LCOS, there is
no evidence to suggest that outcomes are improved.16 A meta-analysis of IABP use
in high risk surgical patients suggests that IABP is associated with reduced
in-hospital mortality with an odds ratio of 0.18.17 Retrospective analyses which
have adjusted for preoperative risk have shown mixed results as to the benefit
of prophylactic IABP use.18, 19 IABP use is also associated with complications
including prolonged ICU stay, bleeding, sepsis, and development of an ischemic
limb.20 IABP are employed in approximately 5% of cardiac surgery cases,13 and
outcomes in patients who require IABP use are poor with an estimated mortality
rate of 35%.20
 
1.1.1  
Levosimendan

 
Levosimendan is a promising new agent for the perioperative treatment of cardiac
surgery patients to maintain hemodynamic performance and preserve myocardium
function and prevent end organ damage. The positive inotropic, vasodilatory and
eventual cardioprotective effects combined with neutral effects on myocardial
oxygen consumption and intracellular calcium concentrations, make it an ideal
candidate for further investigation. The current comparative data on
levosimendan with the traditional inotropic agents, suggest that the drug has
potential to become a drug of choice among the agents with inotropic properties.
 
1.1.1.1  
Metabolism and Pharmacokinetics

 
Levosimendan is extensively metabolized before excretion into urine and feces.
The main pathway is conjugation with glutathione to form inactive metabolites.
The minor pathway (approximately 6% of the total levosimendan dose) is reduction
in the intestine to an intermediate metabolite OR-1855, which is further
acetylated to an active metabolite, OR-1896.21 The terminal elimination
half-life of levosimendan is about 1 hour both in healthy volunteers and in
patients with heart failure and it rapidly disappears from the circulation after
the infusion is stopped. The elimination half-life of the metabolite OR-1896 is
70-80 hours in heart failure patients and the maximum concentrations are only
seen 2-4 days after starting a 24-hour infusion. Thereafter the metabolite is
slowly eliminated within two weeks.
 
The metabolite OR-1896 has been shown to have hemodynamic and pharmacologic
properties similar to those of the parent drug in preclinical models, whereas
the metabolite OR-1855 had only minor pharmacodynamic effects.22-26 Although
patients with a rapid acetylator phenotype produce more OR-1896 than slow
acetylators, the hemodynamic responses are similar in the two acetylator types,
and no dose adjustments are needed in clinical practice.27
 
 
15

--------------------------------------------------------------------------------

 
 
In patients undergoing cardiac surgery, the formation of the metabolites OR-1855
and OR-1896 has been shown to be delayed. Compared to the 2-4 days after
initiation of a 24-hour levosimendan infusion in chronic heart failure
patients,28 the maximum OR-1896 concentrations were only seen 6 days after
starting the infusion in patients undergoing cardiac surgery.29 The reason is
not fully known, but may be related to initiation of therapy following a fasting
state and the use of broad-spectrum antibiotics. These conditions reduce
populations of intestinal bacteria involved in the acetylation of levosimendan,
leading to reduced/delayed formation of metabolites OR-1855 and OR-1896. The
steady state plasma concentrations of the parent drug were also somewhat lower
in cardiac surgery patients than in chronic heart failure with the AUC 14% lower
with similar dosing (approximately 1200 vs. 1400 h × ng/mL, respectively).29
 
1.1.1.2  
Pharmacodynamics

 
Levosimendan produces significant, dose-dependent increases in cardiac output,
stroke volume and heart rate, and decreases in pulmonary capillary wedge
pressure, mean blood pressure, mean pulmonary artery pressure, mean right atrial
pressure and total peripheral resistance.30
 
The effect of levosimendan on hemodynamic variables was clearly evident already
at the end of a 5-min bolus infusion.31 There is no sign of development of
tolerance even with a prolonged infusion up to 48 hours.32 Due to the formation
of the active metabolite, the hemodynamic effects are maintained several days
after stopping levosimendan infusion.33
 
Compared with dobutamine, levosimendan produces a slightly greater increase in
cardiac output and a profoundly greater decrease in pulmonary capillary wedge
pressure.34, 35 In contrast to dobutamine, the hemodynamic effects are not
attenuated with concomitant beta-blocker use.35 It has also been shown that at
48 hours after the start of infusion, a 24-hour infusion achieves superior
hemodynamic effects over a 48-hour dobutamine infusion in patients with severe
acute decompensated heart failure on beta-blockers.34
 
 
16

--------------------------------------------------------------------------------

 
 
Several studies indicate that levosimendan produces a rapid and sustained
decrease in natriuretic peptides. Lilleberg et al.33 found that a 24-hour
levosimendan infusion induced a 40% decrease in plasma N-terminal atrial
natriuretic peptide (NT-proANP) and N-terminal pro-BNP (NT-proBNP) levels and
the treatment effect was estimated to last up to 16 and 12 days, respectively.
 
The beneficial effects of levosimendan on hemodynamics and neurohormones are not
associated with any significant increase in myocardial energy consumption, as
evidenced using dynamic positron emission tomography (PET) in hospitalized
patients with NYHA III-IV heart failure.36 Similarly, bolus doses of 8 µg/kg or
24 µg/kg did not increase myocardial oxygen consumption in postoperative
patients, although cardiac function markedly improved.37
 
Levosimendan also possesses anti-stunning effects. This was shown in 24 patients
with an acute myocardial infarction (AMI) who had undergone percutaneous
transluminal coronary angioplasty (PTCA).38 A bolus dose of levosimendan
improved the function of stunned myocardium, as evidenced by a substantial
reduction in the number of hypokinetic segments in the left ventricular wall
compared to placebo.
 
1.1.1.3  
Symptoms in Heart Failure Patients

 
In the LIDO study in 203 NYHA III-IV heart failure patients, symptoms improved
equally well in the levosimendan and dobutamine treated patients at 24 hours
after start of infusion (68% and 59%, p = 0.865) groups, respectively, while
fatigue improved in 63% and 47% (p = 0.155), respectively.35
 
In the REVIVE II study in 600 patients hospitalized for worsening heart failure,
symptoms over the 5-day assessment period improved significantly more with
levosimendan than with placebo.39 The primary endpoint was a composite
consisting of patients’ subjective symptom assessments (at 6 hours, 24 hours,
and 5 days) and signs of worsening symptoms (including death) during the 5 days
after starting a 24-hour trial drug infusion. Improvement was observed more
frequently (19 vs. 15%) and worsening less frequently (19 vs. 27%) in
levosimendan treated patients compared with placebo (p = 0.015).40 The
improvement in the composite endpoint was accompanied by a lower need for rescue
medication in the levosimendan group.40, 41
 
 
17

--------------------------------------------------------------------------------

 
 
1.1.1.4  
Mortality in Heart Failure Patients

 
In the LIDO study in 203 heart failure patients comparing levosimendan to
dobutamine and in the placebo-controlled RUSSLAN study with 504 patients with a
recent AMI and left ventricular dysfunction, a significant mortality benefit
with levosimendan was observed. These favorable results were not, however,
confirmed in two large-scale studies where levosimendan was compared with
placebo (REVIVE II, N = 600) and dobutamine (SURVIVE, N = 1327). In the former,
a numerical disadvantage and in the latter a numerical advantage with
levosimendan was seen. Recent independent meta-analysis with data from 45
randomized studies and 5480 patients found a statistically significant survival
benefit of levosimendan both compared to placebo and dobutamine.42
 
1.1.1.5  
Clinical Safety in Heart Failure Patients

 
Levosimendan infusion has generally been rather well tolerated in this very ill
patient population. A full summary of the safety of levosimendan in heart
failure patients is included in the Levosimendan (Simdax) Investigator
Brochure.1
 
In REVIVE II and SURVIVE studies, hypotension was more frequently seen with
levosimendan compared with placebo, but not when compared with dobutamine.
Levosimendan was also associated with a higher incidence of atrial fibrillation
both compared with placebo and with dobutamine. However, conflicting results
have been presented with regard to ventricular arrhythmias. In REVIVE II a
higher incidence of ventricular tachycardia was observed with levosimendan
compared with placebo. In SURVIVE, ventricular tachycardia was observed with
similar frequency in the levosimendan and dobutamine groups.43 In both studies,
cardiac failure as an adverse event was less frequent in levosimendan arm,
although the result was statistically significant only in SURVIVE.
 
The changes in safety laboratory variables have been modest in levosimendan
studies. Clinically insignificant decreases in hemoglobin, erythrocyte and red
blood cell counts have been observed. Also decrease in potassium levels have
been seen with levosimendan more often than with comparators.
 
1.1.1.6  
Clinical Efficacy in Cardiac Surgery Patients

 
Orion has conducted four studies with levosimendan in cardiac surgery. In
addition, numerous investigator-initiated studies have been conducted. These
studies suggest that levosimendan protects the myocardium and improves tissue
perfusion, while minimizing the tissue damage during the cardiac surgery and
reperfusion periods.
 
 
 
18

--------------------------------------------------------------------------------

 
 
1.1.1.7  
Orion-sponsored studies

 
The first three Orion-sponsored studies utilized bolus doses only or were
performed in stable patients and are not described in detail. These mechanistic
studies confirmed that that levosimendan increases cardiac output and stroke
volume and reduces peripheral vascular resistance also in cardiac surgery
patients. No increase in myocardial oxygen consumption or impairment of
diastolic function was observed.36, 37
 
In the fourth study, levosimendan was compared with placebo in a randomized
double-blind study of 60 patients with 3-vessel coronary disease and
LVEF < 50%.29 Levosimendan with a bolus of 12 μg/kg was started immediately
after induction of anesthesia, followed by an infusion of 0.2 μg/kg/min for
24 hours. Primary weaning, the primary endpoint, was successful in 22 patients
(73%) in the levosimendan group and 10 patients (33%) in the placebo group
(p = 0.002). The odds ratio for failure in primary weaning was 0.18 (95%
confidence interval [CI], 0.06 to 0.55). Four patients in the placebo group
failed the second weaning and underwent IABP compared with none in the
levosimendan group (p = 0.112).
 
Levosimendan treatment was associated with lower levels of lactate, indicating a
better tissue perfusion, and associated with lower levels of troponin T,
indicating less myocardial damage. Fewer inotropic agents, but more
vasopressors, were needed in the levosimendan-treated patients.
 
1.1.1.8  
Investigator-initiated Studies

 
Levosimendan was compared to milrinone in a randomized, blinded study in
patients undergoing elective cardiac surgery with CPB. In this study,
30 patients with preoperative LVEF < 30% were randomized to milrinone (mean
0.5 mg/kg/min for 83 hours, n = 15) or to levosimendan (mean 0.1 mg/kg/min for
19 hours, n = 15).44 Study drugs were started immediately after the release of
the aortic crossclamp and all patients received additional dobutamine 5
mg/kg/min. Levosimendan showed similar hemodynamic effects to milrinone on
stroke volume during the first hours after starting the surgery, immediately
after the end of CPB, and significantly more pronounced effect at 12, 24 and 48
hours after arrival at the ICU.
 
 
19

--------------------------------------------------------------------------------

 
 
Significantly higher dobutamine and norepinephrine use and significantly longer
time on IABP and tracheal intubation time in the milrinone group were reported.
Mortality was numerically higher in milrinone treated patients.
 
Levin et al.45 performed an open-label, randomized study in cardiac surgery
patients developing postoperative LCOS. Levosimendan, 10 μg/kg for 1 hour (i.e.
17 μg/kg/min), followed by 0.1 μg/kg/min for 24 hours or dobutamine (5-12.5
μg/kg/min) were started to treat LCOS. Diagnosis of LCOS was made within 6 hours
after operation with the following criteria: pulmonary capillary wedge pressure
³ 16 mmHg, cardiac index < 2.2 L/min/m2, and mixed venous saturation < 60%. In
total, 1004 consecutive heart surgeries were evaluated. LCOS was detected in 137
patients (13.6%) and 69 patients were randomized to levosimendan and 68 to
dobutamine. Levosimendan showed superior effect on cardiac index and mixed
venous saturation, less need for an additional inotropic drug (8.7 vs. 36.8%;
p < 0.05), need for a vasopressor (11.6 vs. 30.9%; p < 0.05), or need for
balloon counterpulsation (2.9 vs. 14.7%; p < 0.05). More importantly, the
outcome effects were in favor of levosimendan; statistically significantly fewer
perioperative MIs, acute renal failures, ventricular arrhythmias, prolonged
ventilator assistance and sepsis were observed in the levosimendan group. Also
mortality (8.7 vs. 25%) and length of ICU stay (66 vs. 158 h) were significantly
(p < 0.05) lower in levosimendan treated patients.
 
Tritapepe et al.46 performed a randomized, double-blind, placebo-controlled
study in 106 patients undergoing elective multivessel CABG. Levosimendan,
administered as a bolus only (24 mg/kg over 10 minutes), or placebo was given
before the initiation of CPB. Significantly higher postoperative values of mean
arterial pressure, cardiac index and cardiac power index and lower systemic
vascular resistance index were observed in the levosimendan group. Troponin I
increases were significantly lower with levosimendan. The need for inotropic
agents was greater; the time on ventilator and length of ICU stay were longer in
the placebo group.
 
Lahtinen et al.47 reported a randomized, double-blind, placebo-controlled study
in 200 patients assigned to undergo heart valve or combined heart valve and CABG
surgery. These patients had a relatively high normal LVEF (mean 55%).
Levosimendan was given as a 24-hour infusion started at the induction of
anesthesia with a 24 µg/kg bolus over 30 min and thereafter at a dose of 0.2
µg/kg/min. The primary outcome measure was heart failure, defined as cardiac
index < 2.0 L/min/m2 or failure to wean from CPB necessitating inotrope
administration for at least 2 hours postoperatively after CPB. Heart failure was
less frequent in the levosimendan compared to the placebo group: 15% in the
levosimendan and 58% in the placebo group, p < 0.001. In line, a rescue
inotrope, epinephrine, was needed less frequently in the levosimendan group
(risk ratio 0.11; 95% CI 0.01-0.89), and IABP was utilized in one patient (1%)
in the levosimendan and in nine patients (9%) in the placebo group (risk ratio
0.11; 95% CI 0.01-0.87). The cardiac enzymes (CK-MB isoenzyme mass) indicating
myocardial damage were lower in the levosimendan group on the first
postoperative day, p = 0.011. The levosimendan group had more hypotension and
needed norepinephrine more often; 83 vs. 52 patients, p < 0.001. No difference
in in-hospital and 6-month mortality was seen (12% of the patients died in both
groups).
 
 
20

--------------------------------------------------------------------------------

 
 
An additional summary of the pharmacodynamic response to levosimendan in cardiac
surgery patients is included in Section 3.2.2 Rationale for Study Drug Infusion
Regimen.
 
Levin et al.48 investigated the safety and effectiveness of levosimendan when
administered to patients in advance of CABG surgery. The study was a
prospective, randomized placebo controlled study of CABG patients with LVEF <
25% using CPB. This study screened 1798 consecutive CABG patients at two
teaching hospitals, randomizing 221. Exclusion criteria included patients
receiving valves alone or in combination with CABG, patients with serum
creatinine (S-Cr) >2.5 mg/dL or dialysis, patients with congenital abnormalities
or receiving emergency procedures, and patients that had received treatment with
inotropic drugs or IABP in the previous 14 days.
 
Study drug was initiated ~24 hours prior to surgery at 10 µg/kg over the first
hour (i.e. 0.17 µg/kg/min), followed by adjustment of the dose to 0.1 µg/kg/min
for an additional 23 hours along with standard of care. The primary endpoints
were all-cause mortality at 30 days and development of LCOS defined as cardiac
index < 2.2 L/min/m2, mixed venous oxygen saturation (SVO2) < 60% and pulmonary
capillary wedge pressure >18 mmHg. Secondary endpoints included morbidity (renal
failure, dialysis, respiratory failure, stroke, acute respiratory distress
syndrome [ARDS]), requirements for inotropic and vasopressor drugs, and need for
IABP.
 
The patients’ operative therapy was balanced across treatments. The cardiac
index of patients receiving levosimendan was significantly greater than the
placebo arm with means of 3 L/min/m2 one hour after initiating therapy and was
sustained through the 48-hour postoperative period.
 
 
21

--------------------------------------------------------------------------------

 
 
Levosimendan patients had significantly lower incidences of 30-day mortality and
LCOS, representing the primary endpoints of the study (Table 3).48


  Table 3. Postoperative Primary Outcomes in High Risk CABG Patients after
Preoperative Infusion of Levosimendan or Placebo.
 
 /Drug
Levosimendan
n (%)
Placebo
n (%)
P value   N
N 
111
110
 
  Mortality
3 (2.7)
12 (10.9)
0.001
LCOS
7 (6.3)
20 (18.2)
0.001



 
Patients receiving levosimendan had a lower incidence of postoperative nonfatal
MI, renal failure, dialysis and respiratory failure. The difference in nonfatal
MI was significant. The incidence of stroke and ARDS was low and comparable
across treatment arms (Table 4).48
 
  Table 4.  Postoperative Secondary Outcomes of Morbidity in High Risk CABG
Patients after Preoperative Infusion of Levosimendan or Placebo.
 
  Drug
Levosimendan
n (%)
Placebo
n (%)
P value
  N
111
110
 
  Dialysis
1 (0.9)
7 (6.4)
0.02
  Respiratory failure
12 (10.8)
19 (17.3)
NS (0.1)
  Stroke
3 (2.7)
2 (1.8)
NS
  ARDS
1 (0.9)
2 (1.8)
NS
  Nonfatal MI
1 (0.9)
6 (5.4)
<0.05



 
Levin et al.48 identified a decreased incidence of difficulty in weaning
patients in the levosimendan-treated group. Fewer patients in the levosimendan
arm required inotrope, vasopressor and IABP therapy to maintain patient
hemodynamics (Table 5).
 
 
 
22

--------------------------------------------------------------------------------

 
 
  Table 5.  Postoperative Weaning Difficulty and Therapy Requirements in High
Risk Patients after Preoperative Infusion of Levosimendan or Placebo.
 
Drug
Levosimendan
n (%)
Placebo
n (%)
P value
N
111
110
 
Difficulty in weaning
2 (1.8)
13 (11.8)
<0.05
Inotropes
6 (5.4)
52 (47.3)
<0.05
Vasopressors
5 (4.5)
28 (25.4)
<0.05
IABP
3 (2.7)
22 (20)
<0.05



 
Levosimendan was well-tolerated relative to placebo in addition to standard
care. The incidence of supraventricular and ventricular arrhythmias were lower
in levosimendan patients (Table 6).48 Hypotension was observed in 8 levosimendan
patients and resolved with fluid infusions.
 
  Table 6.  Postoperative Complications in Cardiac Surgery Patients.
 

   
Levosimendan
(N = 127)
Placebo
(N = 125)
 
P value
 
■ Complication
    n    
(%)
      n    
(%)
   
■  Mortality
    5       ( 3.9 )     16       (12.8 )
<0.05
■  Complicated weaning
    3       ( 2.4 )     12       ( 9.6 )
<0.05
■  LCOS
    9       ( 7.1 )     26       (20.8 )
<0.05
■ New renal failure
    7       ( 5.5 )     18       (14.4 )
<0.05
■ Dialysis
    3       ( 2.4 )     8       ( 6.4 )
NS
■ Prolonged stay on ventilator
    7       ( 5.5 )     21       (16.8 )
<0.05
■ Postoperative myocardial infarct
    1       ( 0.8 )     8       ( 6.4 )
<0.05
■ Vasoplegic syndrome
    3       ( 2.4 )     12       ( 9.6 )
<0.05
■ Atrial fibrillation
    18       (14.2 )     40       (32.0 )
<0.05
■ Ventricular arrhythmia
    8       ( 6.3 )     19       (15.2 )
<0.05
■ Systemic inflammatory response syndrome
    4       ( 3.1 )     15       (12.0 )
<0.05
■ Sepsis
    2       ( 1.6 )     10       ( 8.0 )
<0.05
■ Transitory ischemic attack
    2       ( 1.6 )     2       ( 1.6 )
NS
■ Cerebrovascular accident
    2       ( 1.6 )     2       ( 1.6 )
NS
NS: not significant

 

 
 
23

--------------------------------------------------------------------------------

 
 
1.1.1.9  
Mortality in cardiac surgery

 
Maharaj et al.49 have published a meta-analysis of 17 controlled clinical
studies of levosimendan in cardiac surgery patients, including 729 patients.
They identified an odds ratio of 0.41 in favor of levosimendan with 95% CI of
0.23, 0.74, a significant reduction (p = 0.003) in mortality of patients treated
with levosimendan.
 
The most recent and comprehensive meta-analysis by Landoni et al.42 of mortality
with intravenous levosimendan identified 17 studies in cardiac surgery patients.
These studies included 1233 patients (of which 635 received levosimendan).
Levosimendan reduced mortality compared with the control arm significantly (5.8%
in the levosimendan group versus 12.9% in the control arm; risk ratio 0.52 with
95% CI 0.35-0.76).
 
1.1.2  
 Overall Rationale for the Study

 
Medical practice associated with cardiac surgery has evolved in the last decade
to aggressively manage patients in order to minimize the manifestations of LCOS
in the peri- and post-surgical periods. Despite advances, 5-10% of these
patients develop LCOS.
 
Post-cardiotomy LCOS may be defined as the need for postoperative pharmacologic
stimulation of ventricular contraction and/or mechanical circulatory support to
maintain systolic blood pressure (SBP) > 90 mmHg or a cardiac index > 2.2
L/min/m2. Mortality in patients who develop LCOS is 10-15 fold higher than for
the general cardiac surgery population. In addition, LCOS is also associated
with significant morbidity and low tissue/organ perfusion injury, including MI
and renal failure
 
Transient myocardial depression typically associated with CPB surgery places
patients at risk of LCOS. The risk for LCOS is increased in patients with
pre-existing low LVEF, diabetes, prior CABG surgery, emergency surgery, as well
as for those patients who are female or older than 70 years of age. These higher
risk patient groups represent a fast growing subset of the cardiac surgery
patient population. New therapies are needed to minimize their risk of morbidity
and mortality. This has led many investigators to use levosimendan in cardiac
patients where the drug is approved and marketed for treatment of acute
decompensated heart failure.
 
Prophylactic treatment of cardiac surgery patients at high risk of LCOS is a
unique setting for levosimendan’s clinical development. The condition represents
an acute decline in cardiac function presumably as a result of
ischemia/reperfusion injury with cardioplegic arrest and the use of CPB leading
to a cardiac index < 2.2 L/min/m2.
 
 
24

--------------------------------------------------------------------------------

 
 
Currently, there are no pharmacologic therapies approved to reduce the incidence
of LCOS or the associated mortality and morbidity. When cardiac function
declines, pharmacologic and mechanical assist therapies are employed to optimize
hemodynamic performance to ensure CPB weaning success and minimize peripheral
tissue/organ damage. This management is particularly important in those cardiac
surgery patients whose hearts have little margin for further diminished
capacity, the cardiac surgery population at high risk for LCOS characterized by
low LVEF.
 
A unique pharmacodynamic profile has differentiated levosimendan from other
agents typically used in acute decompensated cardiac patients. The drug
increases cardiac contractility through calcium sensitization of troponin C.
Unlike other positive inotropes, levosimendan is not associated with substantial
increases in oxygen demand. Levosimendan has been demonstrated a vasodilator of
the arterial and venous circulation through its activity on KATP channels.
Unlike milrinone, however, levosimendan is also a vasodilator of the coronary
circulation. Levosimendan also uniquely opens KATP of mitochondria within
cardiomyocytes, an activity associated with reduced apoptosis in nonclinical
models and reduced circulating troponin levels in acute decompensated heart
failure and cardiac surgery patients.
 
2.  
OBJECTIVES

 
Main Study Hypothesis:
 
The hypothesis is that levosimendan is superior to placebo in reducing clinical
events including all-cause death, perioperative MI, need for dialysis, or use of
mechanical assist (IABP of LVAD) in subjects with reduced ejection fraction
undergoing cardiac surgery on CPB.
 
Primary Objectives:
 
Primary objective is to evaluate the efficacy of levosimendan compared with
placebo in reducing the co-primary endpoints of 30-day composite of all-cause
death or use of mechanical assist (IABP or LVAD) or the composite endpoint of
all-cause death, perioperative MI, need for dialysis, or use of mechanical
assist (IABP or LVAD) in subjects with reduced LVEF undergoing cardiac surgery
on CPB.
 
 
25

--------------------------------------------------------------------------------

 
Secondary Objectives:
 
Secondary efficacy objectives will evaluate the effect of levosimendan compared
with placebo when administered in addition to standard therapies on the:
 
●  
Duration of ICU/CCU LOS during the index hospitalization.

 
●  
Incidence of LCOS defined as cardiac index £ 2.0 L/min/m2 for ³ 30 minutes
despite optimal fluid balance and maximal inotropic support (dobutamine,
milrinone, epinephrine, norepinephrine), with the fluid balance and maximal
inotropic dose at the investigator’s discretion.

 
●  
Postoperative use of secondary inotrope dobutamine, milrinone, and epinephrine,
associated with the index surgical procedure.

 
Safety Objectives:
 
Safety objectives will evaluate the effect of levosimendan compared with
placebo, when administered in addition to standard of care therapies on the:
 
● Occurrence of all-cause mortality from randomization through Day 90.
 
● Postoperative atrial fibrillation.
 
Other Exploratory Objectives:
 
Other exploratory objectives will be:
 
●  
The effect of levosimendan compared with placebo when administered in addition
to standard therapies on extended health resource utilization surmised from
hospitalization for any cause and duration of rehospitalization up to 30 days.

 
 
3.  
OVERVIEW OF STUDY DESIGN

 
3.1  
Study Design

 
This is a randomized, double-blind, placebo-controlled, multicenter study of
levosimendan in subjects with pre-existing left ventricular systolic dysfunction
(documented LVEF £ 25%) with or without heart failure (NYHA functional Class
I-IV) undergoing 1) CABG surgery, with or without mitral valve replacement or
repair, or 2) isolated mitral valve surgery patients; all patients randomized
with planned CPB. Approximately 760 subjects will be enrolled in the study.
Subjects will be randomly assigned to receive either levosimendan or a matching
placebo in a 1:1 ratio. The study will be divided into a screening phase, a
double-blind treatment phase that consists of the pre-, intra- and postoperative
periods through hospital discharge, a double-blind post-treatment and follow-up
phase from hospital discharge through Day 30. Day 1 is the day of study drug
(levosimendan or matching placebo) initiation. Subjects will have screening
procedures performed to determine eligibility within the 30 days before CABG
surgery.
 
 
26

--------------------------------------------------------------------------------

 
 
On the day of surgery, following acquisition of vital status measurements,
subjects will be randomly assigned to a treatment group using an IVRS after they
have met all of the inclusion criteria and none of the exclusion criteria. Every
attempt will be made to start treatment with study drug as soon as possible
after randomization but generally within 1 hour after randomization. However, in
all cases study drug must be initiated after arterial line insertion and before
skin incision. If not already in place, a Swan-Ganz catheter should be inserted
as soon as possible after study drug initiation. Study drug will be administered
as an infusion of 0.2 µg/kg/min for the first hour with adjustment of the dose
to 0.1 µg/kg/min for an additional 23 hours. The dose of study drug may be
decreased, interrupted, or discontinued for safety reasons. See Section 6,
Dosage and Administration, for additional information on dosage adjustment.
 
All subjects may receive additional standard of care medications including
inotropes, vasopressors, vasopressin, antiarrhythmics, diuretics, nitrates, and
nitric oxide as needed. Due to the potential hypotensive effects of the study
drug, the concomitant use of vasodilatory drugs should be used with caution.
 
Concomitant use of nesiritide is not permitted in randomized patients.
 
Cardiac biomarkers (CK and CK-MB fractions and cardiac troponin) will be
obtained at baseline and then q 12 hours for the first 48 hours and then if
clinically indicated for ischemic symptoms. Electrocardiogram (ECG) will be
performed at baseline, postoperative day 0, 1 and 2 and then if clinically
indicated for ischemic symptoms. For the use of IABP, LVAD or new dialysis will
also be recorded. Following hospital discharge, subjects will be contacted by
phone on Day 30 and will be assessed for their need for postoperative dialysis
and the occurrence of death. Every effort should be made to acquire source
documentation for each endpoint.
 
 
27

--------------------------------------------------------------------------------

 
 
                   Healthcare resource utilization data will be collected
through Day 30 of the study.
 
Subjects who were randomly assigned to study drug but did not receive it will be
followed through Day 30 for the need for postoperative dialysis, postoperative
ventricular assist device (IABP or LVAD) and the occurrence of death.
 
All subjects will be asked to provide contact details, including a named
representative who has personal knowledge of the subject, to ensure follow-up
for vital signs through Day 30 (see Section 9.1.3, Pre-Surgery Phase, for more
on contact information). If the subject has died, every effort will be made to
obtain the circumstances, cause and date of death.
 
There will be 2 independent committees used in this study: a Steering Committee
(SC) and a Data and Safety Monitoring Committee (DSMC). Further details on these
committees and their responsibilities are provided in Section 3.2.5, Study
Committees.
 
The study design is shown in Figure 1.
 
[img001.jpg]
 
  Figure 1.       Schematic of levosimendan study design in cardiac surgery
patients.
 
 
 
28

--------------------------------------------------------------------------------

 
 
3.2  
Study Design Rationale

 
3.2.1  
Rationale for Enrolling Patients with Left Ventricular Systolic Dysfunction

 
This clinical trial is designed to determine whether levosimendan initiated
prior to cardiac surgery and in addition to current standard care, will reduce
the peri- and postoperative morbidity and mortality in patients at risk for
LCOS. This management is particularly important in those cardiac surgery
patients whose hearts have little margin for further diminished capacity, the
cardiac surgery population at high risk for LCOS characterized by low LVEFs. The
proposed cardiac patient population with LVEF <25% has been selected to
represent those patients at highest risk of reduced cardiac performance (LCOS)
through the period of surgical ischemia and its post-surgical impact. Their
higher rates of morbidity and mortality, associated with inadequate management
of LCOS, can provide sufficient power to demonstrate levosimendan’s efficacy in
the cardiac surgery population.
 
The Society of Thoracic Surgeons National Adult Cardiac Surgery Database (STS
NCD) have recently published updated risk models of the STS CABG patients,6, 50
CABG with valve patients,6, 50 and isolated mitral valve patients.12 These
models include a five year period ending December 31, 2006 at over 800
participating centers. As with all large multicenter databases that span a long
period of time there are numerous assumptions in the data and limitations to its
analysis and interpretation.
 
These analyses of the STS database indicate the control group in a target
population of low LVEF CABG and CABG-mitral valve patients would be expected to
have an overall mortality rate in the range of 5-11.5%, with the median being in
the 5-7% range (Table 7). Similar risk has been observed in mitral valve
patients with low LVEF.
 
 
29

--------------------------------------------------------------------------------

 
 
Table 7.   Mortality associated with LVEF in CABG and/or valve patients based on
STS database.
 
Database/Trial
Death @ 30 days
STS Data Base-CABG only Low LVEF Cohort <25%
(proportion of overall patients, 3.3%)
7.2%
STS Data Base-CABG only Low LVEF Cohort 25-34%.
(proportion of overall patients, 7.4%)
4.6%
Overall STS Data Base-CABG+valve (proportion of overall CABG+valve patients with
LVEF <25% =5.7%, between 25-34% 10.8%)
6.8%
Overall STS Data Base-CABG+AVR replacement
5.6%
Overall STS Data Base-CABG+MVR replacement
11.6%
Overall STS Data Base-CABG+MVR repair
7.4%

 
These event rates are supported by placebo event rates in published cardiac
surgery trials with similar patient populations, PRIMO-CABG, STICH, and NAPA
(Table 8).
 
●  
 The PRIMO-CABG Trial was a high risk CABG trial that enrolled high risk
patients, including prior CABG and combined CABG+valve surgery patients.
(N=3099).51 In addition, PRIMO CABG included a high risk subset of patients with
history of Prior CHF (N = 473).9

 
●  
The STICH trial included a high risk CABG cohort (N = 610). The average EF
across the study was approximately 27%.5

 
●  
The NAPA Trial was a small trial of 279 low EF CABG patients (mean EF was
30%).10

 
  Table 8.  Mortality associated with LVEF in CABG and/or valve patients based
on STS database.
 
Database or Trial
N
Death@30 days
Death or nonfatal MI
PRIMO-CABG
3099
4.6%
16.2%
PRIMO-CABG,
Prior CHF Cohort
473
5.3%
18.6%
STICH CABG
610
3.6%
NR
NAPA
EF < 35%
279
5.7%
NR

 
NR = not reported
 
 
30

--------------------------------------------------------------------------------

 


The Duke Clinical Research Institute (DCRI) reviewed several High Risk CABG
trial databases to assess event rates in Low EF CABG patients across four
controlled clinical trials. This analysis identified event rates at a range of
11.0-23.5% for the dual endpoint of death and mechanical assist (IABP, LVAD) and
28.7-32.1% in the combined endpoint of death, MI, dialysis, and mechanical
assist (IABP, LVAD) (DCRI, personal communication).
 
3.2.2  
Rationale for Study Drug Infusion Regimen

 
An infusion dose of 0.1 µg/kg/min for 24 hours has been selected for the
proposed levosimendan study in cardiac surgery patients at high risk for
post-cardiotomy LCOS. This dose is based on the pharmacokinetics, hemodynamics,
metabolism and safety data with the drug in the acute decompensated heart
failure and cardiac surgery patients, as well as the empiric data emerging from
investigator-initiated studies in cardiac surgery patients.
 
Initial studies of levosimendan in the cardiac surgery population have evaluated
the hemodynamic effects of the drug following a bolus dose from 6-24 µg/kg with
or without a continuous infusion. The majority of clinical studies in cardiac
surgery patients have included a dose regimen ranging from 0.1 to 0.2 µg/kg/min,
mainly employed for 24 hours.
 
A study conducted by De Hert et al.44, 52 is particularly relevant to our
proposal to use 24-hour infusion of 0.1 µg/kg/min. The study with milrinone as a
comparator demonstrated that levosimendan with a dose of 0.1 µg/kg/min is
effective in improving patient hemodynamics within 2-4 hours of administration.
Further, the effect is maintained beyond the infusion period, at least to 48
hours (Figure 2).
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
[img002.jpg]
 
Levosimendan (0.1 mg/kg/min) or milrinone started immediately after the release
of the aortic crossclamp.
 
  Figure 2. Stroke Volume with Levosimendan or Milrinone in Cardiac Surgery
Patients with Preoperative LVEF < 30%.
 
This dose has been well-tolerated without the increases in the incidence of
hypotension and tachycardia that have been observed at higher infusion rates and
with the use of bolus. Importantly, several studies utilizing the 0.1 µg/kg/min
levosimendan infusion regimen for 24 hours were conducted in cardiac patients
with LVEFs within the range of the proposed study.
 
Recent correspondence with European cardiac surgeons with published
investigator-initiated studies of levosimendan in treatment of cardiac surgery
patients has been consistent in support for an infusion dose of 0.1µg/kg/min
without a bolus. A recent meta-analysis of levosimendan studies by Landoni et
al.42 compared studies using low-dose with high-dose levosimendan infusion rate,
indicating a trend toward a reduction in mortality in the low-dose group (t =
1.90, p = 0.065). Studies of patients receiving levosimendan at higher doses had
a significant increase in hypotension in the levosimendan group; RR = 1.44
(1.25-1.64), p value for effect <0.001. No difference in hypotension was
observed between groups that used low-dose levosimendan infusion compared to the
control arm.
 
A higher infusion rate of 0.2 µg/kg/min has been selected for the first hour of
levosimendan infusion. Levin et al.48 have demonstrated a 0.17 µg/kg/min initial
infusion dose for 1 hour (=10 µg/kg in 60 min) with adjustment of the dose to
0.1 µg/kg/min for an additional 23 hours is effective within 1 hour and
sustained for 48 hours (Figure 3).
 
 
 
32

--------------------------------------------------------------------------------

 
 
[img003.jpg]
 
  Figure 3.  Cardiac Index following initiation of levosimendan or dobutamine
through 48 hours
 
3.2.3  
Rationale for Co-primary Endpoints

 
The co-primary composite endpoints include clinically important and measureable
outcomes of levosimendan’s activity in maintaining the myocardium through
surgery and recovery and the consequences of myocardial stunning manifested by
LCOS.
 
Mortality: All-cause mortality through 30 days covers the peri- and
post-surgical period in which cardiac surgery patients are at highest risk.
Extending the period to primary study endpoint analysis to 30 days will provide
appropriate demonstration of the durability of levosimendan’s effectiveness and
be included within co-primary endpoints.
 
Myocardial Infarction: Perioperative MI is an established clinical risk in
cardiac surgery patients and those patients presenting with LCOS. The Joint
ESC/ACF/AHA/WHF Task Force for the Redefinition of Myocardial Infarction (2007)
identified criteria for perioperative MI representing to the myocardium
including CK-MB peaks >5 times the 99th percentile of the upper reference limit
for the biomarker as representative of clinically meaningful damage. This study
will define perioperative MIs (through postoperative Day 5) as CK-MB fraction >
100 ng/mL (or CK-MB > 10xULN) irrespective of ECG changes or CK-MB > 50 ng/mL
(or CK-MB > 5xULN) with new Q wave in two contiguous leads or LBBB on ECG
through postoperative Day 5.
 
 
33

--------------------------------------------------------------------------------

 
 
Need for Dialysis: Studies in cardiac surgery patients have shown that 1% to 5%
progressed to renal failure requiring dialysis. Mortality in this group ranges
from 38% to 52% supporting the inclusion of renal failure in the primary
composite endpoint. This study will identify Dialysis within 30 days as part of
the quad co-primary endpoint.
 
Use of Mechanical Assist (IABP, LVAD) following the start of surgery for poor
cardiac function despite inotropic support and adequate fluid replacement:
Post-cardiotomy LCOS is generally defined as a patient’s inability to maintain a
cardiac index > 2.0 L/min/m2. Cardiac surgery patients are treated with
inotropic agents, after optimizing for volume status, heart rate, and rhythm, to
enhance the cardiac output when a patient’s cardiac index falls below
2.0 L/min/m2. If the cardiac output remains suboptimal a second inotrope is
generally selected. Mechanical assist devices, such as an IABP or a LVADs, are
generally employed where the patient’s cardiac index persists at <2.0 L/min/m2
despite maximal inotrope therapy, where maximal inotropic support is defined as
the use of two inotropes (dobutamine, milrinone, epinephrine, norepinephrine)
with the dose at the physician’s discretion.53 This study will identify Use of
Mechanical Assist through post-op Day 5 as part of co-primary endpoints.
 
The use of an IABP is associated with substantial and well-known morbidity,
including artery injury, aortic perforation, femoral artery thrombosis,
peripheral embolization, femoral vein cannulation, limb ischemia, and visceral
ischemia.20, 54, 55 In their review of IABP use in the Benchmark Registry, Cohen
et al.55 identified a 5-6% incidence of IABP-related mortality, major limb
ischemia, severe bleeding, and balloon failure of the >22,000 cases reviewed.
Parissis et al.20 analyzed the early and intermediate outcomes for patients
requiring IABP in a cohort of 2697 adult cardiac surgical patients. The subgroup
of 136 patients that required IABP support had a higher incidence of reoperation
for bleeding (11.8% vs. 4.5%), prolonged ventilation (42.6% vs. 7%),
re-intubation rate (18.4% vs. 4.9%), tracheostomy rate (9.6% vs. 1.2%) and new
dialysis (23.5% vs. 4.9%).
 
Other studies have reviewed morbidity associated with newer mechanical assist
devices. Cheng et al.56 compared the newer LVADs to the IABP in a meta-analysis
of cardiogenic shock patients. Although use of percutaneous LVAD resulted in a
better hemodynamic profile compared with IABP counter pulsation, the LVAD use
was associated with higher morbidity (increased leg ischemia, device related
bleeding), without improvement in 30-day survival.
 
 
34

--------------------------------------------------------------------------------

 
 
3.2.4  
Rationale for Health Care Utilization Data Collection

 
With the growing demand on limited health care resources and concern about
health care expenditures, the adoption of new treatments depends increasingly on
the value proposition and cost-effectiveness of the therapy. A critical source
for this evidence comes from prospectively collected health care resource
utilization in randomized clinical trials alongside clinical endpoints. Health
care resource utilization data collected from this study are key inputs for
developing a value proposition for levosimendan. Health care resource
utilization data will be used in future economic modeling; the construction and
reporting of the economic model will be conducted separately from this study.
 
3.2.5  
Rationale for Measuring Biomarkers

 
Perioperative MI (through postoperative Day 5 documented as increased CK-MB
levels > 100 ng/mL (or CK-MB > 10xULN) irrespective of ECG changes or CK-MB > 50
ng/dL (or CK-MB > 5xULN) with new Q waves longer than 30 ms or LBBB
prospectively identify a cohort of patients with an increased risk for morbidity
and mortality in patients undergoing CABG surgery. Therefore it is of interest
to evaluate whether levosimendan reduces this event as well as morbidity and
mortality in this high-risk cohort of subjects undergoing CABG surgery.
 
3.3  
Study Committees

 
3.3.1  
Steering Committee (SC)

 
The study will be conducted under the leadership of an independent academic SC
that will have overall responsibility for protocol design, study conduct, and
publication of results. If there is a safety concern raised by the DSMC, the SC
will review and consider recommendations from the DSMC and make recommendations
to the sponsor.
 
3.3.2  
Data and Safety Monitoring Committee (DSMC)

 
An independent DSMC will be established to monitor the progress of the study and
to ensure that the safety of subjects enrolled in the study is not compromised.
The DSMC will consist of physician(s) with expertise in clinical trials and
cardiac surgery and a statistician with experience in clinical trials. The
committee will be supported by an independent unblinded statistician who is not
otherwise involved in the conduct or analysis of the study. Details of the
composition, roles, responsibilities, and processes of the DSMC are documented
in the DSMC Charter. The independent DSMC will review safety data (see Section
12.2.5, Processing Primary Clinical Endpoint Safety Events) on an ongoing basis
and may recommend stopping or amending the study based on safety findings. The
DSMC will not be otherwise involved in the conduct of the study.
 
 
 
35

--------------------------------------------------------------------------------

 
 
4.  
STUDY POPULATION

 
4.1  
General Considerations

 
Approximately 760 subjects (380 per treatment group) will be enrolled in this
study. The study population will consist of men or women with pre-existing
reduced left ventricular ejection fraction £ 25%, and who are undergoing 1) CABG
surgery, with or without mitral valve replacement or 2)  isolated mitral valve
repair; all patients with CPB. All subjects must be 18 years of age or older.
 
The specific inclusion and exclusion criteria for enrolling subjects in this
study are described in the following sections.
 
4.2  
Inclusion Criteria

 
Subjects must satisfy the following criteria to be enrolled in the study:
 
●  
Men or women, 18 years of age or older.

 
●  
Documented LVEF £25% measured by nuclear scan, echocardiogram (ECHO), or
ventriculogram, within 60 days before surgery.

 
●  
Scheduled to undergo 1) CABG surgery with or without mitral valve replacement,
or 2) isolated mitral valve repair; all patients on CPB.

 
●  
Signed (by the subjects or their legally acceptable representatives) informed
consent document indicating that they understand the purpose of and procedures
required for the study and are willing to participate in the study.

 
4.3  
Exclusion Criteria

 
Potential subjects who meet any of the following criteria will be excluded from
participating in the study:
 
●  
Restrictive or obstructive cardiomyopathy, constrictive pericarditis,
restrictive pericarditis, pericardial tamponade, or other conditions in which
cardiac output is dependent on venous return.

 
 
 
36

--------------------------------------------------------------------------------

 
 
●  
Pulmonary disease (severe chronic obstructive pulmonary disease [COPD], asthma,
or other condition) that, in the opinion of the investigator, represents an
independent clinical risk to the cardiac surgery and recovery of the patient.

 
●  
Evidence of systemic bacterial, systemic fungal, or viral infection within
72 hours before surgery.

 
●  
Chronic dialysis at baseline or within 30 days of CABG/mitral valve surgery
(either hemodialysis, peritoneal dialysis, continuous venovenous hemodialysis).

 
●  
Estimated glomerular filtration rate (eGFR) < 30 mL/kg/min or evidence of
worsening renal function before CABG/mitral valve surgery.

 
●  
Weight ³ 170 kg.

 
●  
Patients whose SBP cannot be managed to ensure SBP > 90 mmHg at initiation of
study drug.

 
●  
Heart rate ³ 120 bpm, persistent for at least 10 minutes.

 
●  
Hemoglobin < 80 g/L within 4 hours before baseline.

 
●  
Serum potassium < 3.5 mmol/L at baseline.

 
●  
A history of Torsades de Pointes.

 
●  
Mechanical assist device (IABP, LVAD) in previous 30 days or pre-planned use of
IABP or LVAD during or following CABG/mitral valve surgery.

 
●  
Patients with aortal femoral inclusive disease that would prohibit use of IABP.

 
●  
Planned aortic valve repair or replacement.

 
●  
Liver dysfunction Child Pugh Class B or C (see Attachment 3)

 
●  
Patients having severely compromised immune function

 
 
 
37

--------------------------------------------------------------------------------

 
 
●  
Pregnant, suspected to be pregnant, or breast-feeding.

 
●  
Received an experimental drug or used an experimental medical device in previous
30 days.

 
●  
Known allergic reaction or sensitivity to Levosimendan or excipients.

 
●  
Received commercial Levosimendan within 30 days before the planned start of
study drug.

 
●  
Employees of the investigator or study center, with direct involvement in the
proposed study or other studies under the direction of that investigator or
study center, as well as family members of the employees or the investigator.

 
4.4  
Prohibitions and Restrictions

 
Potential subjects must be willing to adhere to the following prohibitions and
restrictions during the course of the study to be eligible for participation.
 
●  
Women of childbearing potential must agree to remain on an effective method of
birth control or remain abstinent throughout the study.

 
5.  
RANDOMIZATION AND BLINDING

 
5.1  
Overview

 
Randomization will be used to avoid bias in the assignment of subjects to
treatment, to increase the likelihood that known and unknown subject attributes
(e.g., demographic and baseline characteristics) are evenly balanced across
treatment groups, and to enhance the validity of statistical comparisons across
treatment groups. Blinded treatment will be used to reduce potential bias during
treatment, data collection and evaluation of clinical endpoints.
 
On the day of surgery, following acquisition of vital signs measurements,
subjects will be randomly assigned to a treatment group using an IVRS system
after they have met all of the inclusion criteria and none of the exclusion
criteria.
 
Study drug (levosimendan or matching placebo) will be initiated as soon as
possible after randomization, following arterial line incision, and before
surgical incision. If not already in place, a Swan-Ganz catheter should be
inserted as soon as possible after study drug initiation.
 
 
 
38

--------------------------------------------------------------------------------

 
 
5.2  
Procedures

 
Subjects will be assigned to 1 of 2 treatment groups (levosimendan 0.2 µg/kg/hr
for first hour, followed by 0.1 µg/kg/min up to 24 hours or matching placebo) in
a 1:1 ratio based on a computer-generated randomization schedule prepared before
the start of the study by an independent statistical group not otherwise
involved in the conduct or analysis of the study.
 
The subject number and treatment code will be assigned after contacting the
IVRS. The caller must use their own user identification (ID) and personal
identification number (PIN), and then give the requested subject details
(e.g., subject initials, subject’s date of birth, and demographics). Based on
this information, the IVRS will assign a unique subject number and treatment
code, which will dictate the treatment assignment for that subject. The IVRS
will then also assign a medication kit that matches the treatment code to which
the subject has been randomized.
 
If a potential subject is randomly assigned to treatment but is found to be
ineligible before the study drug infusion is started, the investigator will not
proceed with study drug administration. The potential subject will be considered
randomized but not treated, and the sponsor must be notified. The investigator
will document the reason that the potential subject is no longer a study
candidate. The investigator will manage the patient’s medical condition
according to usual clinical practice, and specific study-related procedures
(other than those listed below) will not be performed. Subjects who are randomly
assigned to treatment but not treated will be followed through Day 30 for the
post-discharge MI, need for postoperative dialysis, IABP or LVAD; and the
occurrence of all-cause mortality.
 
The study drug container will have a 2-part, tear-off label with directions for
use and other information on each part. The tear-off section of the label will
be removed and attached to the subject’s drug accountability form when the drug
is dispensed. The second part of the label will remain affixed to the study drug
container and will contain all identifying information except for the dose of
the drug contained.
 
The investigator will not be provided with randomization codes. The codes will
be maintained within the IVRS, which has the functionality to allow the
investigator to break the blind for an individual subject if necessary to
provide care for the patient.
 
 
39

--------------------------------------------------------------------------------

 
 
Under normal circumstances, the blind should not be broken until all subjects
have completed the study (defined as Day 90) and the database for the Day 90
data is locked. Otherwise, the blind should be broken only if specific emergency
treatment would be dictated by knowing the treatment status of the subject. In
such cases, the investigator must contact the sponsor or designee. If the
investigator is unable to contact the sponsor or designee, the investigator may,
in an emergency, determine the identity of the treatment by telephoning the
IVRS. The sponsor must be informed as soon as possible. The date, time, and
reason for the unblinding must be documented in the appropriate section of the
electronic case report form (eCRF) and in the source document. The fax copy
received from the IVRS indicating the code break must be retained with the
subject’s file.
 
6.  
DOSAGE AND ADMINISTRATION

 
Subjects should be monitored and their hypotension (mean arterial pressure [MAP]
< 60 mmHg, SBP < 90 mmHg) and signs and symptoms of hypovolemia corrected prior
to initiation of study drug. Subjects will be administered a continuous
intravenous (i.v.) infusion of a standard infusion dose of 0.2 µg/kg/min for
first hour with adjustment of the dose to 0.1 µg/kg/min for an additional
23 hours (levosimendan or matching placebo). No bolus of study drug will be
administered. Every attempt will be made to start treatment with the study drug
as soon as possible after randomization, after arterial line insertion, and
before skin incision. If not already in place, a Swan-Ganz catheter should be
inserted as soon as possible after study drug initiation.
 
Study drug will be administered for 24 hours. The infusion rate of study drug
may be decreased, interrupted, or discontinued for safety reasons, according to
the discretion of the investigator, as described in the following sections.
 
To prevent possible medication errors or miscalculations, refer to Attachment 1
of this protocol before administration of study drug to calculate the
appropriate infusion rate based on the subject’s preoperative body weight.
 
See Section 13.4, Preparation and Handling for information on study drug
preparation.
 
The diluted infusion is administered intravenously by a peripheral or central
route. No other treatments should be administered via the same line.
 
 
40

--------------------------------------------------------------------------------

 
 
The concentration of the diluted infusion is about 50 µg/mL (12.5mg/255mL in a
250 mL bag; 25mg/510mL, 2 vials in a 500 mL bag).
 
The i.v. tubing should be primed to fill the volume to the i.v. entry site
before starting the infusion.
 
Infuse study drug at a continuous infusion of 0.2 µg/kg/min over the first 60
minutes.
 
After 1 hour, decrease the flow rate to a continuous infusion of 0.1 µg/kg/min.
Continue this dose of study drug for the next 23 hours.
 
6.1  
Dose Adjustment

 
The infusion rate of study drug may be decreased, or interrupted as clinically
warranted if the subject has hypotension (SBP < 90 mmHg or MAP < 60 mmHg or
signs or symptoms consistent with hypovolemia (e.g., low SBP, decreasing urine
output with rising blood urea nitrogen [BUN] and serum creatinine) not
responding to fluid challenge for 30 minutes. Record the time of discontinuation
or down titration. Patients should be monitored closely until clinically stable.
Refer to the following subsections for additional guidance on events that
require study drug discontinuation or dosage adjustment, permanent
discontinuation, and re-initiating study drug in patients in whom clinical
stability has been restored.
 
6.1.1  
Dose-limiting Events

 
The following events occurring at any time during study drug infusion should
lead to either a dose reduction or temporary discontinuation of the study drug
infusion:
 
●  
Decreases in SBP to £ 80 mmHg (or MAP < 55 mmHg) not responding to vasopressors
or fluid challenge in 10 minutes

 
●  
Heart rate constantly 140 bpm or more for over 10 minutes not related to atrial
fibrillation

 
●  
The patient that has experienced atrial fibrillation (>140 bpm) lasting for more
than 6 h and continues without response to cardioversion and/or 6 h amiodarone
treatment

 
The physician judges that it is in the best interest of the patient to reduce
the dose or discontinue the infusion.
 
 
 
41

--------------------------------------------------------------------------------

 
 
6.1.2  
Criteria for the Permanent Discontinuation of Study Drug Infusion

 
The following patients should have their study drug discontinued without dose
adjustment.
 
●  
The patient develops ventricular fibrillation after the end of operation.

 
●  
A new cardiac operation is warranted due to a suspected surgical graft
complication.

 
6.1.3  
Re-initiating Study Drug

 
Those patients becoming clinically stable following discontinuing study drug may
re-initiate study drug as follows.
 
●  
The infusion can be resumed at half the previous infusion rate (0.05 µg/kg/min).
If the event recurs at the dose of 0.05 µg/kg/min then the infusion should be
discontinued permanently. The elimination half-life of levosimendan (T1/2 = 1
hour) should be taken into account when assessing the response to a dose
reduction.

 
●  
Following any dose-reduction the investigator can reinstate a higher dose later
during the infusion period provided that the basis for the dose reduction has
passed and the dose is well tolerated. Even where the study drug infusion has
been temporarily discontinued, the study drug infusion must be stopped 24 hours
after the initiation of study drug infusion.

 
All changes to the infusion rate of the study medication should be recorded in
the eCRF.
 
7.  
COMPLIANCE

 
Study drug will be administered as an i.v. infusion by qualified staff (e.g., a
qualified nurse, a member of the study staff, or an infusion specialist) and the
details of each administration will be recorded in the eCRF (including start and
stop date and times of the i.v. infusion). The investigator or designated study
personnel will maintain a log of all study drug dispensed and returned. Drug
supplies for each subject will be inventoried and accounted for throughout the
study.
 
 
 
42

--------------------------------------------------------------------------------

 
 
8.  
CONCOMITANT THERAPY

 
This study is a comparison of standard care plus levosimendan to standard care
plus placebo for the treatment of subjects in the immediate perioperative
period. All patients should receive standard evidenced based therapies as
recommended in local clinical practice guidelines.
 
The patient’s regular per oral concomitant treatments (diuretics, digitalis, ACE
inhibitors, nitrates, beta-blockers, and other medications e.g. antibiotics and
analgesics) can be administered according to the investigator’s clinical
judgment,
 
All subjects may receive additional standard of care medications including
inotropes, pressors, vasopressin, antiarrhythmics, diuretics, nitrates, and
nitric oxide as needed. Due to the potentially hypotensive effects of the study
drug, the concomitant use of vasodilatory active drugs should be used with
caution as per the following guidance.
 
Concomitant administration of nesiritide is not permitted; levosimendan should
not be initiated within an hour of discontinuing nesiritide therapy.
 
Hypotension
 
Provided that hypovolemia as a cause has been ruled out, hypotension, i.e. MAP <
60 mmHg, may be treated with phenylephrine, ephedrine, norepinephrine or
vasopressin according to investigator’s judgment.
 
Hypertension
 
Hypertension, i.e., systolic arterial pressure (SAP) > 160 mmHg may be treated
with bolus doses, or an infusion, of nitroglycerin. Alternatively, sodium
nitroprusside may be given. However, the concomitant use of nesiritide is not
permitted due to its potentially excessive synergistic hypotensive effect with
levosimendan.
 
Low cardiac output
 
To ensure sufficient cardiac output, the volume status, heart rate, blood
pressure and cardiac rhythm of a patient should be optimized. The target is to
maintain cardiac index > 2.2 L/min/m2. When a patient’s cardiac index falls
below 2.0 L/min/m2, the first inotropic agent (dobutamine, milrinone,
epinephrine, norepinephrine) should be administered. If this is not sufficient a
second inotropic agent may be added. In case inotropic drugs cannot maintain
cardiac index > 2.2 L/min/m2, mechanical assist device (IABP/LVAD) should be
considered.
 
 
43

--------------------------------------------------------------------------------

 
 
Concomitant treatments from randomization until Day 5 or the end of initial
hospitalization will be recorded on the eCRF for Concomitant Treatment.
 
No other investigational drug or device should be used with the study drug.
 
During the 30-day double-blind treatment and post-treatment phases, no use of
commercial levosimendan is permitted unless the subject is rehospitalized for
congestive heart failure, where approved for treatment of acute decompensated
heart failure.
 
Concomitant medications will be recorded in the source document and on eCRFs
listing the common medications used in this subject population as per the list
of specific medications identified in the study manual and CRF. These include
secondary inotropes (dobutamine, milrinone, epinephrine, norepinephrine),
pressors and anti-arrhythmics. Only medications on this list (prescriptions or
over-the-counter medications) continued at the start of the study or started
during the study and different from the study drug must be documented in the
concomitant therapy section of the eCRF and in the source document. Record the
time of each secondary inotrope’s dose (initiation and conclusion) and peak
dose.
 
The sponsor must be notified in advance (or as soon as possible thereafter) of
any instances in which prohibited therapies are administered.
 
9.  
STUDY EVALUATIONS

 
9.1  
Study Procedures

 
9.1.1  
Overview

 
The Time and Events Schedule that follows the Synopsis summarizes the frequency
and timing of efficacy, safety, or other measurements.
 
The study will be divided into a screening phase, a double-blind treatment phase
that consists of the intra- and postoperative periods through hospital
discharge, a double-blind post-treatment phase from hospital discharge through
Day 30. All randomly assigned subjects will be followed for 30 days, including
subjects who were randomly assigned to treatment but not treated.
 
 
44

--------------------------------------------------------------------------------

 
 
Additional information on efficacy, health economic, and safety evaluations is
given in Sections 9.3, 9.5, and 9.6, respectively.
 
The total volume of blood drawn for laboratory evaluations throughout this study
is approximately 100 mL for each subject.
 
9.1.2  
Screening Phase

 
Before any study-related procedures are performed, the risks of the study will
be explained to a potential subject, and the subject or his/her legal
representative will be required to sign an informed consent form.
 
Screening procedures will be performed within 30 days, within the 24 hours
before surgery, and after anesthesia induction, as indicated in the Time and
Events Schedule that follows the Synopsis.
 
9.1.3  
Presurgery Screening Period

 
In the screening phase, potential subjects will be screened to determine
eligibility for participation in the study. Documentation of screening failure
details may be recorded using eligibility screening forms or a subject screening
failure log.
 
Within 60 days before surgery the subject must have a documented LVEF £25%. If
more than one documented LVEF is available, the one closest to the surgery date
should be used for screening purposes.
 
At the screening visit and within 24 hours before surgery, an ECG and blood
samples for CK and CK-MB and troponins, other routine laboratory tests should be
obtained.
 
All subjects will be asked at baseline to provide contact details and additional
information when permitted by local regulations, such as name, address, phone
numbers, employer (name, address, phone numbers), e-mail address, social
security number or equivalent, health insurance provider, health insurance
policy number; relatives (name, relationship, address, phone numbers), other
contacts who have personal knowledge of the subject (e.g., friends or
neighbors), primary care physician, other health care provider (cardiologist,
dentist, etc.), to ensure Day 30 and Day 90 follow-up.
 
A reliable contact must be made at Day 30 and Day 90 preferably by speaking
directly to the subject or to someone who has knowledge of the subject's vital
status or by a documented source containing all of the required study relevant
information (e.g., dialysis center records, laboratory reports, medical visit
records).
 
 
 
45

--------------------------------------------------------------------------------

 
 
9.1.4  
Intraoperative Screening Period

 
Following acquisition of baseline information and vital signs measurements,
subjects will be randomly assigned to a treatment group using an IVRS system
after they have met all of the inclusion criteria and none of the exclusion
criteria.
 
Levosimendan or matching placebo will be dispensed according to the kit number
provided by the IVRS (see Section 5.2, Procedures).
 
9.1.5  
Double-Blind Treatment Phase

 
All procedures and assessments during the double-blind treatment phase will be
performed as detailed in the Time and Events Schedule that follows the Synopsis.
 
9.1.6  
Pre- and Intraoperative Period

 
Every attempt will be made to start treatment with study drug as soon as
possible after randomization and generally within 1 hour of randomization.
However, in all cases the study drug must be initiated before cardiac surgery.
Study drug will be administered according to the directions in Section 6, Dosage
and Administration. The day of study drug initiation is designated as Day 1.
 
Subjects who were randomly assigned to treatment but not treated will be
followed through Day 5 for MI and the need for IABP/VAD through postoperative
Day 5; postoperative dialysis through Day 30, and the occurrence of all-cause
mortality through Day 90.
 
9.1.7  
Postoperative Period through Hospital Discharge

 
Blood samples will be collected for hematology and serum chemistry analysis,
vital signs will be measured, and health care resource utilization data will be
recorded at the time points listed in the Time and Events Schedule that follows
the Synopsis. Refer to Section 9.5, Health Economic Evaluations, and 9.6, Safety
Evaluations, for additional information on procedures. An ECG will be recorded
following surgery on postoperative Day 1 and on postoperative Day 5 as well as
at the time of any new ischemic event and the day following the event.
 
 
 
46

--------------------------------------------------------------------------------

 
 
9.1.8  
Double-Blind Follow-up Phase

 
Day 30 (+5 Days)
 
On Day 30 (+5 days), the subjects will be contacted by phone to determine their
survival status and if dialysis or IABP or LVAD has been required. In addition,
information regarding re-hospitalization at 30-days along with days and cause of
rehospitalization will also be obtained.
 
If the subject has died, every effort should be made to obtain the circumstances
and the cause and date of death. See Section 9.1.2, Screening Phase, for details
of the follow-up contact with the subject or a representative. All effort will
be made via telephone with a representative who has personal knowledge of the
subject (e.g., friends, neighbors, primary care physician) to obtain information
on the subject’s need for postoperative dialysis, and their survival status will
be ascertained. The study coordinator will use a scripted list of questions to
collect information during the telephone contact.
 
If a subject received dialysis, the dates and type of dialysis should be
recorded from information obtained by contacting the subject or representative
and by obtaining documentation from the facility providing dialysis. Dates of
use of IABP or LVAD should also be recorded. If the subject has died, every
effort should be made to obtain the circumstances and the cause and date of
death and information on date of initiation and type of dialysis. See Section
9.1.2, Screening Phase, for details of the follow-up contact with the subject or
a representative.
 
Subjects will be asked to provide contact information for additional follow-up
call required at Day 90.
 
Day 90 (+5 days)
 
On Day 90 (+5 days), the subject will be contacted by phone to determine
subject’s survival status,
 
9.2  
Efficacy Evaluations

 
All efficacy evaluations will be performed at the time points detailed in the
Time and Events Schedule that follows the Synopsis.
 
The day of study drug initiation is designated as Day 1.
 
 
47

--------------------------------------------------------------------------------

 
 
9.2.1  
All-cause Mortality

 
All-cause mortality data (e.g., the cause and date of death) will be collected
for all subjects up to Day 30 (+5). A follow-up call will document mortality
between Day 30 visit and Day 90.
 
9.2.2  
Perioperative Myocardial Infarction (defined through postoperative Day 5)

 
Serum CK-MB (and CK and troponin) levels will be measured at baseline and then
following cardiac surgery at time points listed in the Time and Events Schedule
that follows the Synopsis. Similarly, an ECG will be obtained at baseline, on
postoperative Day 1 and then on postoperative Day 5.  Investigators will
evaluate and record new Q waves (>30ms) and new left bundle branch block on all
post-operative ECGs. All post-operative ECG’s in patients with peak CK-MB >50
ng/dL, but <100 ng/dL, and in those with CK-MB <50 ng/dL where investigators
have identified new Q waves (>30ms), and new left bundle branch block (LBBB)
will be obtained from the site and reviewed by an independent cardiologist
blinded to treatment at DCRI. Most peri-operative MIs will be classified by
algorithm. All MIs (suspected or triggered) will be adjudicated automatically
using standardized definitions. Perioperative MIs (through postoperative Day 5)
will be defined as CK-MB >100 ng/mL (or CK-MB >10xULN) irrespective of ECG
changes or CK-MB >50 ng/dL (or CK-MB >5xULN) with evidence of new Q waves >30 ms
in two contiguous leads or new LBBB. An analysis of patients with new Q waves
>30 ms in two contiguous leads, or new LBBB in patients with CK-MB values <50
ng/dL (£5xULN), or with no CK-MB data will be included in sensitivity analyses
listed in the study’s Statistical Analysis Plan.
 
9.2.3  
Need for Dialysis (through Day 30)

 
Throughout the protocol the general term “dialysis” is used to refer to
hemodialysis or other forms of dialytic support (e.g., hemodialysis, peritoneal
dialysis, continuous venovenous hemodialysis).
 
Information on postoperative dialysis (e.g., onset and completion date, type of
dialytic support) will be collected through Day 30.
 
 
 
48

--------------------------------------------------------------------------------

 
 
9.2.4  
Use of Mechanical Assist: Intra-Aortic Balloon Pump or Ventricular Assist
Devices (through Day 5)

 
Information on the use of IABP will be obtained and recorded for all patients
during index hospitalization and procedure. Similarly, the data on use of LVAD
(left ventricular, right ventricular or biventricular) will also be collected.
 
The endpoint applies to the use of mechanical assist (IABP, LVAD) following the
start of surgery for poor cardiac function despite inotropic support and
adequate fluid replacement.
 
Note: Investigators are encouraged to use IABP or LVAD in patients presenting
with LCOS following the start of surgery. The investigator must identify that
the patient has presented with “poor cardiac function despite inotropic support
and adequate fluid replacement” in the eCRF.
 
9.3  
Efficacy Criteria

 
9.3.1  
Composite Co-primary Efficacy Endpoints

 
The composite co-primary efficacy endpoints of the trial will be the
 
●  
30-day composite event rate of all-cause death, perioperative MI (through Day
5), need for dialysis (through Day 30), or use of mechanical assist (IABP or
LVAD) (through Day 5) tested at two-sided alpha of 0.01; the “quad” co-primary
endpoint.

 
and
 
·  
30-day composite event rate of all-cause death or use of mechanical assist (IABP
or LVAD) (through Day5) tested at two-sided alpha of 0.04; the “dual” co-primary
endpoint..

 
9.3.2  
Secondary Efficacy Endpoints

 
Secondary endpoints of the trial include the:
 
●  
Duration of ICU/CCU LOS during the index hospitalization

 
●  
Incidence of LCOS defined as cardiac index ³ 2.0 L/min/m2 for > 30 minutes
despite optimal fluid balance and maximal inotropic support (dobutamine,
milrinone, epinephrine, norepinephrine), with the fluid balance and maximal
inotropic dose at the investigator’s discretion

 
 
 
49

--------------------------------------------------------------------------------

 
 
●  
Postoperative use of secondary inotrope (dobutamine, milrinone, epinephrine,
norepinephrine) associated with index surgical procedure

 
The secondary endpoints will only be analyzed if at least one of the co-primary
endpoints achieves statistical significance. A fixed-sequence step-down
procedure will be applied for hypothesis testing for the secondary efficacy
endpoints.
 
9.4  
Pharmacokinetic Evaluation

 
Pharmacokinetic assessments will be conducted on samples collected from patients
consenting to participation in the pharmacokinetic substudy. Blood samples (3
ml) for determining the plasma concentrations of levosimendan and its
metabolites OR-1855 and OR-1896 will be drawn at the conclusion of infusion and
at 48 hours following initiation of study drug. Detailed instructions for
collecting, handling, storing and shipping of the plasma samples will be
provided in the study manual.
 
The plasma levels of the levosimendan metabolites will be summarized and
reported from all samples. In addition, the ratio of OR-1896 and OR-1855 will be
calculated to determine the acetylation status of a subject. This ratio has been
shown to reliably predict the acetylation genotype; OR-1896/OR-1855 is > 1 in
rapid acetylators and < 1 in slow acetylators.27 A substudy of 200 is targeted
to provide a sufficient sample size of both acetylator groups (see Attachment
2).
 
9.5  
Health Economic Evaluations

 
Healthcare Resource Utilization Data
 
Healthcare resource utilization data (total hospital LOS for the index
hospitalization, time in operating room, ICU/CCU LOS during the index
hospitalization, and rehospitalizations for medical cause that occur from
randomization through Day 30) will be collected as part of the other efficacy
evaluations in Section 9.3.
 
9.6  
Safety Evaluations

 
 
All safety evaluations will be performed at the time points listed in the Time
and Events Schedule that follows the Synopsis.

 
 
The study will include the following evaluations of safety and tolerability:

 
 
 
50

--------------------------------------------------------------------------------

 
 
●
Adverse Events

 
Adverse events will be reported by the subject (or, when appropriate, by the
subject’s physician, a caregiver, surrogate, or the subject’s legally acceptable
representative) for the duration of the study. Adverse events will be followed
by the investigator for a length of time as determined by the sponsor. Specific
details on adverse event reporting are provided in Section 12.
 
Study-specific definitions are provided in Section 12.2.2 for adverse event
reporting of hypotension (symptomatic, asymptomatic, neither) and arrhythmias.
 
·  
Clinical Laboratory Tests

 
Blood samples for hematology and serum chemistry will be taken at the time
points detailed in the Time and Events Schedule that follows the Synopsis. The
investigator must review the laboratory report, document this review, and record
any clinically relevant changes occurring during the study in the adverse event
section of the eCRF. The following tests will be performed by the central or
local laboratories, as shown in the Time and Events Schedule:
 
Hematology and Coagulation Panel
 
Hematocrit
Hemoglobin
White blood cell (WBC) count with differential
Platelet count
Prothrombin time
Partial thromboplastin time



 
 
51

--------------------------------------------------------------------------------

 
 
Serum Chemistry Panel
 
Sodium
Potassium
Bicarbonate
Blood urea nitrogen (BUN)
Creatinine
Aspartate aminotransferase (AST)
Alanine aminotransferase (ALT)
Lactic acid dehydrogenase (LDH)
Uric acid
Gamma-glutamyltransferase (GGT)
Creatine kinase (CK)
Creatine kinase MB fraction (CK-MB)
Troponins

 
Any abnormal laboratory results will be repeated as clinically indicated, until
the abnormality has resolved or an alternate explanation of the cause has been
discovered. Any other laboratory evaluations not specified in this protocol will
be the responsibility of the investigator. See Section 12.2.3, Clinical
Laboratory Abnormalities for information on reporting clinical laboratory
abnormalities as adverse events.
 
●  
Electrocardiogram (ECG)

 
Subjects should have an ECG at screening and within 24 hours before surgery.
 
·  
Vital Signs

 
Subjects vital signs should be recorded at screening and prior to surgery,
including: body temperature, heart rate, respiratory rate, and blood pressure
[systolic and diastolic blood pressure]), height and weight
 
·  
Serum Pregnancy Test

 
For female subjects with childbearing potential, a serum pregnancy test
(beta-human chorionic gonadotropin [b-hCG]) will be performed at screening and a
urine pregnancy test will be performed within 24 hours before surgery. Samples
collected for pregnancy testing may be analyzed at either the central or local
laboratory; results must be available before study drug administration.
Additional serum or urine pregnancy testing may be performed as required by
local regulations (if performed, pregnancy tests must be negative for subjects
to continue in the study).
 
 
52

--------------------------------------------------------------------------------

 
 
●  
Mortality Status

 
Vital status, including all-cause mortality data (e.g., the cause and date of
death), will be collected for all subjects on Day 30 (+5), as well as on Day 90
(+5).
 
●  
Perioperative and Post-operative Measurements

 
Heart rate and Blood Pressure Measurements (systemic systolic and diastolic
blood pressure) will be recorded at least every 4 hours through surgery and
post-op.
 
Any clinically significant abnormalities persisting at the end of the study will
be followed by the investigator until resolution or until reaching a clinically
stable endpoint.
 
9.7  
Safety Criteria

 
Mortality
 
Occurrence of all-cause mortality.
 
Atrial Fibrillation
 
The incidence of atrial fibrillation reported for the index hospitalization will
be reported.
 
Ventricular Fibrillation
 
The incidence of ventricular fibrillation reported for the index hospitalization
will be reported.
 
Aborted Resuscitated Death
 
The incidence of survival following a cardiac arrest post-termination of
coronary artery bypass surgery during the index hospitalization will be
reported.
 
Stroke
 
Stroke will be defined as a new the rapid onset of new neurological deficit of
cerebrovascular cause that persists beyond 24 hours (non-fatal) or is
interrupted by death within 24 hours (any) with evidence of new neurological
lesion on imaging modalities.
 
 
53

--------------------------------------------------------------------------------

 
 
 
9.8  
Other Exploratory Evaluations

 
Rehospitalization for any cause through Day 30
 
10.  
SUBJECT COMPLETION/WITHDRAWAL

 
If, at any time after randomization and before the start of study drug, the
subject is no longer considered to be an appropriate candidate, the investigator
should not proceed with study drug administration, and should document the
reason that the subject is no longer a study candidate. The sponsor must be
notified of this action. The potential subject will be considered randomized but
not treated.
 
10.1  
Completion

 
A subject will be considered as having completed the study if he/she has
completed all assessments up to and including Day 30 of the double-blind phase.
Subjects who discontinue study treatment will be considered to have completed
the study if follow-up is obtained for the planned duration of the double-blind
period.
 
Subjects who were randomly assigned to treatment but not treated will be
followed for MI and the need for IABP/LVAD through postoperative Day 5;
postoperative dialysis through Day 30.
 
The follow-up contact at Day 30 (+5) should be conducted for all subjects that
are randomized regardless of their completion status (for details on contact
with subject or other documented follow-up, see Section 9.1.2, Screening Phase).
 
A follow-up call will be made at Day 90 (+5) to identify survival status through
Day 90.
 
10.2  
Withdrawal from the Study

 
In case a subject is lost-to-follow-up, every possible effort must be made by
the study site personnel to contact the subject and determine the reason for
withdrawal. The measures taken to follow up must be documented.
 
Subjects have the right to withdraw from the study at any time for any reason.
If a subject withdraws from the study before Day 30, the subject should have a
complete evaluation performed at the time of withdrawal that includes all Day 30
procedures (see Time and Event Schedule that follows Synopsis). Subjects will be
followed for MI and the need for IABP/LVAD through postoperative Day 5;
postoperative dialysis through Day 30, and the occurrence of all-cause mortality
through Day 90 unless they specifically withdraw their consent for further
contact or for medical records review (for details on contact with subject or
other documented follow-up, see Section 9.1.2, Screening Phase). When a subject
withdraws before completing the study, the reason for withdrawal is to be
documented on the eCRF and in the source document. Study drug assigned to the
withdrawn subject may not be assigned to another subject. Subjects who withdraw
will not be replaced.
 
 
 
54

--------------------------------------------------------------------------------

 
 
11.  
STATISTICAL METHODS

 
11.1  
Sample Size Determination and Statistical Analyses

 
11.1.1  
General Analytic Considerations

 
The full analysis dataset will include all patients randomized to either
levosimendan or placebo. All analyses will be based on the intent-to-treat (ITT)
principle using the full analysis dataset and SAS version 9 or higher software.
The full details of the analysis will be described in a statistical analysis
plan.
 
11.1.2  
Sample Size Determination

 
The composite co-primary endpoint of death, MI, dialysis, or need for a
mechanical assist device has an assumed 30-day event rate of 32%. A clinically
meaningful relative reduction of 35% for the levosimendan treated subjects
(20.8% event rate at 30 days) is assumed for the trial. Thus, a total sample
size of 760 will provide 201 events and 80% power to detect a statistically
significant difference with a two-sided type I error of 0.01. In the placebo
treated arm, the assumed 30-day event rate for the composite of death or need
for a mechanical assist device is 18%. With an assumed clinically meaningful
relative reduction of 35% for the levosimendan treated patients (11.7% event
rate at 30 days) and two-sided type 1 error of 0.04, a total sample size of 760
will provide 113 events and 61% power to detect a statistically significant
difference. The assumed event rates for co-primary endpoints are conservative
and supported by event rates from prior trials and registries in similar patient
populations.6, 12, 50 The assumed event rate reduction of 35% is somewhat
conservative based on recent meta-analyses of levosimendan in similar patient
populations42, 49 and data from the largest randomized clinical trial in which
levosimendan was administered in advance of the patient’s cardiac surgery.57
 
 
55

--------------------------------------------------------------------------------

 
 
A simulation with 10,000 iterations using the assumptions for each co-primary
endpoint identified above and a sample size of 760 indicated a combined ~86%
power to demonstrate that levosimendan treatment is significantly better than
placebo in one or both of the co-primary endpoints.
 
These sample size calculations assumed a 1 levosimendan: 1 placebo allocation
ratio and were calculated using nQuery Advisor 6.0 software.
 
11.1.3  
Randomization

 
A complete randomization scheme will be applied with a 1 levosimendan : 1
placebo allocation ratio. The complete randomization scheme will eliminate the
possible bias due to predictability of treatment assignment.58
 
11.2  
Interim Analyses

 
The planned interim efficacy analyses will focus on the dual composite endpoint
of all-cause death or mechanical assist.   (No hypothesis testing of the
co-primary quad endpoint will be conducted on interim data sets).  Two interim
reviews are planned to occur after roughly 50% and 70% of the planned 113 events
for the dual co-primary endpoint (57and 80 events, respectively).  Futility
assessments will be conducted at the same meetings. The guidelines for the
futility assessment will recommend stopping the study if the all-cause death
endpoint and both co-primary endpoints have odds ratios > 1.0 suggesting better
outcomes for the control group. The interim efficacy analyses will be assessed
using a one-sided O’Brien Fleming (OBF) type spending function on the dual
co-primary endpoint of death or mechanical assist.59, 60  Recommendations for
stopping for efficacy will include crossing the O’Brien Fleming boundary in
analysis of the dual co-primary endpoint of all-cause mortality and mechanical
assist AND having at least a 1% benefit for levosimendan for the all-cause death
endpoint at 30 days.
 
An independent DSMC will be established to monitor the progress of the study and
ensure that the safety of subjects enrolled in the study is not compromised. The
DSMC will review enrollment and safety data at regular intervals. The first DSMC
review will be conducted after the first 200 enrolled patients have completed 30
days of follow-up.  In addition to reviewing patient safety, the DSMC will
review event rates.  Should the event rate in the control arm be below the
planned 32%, the DSMC may recommend an increase in the percentage of patients
with LVEF ≤20% to bring the event rate to the planned 32%.   Additional reviews
will be conducted after 50% and 70% of the113 study events for the co-primary
endpoint of all-cause mortality or mechanical assist (57 and 80 events,
respectively).  Additionally the DSMC will conduct the interim efficacy and
futility reviews described above.
 
 
56

--------------------------------------------------------------------------------

 
 
11.3  
Primary and Secondary Analyses

 
The composite primary endpoints include individual binary events.  The primary
analyses for the composite endpoints will be evaluated in a logistic regression
models with an indicator variable for the treatment group, an indicator variable
for CABG+mitral valve surgery or isolated mitral valve surgery, the baseline
value of LVEF, age, and sex. The same approach will be used in tests for
efficacy at the conclusion of the study and at each interim analysis.  The
treatment effect will be summarized using the odds ratio with a 96% CI for the
dual endpoint (α=0.04) and 99% CI for the quad endpoint (α=0.01).
 
If the study should continue to conclusion (201events for the quad endpoint) the
statistical significance for the dual co-primary endpoint will be based on a
comparison of the p-value with the alpha level adjusted for the planned interim
reviews. If the null hypothesis for the dual co-primary endpoint is rejected,
there will be no formal analysis of the quad endpoint; rather there will be a
descriptive analysis of the quad endpoint and its components.  If the final
analysis fails to show a significant difference for the dual co-primary endpoint
at the OBF adjusted 0.04 significance level, the Bonferroni method will be
applied to test the quad co-primary endpoint at the two-sided 0.01 level.61
 
Statistical significance for the secondary endpoints will be based on the
procedure of Hung, Wang, and O’Neill62 to ensure strong control of the overall
type I error.  Specifically, the second option of Hung et al. with OBF
adjustment for interim looks will be applied as a more conservative adjustment
of the type I error (initially set at α=0.05).
 
Binary endpoints will be summarized using frequencies and percentages. Analyses
of binary endpoints will be conducted using logistic regression models using
adjustments as described above.
 
In secondary analyses, time-to-event endpoints will be summarized using
cumulative incidence rates (or Kaplan-Meier estimates if appropriate).
Unadjusted comparisons of time-to-event endpoints will be conducted using log
rank tests; adjusted comparisons will be based on hazard ratio estimates from
Cox proportional hazards models.
 
 
57

--------------------------------------------------------------------------------

 
 
Continuous endpoints will be summarized using the five number summary (median,
25th percentile, 75th percentile, mean, and standard deviation). Adjusted
comparisons for continuous endpoints will be evaluated using linear regression
models.
 
11.4  
Other Efficacy Endpoint Analyses

 
Rehospitalization for any cause through Day 30 will be summarized and compared
across treatment groups.
 
11.5  
Subgroup Analyses

 
Subgroup analyses based on age, sex, combined CABG/mitral valve repair patients,
isolated mitral valve repair patients, re-do CABG procedure, medical history
(e.g., diabetes, hypertension, and anemia), level of LVEF, and baseline right
heart pressures, baseline BNP and NT pro-BNP will be performed. Other subgroups
may be prespecified in the statistical analysis plan.
 
11.6  
Health Economics Analyses

 
Health economic analyses will be exploratory. Resource utilization assessments
will be summarized by treatment group.
 
11.7  
Safety Analyses

 
The safety population will be based on the treated population, and will be
analyzed according to the actual treatment received.
 
Data collected on all subjects who were randomized but did not receive study
drug will be listed and summarized, if appropriate.
 
Adverse Events
 
The original terms used in the eCRFs by investigators to identify adverse events
will be coded using the Medical Dictionary for Regulatory Activities (MedDRA). A
listing of all adverse events by subject and treatment will be produced.
 
Adverse events reported during surgery, after surgery, during treatment, and
during the entire study will be summarized. The incidence rates of symptomatic
and asymptomatic hypotension will be presented. The incidence rates of
treatment-emergent serious adverse events and adverse events leading to
discontinuation of study drug will be summarized by treatment, system organ
class, and preferred term. Adverse events reported after the first study drug
exposure will be summarized, and a separate summary will be provided for adverse
events reported before the first study drug exposure. Adverse event data will
also be summarized by maximum severity and relationship to study drug.
 
 
58

--------------------------------------------------------------------------------

 
 
Concomitant Medications
 
Concomitant medications recorded on an eCRF that lists the common medications
used in this subject population will be summarized. Concomitant medications will
be classified using the World Health Organization Drug Dictionary (WHODRL). The
frequency of use of selected concomitant medications specified in the study
manual including secondary inotropes (dobutamine, milrinone, epinephrine,
norepinephrine), pressors, and antiarrhythmics will be summarized.
 
Clinical Laboratory Tests
 
Laboratory data will be summarized by the type of laboratory test. Normal
reference ranges and markedly abnormal results (specified in the Statistical
Analysis Plan) will be used in the summary of laboratory data. Descriptive
statistics will be calculated for each laboratory analyte at baseline and at
each scheduled time point.
 
Mortality
 
The mortality rates from randomization through Day 90 will be analyzed for all
safety evaluable subjects and the ITT population using the chi-square..
 
Atrial Fibrillation
 
The incidence of atrial fibrillation reported for the index hospitalization will
be analyzed for all safety evaluable subjects and the ITT population using the
chi-square as specified above in Statistics Section.
 
Ventricular Fibrillation
 
The incidence of ventricular fibrillation reported for the index hospitalization
will be analyzed for all safety evaluable subjects and the ITT population using
the chi-square as specified above in Statistics Section.
 
 
59

--------------------------------------------------------------------------------

 
Aborted Resuscitated Death
 
The incidence of survival following a cardiac arrest post-termination of
coronary artery bypass surgery during the index hospitalization will be analyzed
for all safety evaluable subjects and the ITT population using the chi-square as
specified above in Statistics Section.
 
Stroke
 
The incidence of stroke during the index hospitalization will be analyzed for
all safety evaluable subjects and the ITT population using the chi-square as
specified above in Statistics Section. Stroke will be adjudicated using the
following criteria: a new the rapid onset of new neurological deficit of
cerebrovascular cause that persists beyond 24 hours (non-fatal) or is
interrupted by death within 24 hours (any) with evidence of new neurological
lesion on imaging modalities.
 
11.8  
Interim Analyses

 
An independent DSMC will be established to monitor the progress of the study,
ensure that the safety of subjects enrolled in the study is not compromised, and
determine if the study should be stopped for futility/efficacy or the study
population should be enhanced with a higher percentage of patients with lower
baseline LVEF to meet the initial event rate assumptions included in
calculations of study sample size/power. The DSMC will not be otherwise involved
in the conduct of the study. See Section 3.3, Study Committees and Section
12.2.5, Processing Primary Clinical Endpoint Safety Events for additional
information on the DSMC.
 
12.  
ADVERSE EVENT REPORTING

 
Timely, accurate, and complete reporting and analysis of safety information from
clinical studies are crucial for the protection of subjects, investigators, and
the sponsor, and are mandated by regulatory agencies worldwide. The sponsor has
established Standard Operating Procedures (SOPs) in conformity with regulatory
requirements worldwide to ensure appropriate reporting of safety information;
all clinical studies conducted by the sponsor or its affiliates will be
conducted in accordance with those procedures.
 
All subjects will be asked to provide contact details, including a named
representative with personal knowledge of the subject, to ensure follow-up at
Day 90 (for details on contact with subject or other documented follow-up, see
Section 9.1.2, Screening Phase).
 
 
 
60

--------------------------------------------------------------------------------

 
 
12.1  
Definitions

 
12.1.1  
Adverse Event Definitions and Classifications

 
●  
Adverse Event

 
An adverse event is any untoward medical occurrence associated with the use of a
drug in humans, whether or not considered drug related. An adverse event does
not necessarily have a causal relationship with the treatment. An adverse event
can therefore be any unfavorable and unintended sign (including an abnormal
finding), symptom, or disease temporally associated with the use of a medicinal
(investigational) product, whether or not related to the medicinal
(investigational) product. (Definition per International Conference on
Harmonization [ICH]).
 
This includes any occurrence that is new in onset or aggravated in severity or
frequency from the baseline condition, or abnormal results of diagnostic
procedures, including laboratory test abnormalities.
 
Note: The investigator will record adverse events in the eCRF starting with the
signing of the informed consent.
 
●  
Life-threatening Adverse Event or Life-threatening Suspected Adverse Reaction

 
An adverse event or suspected adverse reaction is considered
‘‘life-threatening’’ if, in the view of either the investigator or sponsor, its
occurrence places the patient or subject at immediate risk of death. It does not
include an adverse event or suspected adverse reaction that, had it occurred in
a more severe form, might have caused death.
 
●  
Serious Adverse Event or Serious Suspected Adverse Reaction

 
An adverse event or suspected adverse reaction is considered ‘‘serious’’ if, in
the view of either the investigator or sponsor, it results in any of the
following outcomes:
 
–  
death

 
–  
life-threatening adverse event

 
 
(The subject was at risk of death at the time of the event. It does not refer to
an event that hypothetically might have caused death if it were more severe.)

 
–  
inpatient hospitalization or prolongation of existing hospitalization

 
 
 
61

--------------------------------------------------------------------------------

 
 
–  
persistent or significant incapacity or substantial disruption of the ability to
conduct normal life functions, or

 
–  
a congenital anomaly/birth defect

 
Note: Medical and scientific judgment should be exercised in deciding whether
expedited reporting is also appropriate in situations other than those listed
above. For example, important medical events may not be immediately life
threatening or result in death or hospitalization but may jeopardize the subject
or may require intervention to prevent one of the outcomes listed in the
definition above. Any adverse event is considered a serious adverse event if it
is associated with clinical signs or symptoms judged by the investigator to have
a significant clinical impact
 
Suspected adverse reaction
 
A suspected adverse reaction means any adverse event for which there is a
reasonable possibility that the drug caused the adverse event. For the purposes
of IND safety reporting, ‘‘reasonable possibility’’ means there is evidence to
suggest a causal relationship between the drug and the adverse event. Suspected
adverse reaction implies a lesser degree of certainty about causality than
adverse reaction, which means any adverse event caused by a drug.
 
Unlisted Adverse Event or Unexpected Suspected Adverse Reaction
 
An adverse event or suspected adverse reaction is considered ‘‘unexpected’’ if
it is not listed in the investigator brochure or is not listed at the
specificity or severity that has been observed.
 
Note: ‘‘Unexpected,’’ as used in this definition, also refers to adverse events
or suspected adverse reactions that are mentioned in the investigator brochure
as occurring with a class of drugs or as anticipated from the pharmacological
properties of the drug, but are not specifically mentioned as occurring with the
particular drug under investigation.
 
Associated With the Use of the Drug
 
An adverse event is considered associated with the use of the drug if the
attribution is possible, probable, or very likely by the definitions listed in
Section 12.1.2.
 
 
 
62

--------------------------------------------------------------------------------

 
 
12.1.2  
Attribution Definitions

 
·  
Not related

 
 
An adverse event that is not related to the use of the drug.

 
·  
Doubtful

 
 
An adverse event for which an alternative explanation is more likely,
e.g., concomitant drug(s), concomitant disease(s), or the relationship in time
suggests that a causal relationship is unlikely.

 
·  
Possible

 
 
An adverse event that might be due to the use of the drug. An alternative
explanation, e.g., concomitant drug(s), concomitant disease(s), is inconclusive.
The relationship in time is reasonable; therefore, the causal relationship
cannot be excluded.

 
●  
Probable

 
 
An adverse event that might be due to the use of the drug. The relationship in
time is suggestive (e.g., confirmed by dechallenge). An alternative explanation
is less likely, e.g., concomitant drug(s), concomitant disease(s).

 
·  
Very likely

 
 
An adverse event that is listed as a possible adverse reaction and cannot be
reasonably explained by an alternative explanation, e.g., concomitant drug(s),
concomitant disease(s). The relationship in time is very suggestive (e.g., it is
confirmed by dechallenge and rechallenge).

 
12.1.3  
Events That Do Not Qualify as an Adverse Event

 
Adverse events should not be recorded in the eCRF if they are represented by any
of the following:
 
●  
Medical or surgical procedures (e.g., surgery, endoscopy, tooth extraction,
transfusion); however, the condition that required the procedure is considered
an adverse event if the situation developed or worsened after enrollment into
the study.

 
●  
Pre-existing diseases or baseline conditions present or detected at the start of
the study that do not worsen.

 
 
 
63

--------------------------------------------------------------------------------

 
 
●  
Situations where an untoward medical occurrence has not taken place (e.g.,
hospitalization for elective surgery, social or convenience admissions).

 
For the purposes of this study in cardiac surgery patients undergoing
CABG/mitral valve surgery, the following adverse events will be considered to be
part of the expected postoperative course and will NOT be reported on either the
SAE form or the Adverse Event eCRF unless the investigator feels they deviate
from the typical course:
 
●  
Expected incisional pain, paresthesia, and dysesthesias requiring analgesics or
narcotics;

 
●  
Expected edema of the lower leg or foot (due to vein harvesting) or mild
post-pump systemic edema;

 
●  
Expected alteration in appetite, including anorexia or mild nausea/vomiting;

 
●  
Expected alteration in bowel habits, including constipation, flatulence and mild
diarrhea;

 
●  
Expected mild degrees of insomnia, confusion or anxiety requiring treatment with
sedatives, anxiolytics or hypnotics;

 
●  
Mild hypokalemia or hypocalcemia requiring modest replacement unless prolonged
beyond the immediate post-CPB pump period (i.e., within 12 hours);

 
●  
Mildly decreased hematocrit/hemoglobin due to intraoperative blood loss/dilution
with onset during the post-CPB period (e.g., loss of > 5.0 g/L hemoglobin or
requiring > 2 U red blood cell transfusion);

 
●  
Expected mild post-thoracotomy pleural effusion and/or atelectasis;

 
●  
Expected low-grade, self-limited fever (£ 101oF or 38.3oC).

 
12.2  
Procedures

 
12.2.1  
All Adverse Events

 
Non-serious adverse events will be reported from the time a signed and dated
informed consent form is obtained until 14 days after the start of study drug or
discharge from the hospital, whichever occurs first.
 
 
64

--------------------------------------------------------------------------------

 
 
Those adverse events meeting the definition of serious adverse events will be
reported from the time a signed and dated informed consent form is obtained
until 30 days after the start of study drug and must be reported using the
Serious Adverse Event eCRF, Clinical Endpoint eCRF, or Death eCRF. For
additional information on reporting serious adverse events and reporting primary
clinical endpoint (PCE) safety events refer to Section 12.2.4 (Serious Adverse
Events) and Section 12.2.5 (Processing Primary Clinical Endpoint Safety Events).
 
No use of commercial levosimendan (Simdax) is permitted within 30 days before
study drug initiation. During the 30-day double-blind treatment and
post-treatment phases, no use of levosimendan is permitted unless the subject is
rehospitalized for congestive heart failure. If subjects are treated with
commercial Levosimendan, adverse events that are observed related to
commercially available levosimendan during the follow-up period (30 day
follow-up contact), are considered postmarketing events and should be
transmitted within 24 hours. Facsimiles should be forwarded to:
 
–  
Fax information for expedited reporting will be identified in the study manual

 
Any subject with a continuing adverse event will be treated according to
accepted medical standards and an attempt should be made to follow all adverse
events until one of the following criteria has been met: (1) the adverse event
resolves; (2) the investigator, after conferring with the sponsor’s medical
monitor, determines that the subject’s condition is stable; or (3) the subject
is considered lost to follow-up. Subjects who withdraw from the study and have
an ongoing adverse event at the time of withdrawal, will be followed until one
of the above criteria is met or for 90 days after the start of study drug.
 
Subjects who are randomly assigned to treatment but not treated will be followed
for 14 days after randomization (or through discharge from hospital, if earlier)
for new non-serious adverse events and for 30 days after randomization for new
serious adverse events.
 
All adverse events, regardless of seriousness, severity, or presumed
relationship to study therapy, must be recorded using medical terminology in the
source document and the eCRF. Whenever possible, diagnoses should be given when
signs and symptoms are due to a common etiology (e.g., cough, runny nose,
sneezing, sore throat, and head congestion should be reported as “upper
respiratory infection”). Investigators must record in the eCRF and in the source
document their opinion concerning the relationship of the adverse event to study
therapy. All measures required for adverse event management must be recorded in
the source document and reported according to sponsor instructions.
 
 
65

--------------------------------------------------------------------------------

 
 
The sponsor assumes responsibility for appropriate reporting of adverse events
to the regulatory authorities. The sponsor will also report to the investigator
all serious adverse events that are unlisted and associated with the use of the
drug. The investigator (or sponsor where required) must report these events to
the appropriate Independent Ethics Committee/Institutional Review Board
(IEC/IRB) that approved the protocol unless otherwise required and documented by
the IEC/IRB.
 
Subjects (or their designees, if appropriate) must be provided with a “study
card” indicating the name of the investigational product, the study number, the
investigator’s name, a 24-hour emergency contact number, and, if applicable,
excluded concomitant medications.
 
12.2.2  
Study-specific Adverse Events

 
Hypotension
 
Since there is no single blood pressure measurement that will define hypotension
for all study subjects, hypotension is to be recorded as an adverse event if the
observed decrease in blood pressure was in excess of what the investigator
anticipated.
 
In the conscious subject, whenever hypotension is recorded as an adverse event
it is to be classified as either:
 
a significant decrease in SBP or sufficiently low blood pressure defined as £ 80
mmHg.
 
Postoperative Atrial Fibrillation
 
New-onset of postoperative atrial fibrillation from the end of surgery through
index hospitalization. Clinical significant atrial fibrillation will be recorded
as an adverse event on the adverse event eCRF.
 
Other Clinically Significant Arrhythmias
 
With the exception of new-onset postoperative atrial fibrillation (a secondary
endpoint in this study), clinically significant arrhythmias will be defined as
any rhythm that requires medical intervention such as pacing, or the addition,
removal, or dose adjustment of any drugs in an attempt to treat the abnormal
rhythm. Clinically significant arrhythmias will be recorded as an adverse event
on the adverse event eCRF.
 
 
66

--------------------------------------------------------------------------------

 
 
Aborted Resuscitated Death
 
The incidence of survival following a cardiac arrest post-termination of
coronary artery bypass surgery during the index hospitalization will be
reported.
 
Stroke
 
Stroke will be defined as a new the rapid onset of new neurological deficit of
cerebrovascular cause that persists beyond 24 hours (non-fatal) or is
interrupted by death within 24 hours (any) with evidence of new neurological
lesion on imaging modalities.
 
12.2.3  
Clinical Laboratory Abnormalities

 
Laboratory test results and associated units and reference ranges will be
recorded on the laboratory results pages of the eCRF, or appear on
electronically produced laboratory reports submitted directly from the central
laboratory, if applicable. Laboratory test value abnormalities or additional
safety laboratory tests not specified in this protocol should be reported as
adverse events only if they result in a clinically relevant condition.
 
Clinically significant changes in the clinical laboratory evaluations should be
reported within 24 hours by the investigator (or designee) to the sponsor or
designee, if necessary. Additionally, any abnormal clinically significant
laboratory finding should be repeated as soon as possible and followed up until
the values have returned to the normal range or an adequate explanation of the
abnormality is determined.
 
12.2.4  
Serious Adverse Events

 
All serious adverse events occurring during clinical studies must be reported to
the appropriate sponsor contact person by investigational staff within 24 hours
of their knowledge of the event. All serious adverse events, regardless of
causality will be collected for 30 days after the start of study drug.
 
For additional information on reporting safety events that are included in
co-primary study endpoints, refer to Section 12.2.5, Processing Primary Clinical
Endpoint Safety Events.
 
 
67

--------------------------------------------------------------------------------

 
 
A large number of subjects will experience other well-recognized adverse events
during the intra- and postoperative periods that are typical comorbidities of
the CABG/mitral valve surgery procedure. Comorbidities associated with
CABG/mitral valve surgery often provides a likely alternative explanation for
the occurrence of these specific events. The following table lists some of these
events should typically not be expedited as SAEs.
 

■
Common Cardiothoracic Postoperative Complications;
Typically Not to be Expedited as SAEs
■
Deep venous thrombosis
■
Pulmonary embolism
■
Respiratory failure
■
Pneumonia
■
Congestive heart failure worsening
■
Wound infections
 
Postoperative pain

 
All serious adverse events that have not resolved by the end of the study, or
that have not resolved upon discontinuation of the subject’s participation in
the study, must be followed until any of the following occurs:
 
●  
the event resolves

 
●  
the event stabilizes

 
●  
the event returns to baseline, if a baseline value is available

 
●  
the event can be attributed to agents other than the study drug or to factors
unrelated to study conduct

 
●  
when it becomes unlikely that any additional information can be obtained
(subject or health care practitioner refusal to provide additional information,
lost to follow-up after demonstration of due diligence with follow-up efforts)

 
Any event requiring hospitalization (or prolongation of hospitalization)
following the index hospitalization and CABG/mitral valve surgery must be
reported as a serious adverse event.
 
The sponsor will evaluate any safety information that is spontaneously reported
by an investigator beyond the time frame specified in the protocol.
 
 
68

--------------------------------------------------------------------------------

 
 
 
12.2.5  
Processing Primary Clinical Endpoint Safety Events

 
Deaths (through Day 90), MI (perioperative through postoperative Day 5),
dialysis (through Day 30), and mechanical assist (perioperative through Day 5
are included in co-primary study endpoints should be entered on a Clinical
Endpoint eCRF, and should not be recorded on the SAE eCRF.
 
As these are also safety events, applying standard serious adverse event
reporting practices may lead to unblinding and loss of statistical power.
Therefore, these events will be collected on the aforementioned specialized
Clinical Event eCRFs but not reported in an expedited manner.
 
The sponsor will have an independent DSMC monitor mortality rates, as well as
frequencies of safety specific adverse events of interest, study specific
serious adverse events (Section 12.2.2), and clinical events (included in
co-primary study endpoints) in both study groups to ensure that any untoward
trend be promptly identified and communicated to the sponsor so that subject
safety will be protected at all times.
 
12.2.6  
Pregnancies

 
Studies with levosimendan have not been performed in pregnant women. Subjects of
childbearing potential should use effective contraception with their partners
during the period of study treatment.
 
A female subject must be instructed that, if she becomes pregnant during the
study, she must immediately inform the investigator. Pregnancies occurring up to
90 days after discontinuation of levosimendan also must be reported to the
investigator. The subject should be advised of the risks of continuing the
pregnancy and the possible teratogenic effects of levosimendan.
 
The investigator should report all pregnancies to the sponsor within 24 hours of
becoming aware of the pregnancy. Within 24 hours of learning of the pregnancy,
the investigator should complete a Serious Adverse Event Report eCRF. Monitoring
of the subject should continue until conclusion of the pregnancy. The
investigator will complete eCRFs to provide the sponsor with information
concerning the subject’s pregnancy and information after birth.
 
Pregnancy occurring in the partner of a male subject participating in the study
similarly should be reported to the investigator and the sponsor. The partner
should be counseled and followed as described above.
 
 
69

--------------------------------------------------------------------------------

 
 
12.2.7  
Contacting Sponsor Regarding Safety

 
The names of the individuals (and corresponding telephone numbers) who should be
contacted regarding safety issues or questions regarding the study are listed on
the Contact Information page(s), which will be provided as a separate document.
 
13.  
STUDY DRUG INFORMATION

 
13.1  
Physical Description of Study Drugs

 
13.1.1  
Levosimendan

 
Levosimendan and matching placebo will be provided to investigators by the
sponsor as a sterile clear, yellow to orange solution in clear glass vials. Each
vial contains a 5 mL volume and is intended for a single use. Levosimendan is
supplied at 2.5 mg/mL (12.5 mg/5 mL) and includes levosimendan, povidone, citric
acid and ethanol.
 
13.1.2  
Matching Placebo

 
Placebo is a sterile infusion solution that includes a coloring agent in order
to achieve a similar color to levosimendan. The complete composition of placebo
for levosimendan 2.5 mg/mL infusion concentrate includes: riboflavin sodium
phosphate, ethanol and water for injection.
 
13.2  
Packaging

 
Levosimendan and placebo will be provided in sterile, single-use clear
rubber-stoppered glass vials. Details on the packaging of study drug will be
provided in the study manual.
 
13.3  
Labeling

 
Study drug labels and cartons will contain information to meet the applicable
regulatory requirements.
 
Each vial will have a double-panel tear-off label with directions for use and
other information on each part.
 
Specialized drug accountability forms will be provided for tracking study drug
administration. The tear-off labels from the vial will be affixed to the
subject’s drug accountability form to document drug reconstitution (vial usage).
See the Pharmacy Manual for detailed instructions.
 
 
70

--------------------------------------------------------------------------------

 
 
13.4  
Preparation and Handling

 
Study drug (levosimendan, placebo) will be prepared by study personnel blinded
to the treatment group.
 
Levosimendan 2.5 mg/mL (Simdax, Orion Corporation, Espoo, Finland) infusion
concentrate is supplied in a volume of 5 mL (with a small overage) in clear
rubber-stoppered glass vials. The composition of levosimendan 2.5 mg/mL infusion
concentrates includes: Levosimendan, povidone, citric acid and ethanol.
 
Study drug (levosimendan infusion concentrate, placebo concentrate) must be
stored between 2-8°C (35-46°F) in a temperature monitored refrigerator which can
be locked and protected from light.
 
The study drug must be prepared immediately prior to use. Dilution of the study
drug should be performed as described below.
 
One (or two) 5 mL vials of study drug (from one of the two patient pack boxes in
a numbered package) are added to one 250 mL (or 500 mL) infusion bag of 5%
Dextrose according to the patient’s body weight as follows.
 
●  
For patients < 85 kg by adding one (1) 5 mL vial of levosimendan/placebo
infusion concentrate to one 250 mL infusion bag or bottle of 5% Dextrose.

 
●  
For patients ³ 85 kg by adding two (2) 5 mL vials of levosimendan/placebo
infusion concentrate to one 500 mL infusion bag or bottle of 5% Dextrose.

 
The concentration of the study drug is approximately 50 µg/mL (12.5 mg/255 mL in
a 250 mL bag; 25 mg/510 mL in a 500 mL bag). Immediately after dilution, the
infusion bags are covered with light amber IV/tubing sleeves to protect the
infusion solution from light. The two-part label found within the box is
completed by the study nurse and then attached to the infusion bag to confirm
dilution. The smaller “tear off” label is removed by the investigator (study
nurse) on starting the infusion and attached to the drug accountability
documentation with the CRF to confirm the study drug received by an individual
subject. Empty vials must not be discarded but placed back in the box and the
supplied tamper evident seals applied.
 
 
71

--------------------------------------------------------------------------------

 
 
Since the stability of the diluted medication has been established for 24 hours
only, the study drug infusion must not continue for more than 24 hours after the
time of initial dilution. On completion of the 24 hour infusion period, all
study medication bags (and contents) still covered by the amber sleeving should
be destroyed appropriately and destruction will be documented. The colored
plastic sleeves must not be removed or tampered with by the study center team
members.
 
13.5  
Drug Accountability

 
The clinical investigator is responsible for ensuring that all study drug
received at the site is inventoried and accounted for throughout the study. The
dispensing of study drug to the subject, and the return of study drug from the
subject (if applicable), must be documented on the drug accountability form.
Contents of the study drug containers must not be combined.
 
Study drug must be handled strictly in accordance with the protocol and the
container label and will be stored in a limited access area or in a locked
cabinet under appropriate environmental conditions. Unused study drug, and study
drug returned by the subject (if applicable), must be available for verification
by the sponsor’s or designee’s site monitor during on-site monitoring visits.
The return to the sponsor of unused study drug, or used returned study drug for
destruction, will be documented on the Drug Return Form.
 
Procedures for final disposition of unused study drug (e.g., return to the
sponsor, third-party contractor, or designee, or destruction at the site) may
vary from region to region. Please refer to the Study Reference Manual
(Accountability) for specific guidance.
 
Study drug should be dispensed under the supervision of the investigator, a
qualified member of the investigational staff, or by a hospital/clinic
pharmacist. Study drug will be supplied only to subjects participating in the
study. Returned study drug must not be dispensed again, even to the same
subject. Study drug may not be relabeled or reassigned for use by other
subjects. The investigator agrees neither to dispense the study drug from, nor
store it at, any site other than the study sites agreed upon with the sponsor.
 
 
72

--------------------------------------------------------------------------------

 
 
14.  
STUDY-SPECIFIC MATERIALS

 
The investigator will be provided with the following supplies, including but not
limited to:
 
●  
Study Reference Manual

 
●  
Pharmacy Manual

 
●  
IVRS Manual

 
●  
Laboratory Manual

 
15.  
ETHICAL ASPECTS

 
15.1  
Study-Specific Design Considerations

 
The current study is a randomized, double-blind study of levosimendan in
addition to standard of care compared with standard of care. The study
population is well defined (documented LVEF £ 30% with or without congestive
heart failure [NYHA Class I to IV] who are undergoing 1) CABG with or without
mitral valve repair or replacement or 2) isolated mitral valve
repair/replacement, and who will be placed on CPB during surgery and 18 years or
older). Both treatment groups will receive the standard of care therapy in
addition to study drug (levosimendan or placebo). The study is blinded to reduce
treatment and assessment bias during the study. Levosimendan is approved for the
treatment of acute decompensated heart failure and has been shown to decrease
morbidity and mortality in small studies that included similar subject
population to the target population in this study. Therefore, it is reasonable
to study whether or not the addition of levosimendan to standard of care therapy
can provide additional and meaningful clinical benefit to patients with left
ventricular systolic dysfunction undergoing cardiac surgery.
 
The assessment of the safety of levosimendan in the literature is consistent in
that no clinical studies evaluating patients with either heart failure or
patients undergoing cardiac surgery have reported increased all-cause mortality.
 
The target population in this study is quite distinct from those previously
studied in large randomized clinical trial (e.g., acute decompensated heart
failure, chronic heart failure) in that subjects in this study not only have
left ventricular systolic dysfunction with or without a history of congestive
heart failure, but are also undergoing cardiac surgery on CPB. The
pathophysiology of their condition, the effect of surgery and CPB, as well as
the type and proportion of standard of care therapies are therefore quite unique
in this study. Further, a meta-analysis performed by DCRI of all available
studies evaluating levosimendan in patients undergoing cardiac surgery showed
encouraging results from morbidity and mortality standpoint.
 
 
73

--------------------------------------------------------------------------------

 
 
All participating subjects will receive standard of care treatment and will be
followed closely for safety and efficacy. This study is therefore undertaken to
further clarify the benefit-risk profile associated with levosimendan in
subjects with pre-existing left ventricular systolic dysfunction undergoing
cardiac surgery on CPB.
 
Efficacy assessments will occur according to generally accepted measures of MI,
need for dialysis, need for IABP or LVAD, as well as mortality. Safety
assessments will occur through regular clinical assessments, clinic visits, and
laboratory analyses. Approximately 100 mL of blood will be drawn from each
subject for study-specific procedures during the double-blind phase (through Day
30) of the study. Overall, the volume of blood to be drawn for study-specific
procedures is deemed reasonable over the time frame of the study.
 
A DSMC will follow safety during the study at regular intervals and in any
prespecified interim analyses. The initial safety review will include the first
450 patients completing the 30 day follow-up. Efficacy variables will be derived
from ECG and laboratory measurements and information recorded on eCRFs
throughout the study.
 
Subjects will be informed that their participation is voluntary and that they
may withdraw consent to participate at any time. Subjects will be provided all
necessary information about the study and the study drug involved so that they
can provide fully informed consent. Subjects will be updated as new information
about the study drug becomes available.
 
Pregnancy testing will be done on all women of childbearing potential before
randomization and as determined necessary by the investigator or required by
local regulations.
 
 
 
74

--------------------------------------------------------------------------------

 
 
15.2  
Regulatory Ethics Compliance

 
15.2.1  
Investigator Responsibilities

 
The investigator is responsible for ensuring that the clinical study is
performed in accordance with the protocol, current ICH guidelines on Good
Clinical Practice (GCP), and applicable regulatory requirements.
 
GCP is an international ethical and scientific quality standard for designing,
conducting, recording, and reporting studies that involve the participation of
human subjects. Compliance with this standard provides public assurance that the
rights, safety, and well-being of study subjects are protected, consistent with
the principles that originated in the Declaration of Helsinki and that the
clinical study data are credible.
 
15.2.2  
Independent Ethics Committee or Institutional Review Board (IEC/IRB)

 
Before the start of the study, the investigator (or sponsor where required) will
provide the IEC/IRB with current and complete copies of the following documents:
 
●  
Final protocol and, if applicable, amendments

 
●  
Sponsor-approved informed consent form (and any other written materials to be
provided to the subjects)

 
●  
Investigator’s Brochure (or equivalent information) and amendments

 
●  
Sponsor-approved subject recruiting materials

 
●  
Information on compensation for study-related injuries or payment to subjects
for participation in the study, if applicable

 
●  
Investigator’s curriculum vitae or equivalent information (unless not required,
as documented by IEC/IRB)

 
●  
Information regarding funding, name of the sponsor, institutional affiliations,
other potential conflicts of interest, and incentives for subjects

 
●  
Any other documents that the IEC/IRB requests to fulfill its obligation

 
This study will be undertaken only after IEC/IRB has given full approval of the
final protocol, amendments (if any), the informed consent form, applicable
recruiting materials, and subject compensation programs, and the sponsor has
received a copy of this approval. This approval letter must be dated and must
clearly identify the documents being approved.
 
 
75

--------------------------------------------------------------------------------

 
 
During the study the investigator (or sponsor where required) will send the
following documents to the IEC/IRB for their review and approval, where
appropriate:
 
●  
Protocol amendments

 
●  
Revision(s) to informed consent form and any other written materials to be
provided to subjects

 
●  
If applicable, new or revised subject recruiting materials approved by the
sponsor

 
●  
Revisions to compensation for study-related injuries or payment to subjects for
participation in the study, if applicable

 
●  
Investigator’s Brochure amendments or new edition(s)

 
●  
Summaries of the status of the study (at least annually or at intervals
stipulated in guidelines of the IEC/IRB)

 
●  
Reports of adverse events that are serious, unlisted, and associated with the
investigational drug

 
●  
New information that may adversely affect the safety of the subjects or the
conduct of the study

 
●  
Deviations from or changes to the protocol to eliminate immediate hazards to the
subjects

 
●  
Report of deaths of subjects under the investigator's care

 
●  
Notification if a new investigator is responsible for the study at the site

 
·  
Any other requirements of the IEC/IRB

 
For protocol amendments that increase subject risk, the amendment and applicable
informed consent form revisions must be submitted promptly to the IEC/IRB for
review and approval before implementation of the change(s).
 
At least once a year, the IEC/IRB will be asked to review and reapprove this
clinical study. This request should be documented in writing.
 
 
76

--------------------------------------------------------------------------------

 
 
At the end of the study, the investigator (or sponsor where required) will
notify the IEC/IRB about the study completion.
 
15.2.3  
Informed Consent

 
Each subject or a legally acceptable representative must give written consent
according to local requirements after the nature of the study has been fully
explained. The consent form must be signed before performance of any
study-related activity. The consent form that is used must be approved by both
the sponsor and by the reviewing IEC/IRB. The informed consent should be in
accordance with principles that originated in the Declaration of Helsinki,
current ICH and GCP guidelines, applicable regulatory requirements, and sponsor
policy.
 
Before entry into the study, the investigator or an authorized member of the
investigational staff must explain to potential subjects or their legally
acceptable representatives the aims, methods, reasonably anticipated benefits,
and potential hazards of the study, and any discomfort it may entail. Subjects
will be informed that their participation is voluntary and that they may
withdraw consent to participate at any time. They will be informed that choosing
not to participate will not affect the care the subject will receive for the
treatment of his/her disease. Subjects will be told that alternative treatments
are available if they refuse to take part and that such refusal will not
prejudice future treatment. Finally, they will be told that the investigator
will maintain a subject identification register for the purposes of long-term
follow-up if needed and that their records may be accessed by health authorities
and authorized sponsor or designee staff without violating the confidentiality
of the subject, to the extent permitted by the applicable law(s) or regulations.
By signing the informed consent form the subject or legally acceptable
representative is authorizing such access, and agrees to be recontacted after
study completion, by health authorities and authorized sponsor staff, for the
purpose of obtaining consent for additional safety evaluations if needed.
 
The subject or legally acceptable representative will be given sufficient time
to read the informed consent form and the opportunity to ask questions. After
this explanation and before entry into the study, consent should be
appropriately recorded by means of either the subject's or his/her legally
acceptable representative's dated signature. After having obtained the consent,
a copy of the informed consent form must be given to the subject.
 
 
77

--------------------------------------------------------------------------------

 
 
If the subject or legally acceptable representative is unable to read or write,
an impartial witness should be present for the entire informed consent process
(which includes reading and explaining all written information) and should
personally date and sign the informed consent form after the oral consent of the
subject or legally acceptable representative is obtained.
 
15.2.4  
Privacy of Personal Data

 
The collection and processing of personal data from subjects enrolled in this
study will be limited to those data that are necessary to investigate the
efficacy, safety, quality, and utility of the investigational product(s) used in
this study.
 
These data must be collected and processed with adequate precautions to ensure
confidentiality and compliance with applicable data privacy protection laws and
regulations.
 
The sponsor ensures that the personal data will be
 
●  
Processed fairly and lawfully

 
●  
Collected for specified, explicit, and legitimate purposes and not further
processed in a way incompatible with these purposes

 
●  
Adequate, relevant, and not excessive in relation to said purposes

 
●  
Accurate and, where necessary, kept current

 
Explicit consent for the processing of personal data will be obtained from the
participating subject (or his/her legally acceptable representative) before
collection of data. Such consent should also address the transfer of the data to
other entities and to other countries.
 
The subject has the right to request through the investigator access to his/her
personal data and the right to request rectification of any data that are not
correct or complete. Reasonable steps should be taken to respond to such a
request, taking into consideration the nature of the request, the conditions of
the study, and the applicable laws and regulations.
 
Appropriate technical and organizational measures to protect the personal data
against unauthorized disclosures or access, accidental or unlawful destruction,
or accidental loss or alteration must be put in place. Sponsor personnel whose
responsibilities require access to personal data agree to keep the identity of
study subjects confidential.
 
 
 
78

--------------------------------------------------------------------------------

 
 
16.  
ADMINISTRATIVE REQUIREMENTS

 
16.1  
Protocol Modifications

 
Neither the investigator nor the sponsor will modify this protocol without a
formal amendment. All protocol amendments must be issued by the sponsor, and
signed and dated by the investigator. Protocol amendments must not be
implemented without prior IEC/IRB approval, or when the relevant competent
authority has raised any grounds for non-acceptance, except when necessary to
eliminate immediate hazards to the subjects, in which case the amendment must be
promptly submitted to the IEC/IRB and relevant competent authority. When the
change(s) involves only logistic or administrative aspects of the study, the IRB
(and IEC where required) only needs to be notified.
 
In situations requiring a departure from the protocol, the investigator or other
physician in attendance will contact the appropriate sponsor representative by
fax or telephone (see Contact Information pages provided separately). If
possible, this contact will be made before implementing any departure from the
protocol. In all cases, contact with the sponsor must be made as soon as
possible in order to discuss the situation and agree on an appropriate course of
action. The data recorded in the eCRF and source document will reflect any
departure from the protocol, and the source documents will describe this
departure and the circumstances requiring it.
 
16.2  
Regulatory Documentation

 
16.2.1  
Regulatory Approval/Notification

 
This protocol and any amendment(s) must be submitted to the appropriate
regulatory authorities in each respective country, if applicable. The study may
not be initiated at a study site until all local regulatory requirements are
met.
 
16.2.2  
Required Prestudy Documentation

 
The following documents must be provided to the sponsor before shipment of study
drug to the investigational site:
 
●  
Protocol and amendment(s), if any, signed and dated by the investigator.

 
●  
A copy of the dated and signed written IEC/IRB approval of the protocol,
amendments, informed consent form, any recruiting materials, and if applicable,
subject compensation programs. This approval must clearly identify the specific
protocol by title and number and must be signed by the chairman or authorized
designee.

 
 
 
79

--------------------------------------------------------------------------------

 
 
●  
Name and address of the IEC/IRB including a current list of the IEC/IRB members
and their function, with a statement that it is organized and operates according
to GCP and the applicable laws and regulations. If accompanied by a letter of
explanation from the IEC/IRB, a general statement may be substituted for this
list. If an investigator or a member of the investigational staff is a member of
the IEC/IRB, documentation must be obtained to state that this person did not
participate in the deliberations or in the vote/opinion of the study.

 
●  
Regulatory authority approval or notification, if applicable.

 
●  
Signed and dated statement of investigator (e.g., Form FDA 1572), if applicable

 
●  
Documentation of investigator qualifications (e.g., curriculum vitae).

 
●  
Completed investigator financial disclosure form from the investigator.

 
●  
Signed and dated clinical trial agreement, which includes the financial
agreement.

 
●  
Any other documentation required by local regulations.

 
The following documents must be provided to the sponsor before enrollment of the
first subject:
 
●  
Completed investigator financial disclosure forms from all subinvestigators.

 
●  
Documentation of subinvestigator qualifications (e.g., curriculum vitae).

 
●  
Name and address of any local laboratory conducting tests for the study, and a
dated copy of current laboratory normal ranges for these tests.

 
●  
Local laboratory documentation demonstrating competence and test reliability
(e.g., accreditation/license), if applicable.

 
       The following document must also be provided to the sponsor:
 
●  
Photocopy of the site signature log, describing delegation of roles and
responsibilities at the start of the study.

 
 
 
80

--------------------------------------------------------------------------------

 
 
16.3  
Subject Identification Register and Subject Screening Log

 
The investigator agrees to complete a subject identification register to permit
easy identification of each subject during and after the study. This document
will be reviewed by the sponsor site contact for completeness.
 
The subject identification register will be treated as confidential and will be
filed by the investigator in the trial center file. To ensure subject
confidentiality, no copy will be made. All reports and communications relating
to the study will identify subjects by initials and assigned number only.
 
The investigator must also complete a subject screening log, which reports on
all subjects who were seen to determine eligibility for inclusion in the study.
 
16.4  
Case Report Form Completion

 
Electronic Data Capture (EDC) will be used for this study. The majority of the
study data will be transcribed by study personnel from the source documents onto
an eCRF and transmitted in a secure manner to the sponsor or designee.
Worksheets will be provided for the capture of some data for easier transfer to
the eCRF. The electronic file will be considered as the eCRF.
 
All data relating to the study must be recorded in eCRFs prepared by the sponsor
or designee. Data must be entered into eCRFs in English. The eCRFs are to be
completed within 7 days of the index hospitalization and within 24 hours of the
Day 30 visit or contact, with the exception of results of tests performed
outside the investigator’s office, so that they always reflect the latest
observations on the subjects participating in the study.
 
The investigator must verify that all data entries in the eCRFs are accurate and
correct.
 
All eCRF entries, corrections, and alterations must be made by authorized study
site personnel and approved by the investigator. The investigator’s electronic
signature is recorded in the database as verification that all data are complete
and accurate.
 
16.5  
Data Quality Assurance

 
Steps to be taken to ensure the accuracy and reliability of data include the
selection of qualified investigators and appropriate study centers, review of
protocol procedures with the investigator and associated personnel before the
study, periodic monitoring visits by the sponsor, and direct transmission of
clinical laboratory data from a central laboratory into the sponsor’s data base.
Written instructions will be provided for collection, preparation, and shipment
of blood, plasma, serum, and urine samples. Electronic CRF completion guidelines
will be provided and reviewed with study personnel before the start of the
study. The sponsor or designee will review eCRFs for accuracy and completeness
during on-site monitoring visits; any discrepancies will be resolved with the
investigator or designee, as appropriate.
 
 
 
81

--------------------------------------------------------------------------------

 
 
16.6  
Record Retention

 
In compliance with the ICH/GCP guidelines, the investigator/institution will
maintain all information in the eCRFs and all source documents that support the
data collected from each subject, as well as all study documents as specified in
ICH/GCP Section 8, Essential Documents for the Conduct of a Clinical Trial, and
all study documents as specified by the applicable regulatory requirement(s).
The investigator/institution will take measures to prevent accidental or
premature destruction of these documents.
 
Essential documents must be retained until at least 2 years after the last
approval of a marketing application in an ICH region and until there are no
pending or contemplated marketing applications in an ICH region or until at
least 2 years have elapsed since the formal discontinuation of clinical
development of the investigational product. These documents will be retained for
a longer period if required by the applicable regulatory requirements or by an
agreement with the sponsor. It is the responsibility of the sponsor to inform
the investigator/institution as to when these documents no longer need to be
retained.
 
If the responsible investigator retires, relocates, or for other reasons
withdraws from the responsibility of keeping the study records, custody must be
transferred to a person who will accept the responsibility. The sponsor must be
notified in writing of the name and address of the new custodian. Under no
circumstance shall the investigator relocate or dispose of any study documents
before having obtained written approval from the sponsor.
 
If it becomes necessary for the sponsor or the appropriate regulatory authority
to review any documentation relating to this study, the investigator must permit
access to such reports.
 
16.7  
Monitoring

 
The sponsor or designee will perform on-site monitoring visits as frequently as
necessary. The monitor will record dates of the visits in a study center visit
log that will be kept at the site. The first post-initiation visit will usually
be made as soon as possible after enrollment has begun. At these visits, the
monitor will compare the data entered into the eCRFs with the hospital or clinic
records (source documents). The nature and location of all source documents will
be identified to ensure that all sources of original data required to complete
the eCRF are known to the sponsor and investigational staff and are accessible
for verification by the sponsor site contact. The method of verification of the
eCRF data must be discussed with the investigational staff. At a minimum, source
documentation must be available to substantiate: subject identification,
eligibility, and participation; proper informed consent procedures; dates of
visits; adherence to protocol procedures; records of safety and efficacy
parameters; adequate reporting and follow-up of adverse events; administration
of concomitant medication; drug receipt/dispensing/return records; study drug
administration information; and date of subject completion, discontinuation from
treatment, or withdrawal from the study, and the reason if appropriate. Specific
items required as source documents will be reviewed with the investigator before
the study.
 
Direct access to source documentation (medical records) must be allowed for the
purpose of verifying that the data recorded in the eCRF are consistent with the
original source data. Findings from this review of eCRFs and source documents
will be discussed with the investigational staff. The sponsor expects that,
during monitoring visits, the relevant investigational staff will be available,
the source documentation will be available, and a suitable environment will be
provided for review of study-related documents. The monitor will meet with the
investigator on a regular basis during the study to provide feedback on the
study conduct.
 
If corrections to an eCRF are needed after the initial eCRF entry by the
investigational site, electronic discrepancy records will be created to track
all issues and resolutions.
 
 
 
82

--------------------------------------------------------------------------------

 
 
16.8  
Study Completion/Termination

 
16.8.1  
Study Completion

 
The study is considered completed with the last visit of the last subject
undergoing the study. The final data from the investigational site will be sent
to the sponsor (or designee) in a timely manner as agreed upon with the sponsor,
following completion of the final subject visit at that site.
 
16.8.2  
Study Termination

 
The sponsor reserves the right to close the investigational site or terminate
the study at any time. Investigational sites will be closed upon study
completion. An investigational site is considered closed when all required
documents and study supplies have been collected and a site closure visit has
been performed.
 
The investigator may initiate site closure at any time, provided there is
reasonable cause and sufficient notice is given in advance of the intended
termination.
 
Reasons for the early closure of an investigational site by the sponsor or
investigator, or termination of a study by the sponsor, may include but are not
limited to:
 
●  
Failure of the investigator to comply with the protocol, the sponsor’s
procedures, or GCP guidelines

 
●  
Safety concerns

 
●  
Sufficient data suggesting lack of efficacy

 
●  
Inadequate recruitment of subjects by the investigator

 
●  
Significant delays in submitting data or inability to follow subjects

 
16.9  
On-Site Audits

 
Representatives of the sponsor’s clinical quality assurance department may visit
the site to conduct an audit of the study in compliance with regulatory
guidelines and company policy. These audits will require access to all study
records, including source documents, for inspection and comparison with the
eCRFs. Subject privacy must, however, be respected.
 
 
83

--------------------------------------------------------------------------------

 
 
Similar auditing procedures may also be conducted by agents of any regulatory
body reviewing the results of this study in support of a regulatory submission.
The investigator should immediately notify the sponsor if they have been
contacted by a regulatory agency concerning an upcoming inspection.
 
16.10  
Use of Information and Publication

 
All information, including but not limited to information regarding levosimendan
or the sponsor’s operations (e.g., patent application, formulas, manufacturing
processes, basic scientific data, prior clinical data, formulation information)
supplied by the sponsor to the investigator and not previously published, and
any data generated as a result of this study, are considered confidential and
remains the sole property of the sponsor. The investigator agrees to maintain
this information in confidence and use this information only to accomplish this
study, and will not use it for other purposes without the sponsor’s prior
written consent.
 
The investigator understands that the information developed in the clinical
study will be used by the sponsor in connection with the continued development
of levosimendan, and thus may be disclosed as required to other clinical
investigators or regulatory agencies. To permit the information derived from the
clinical studies to be used, the investigator is obligated to provide the
sponsor with all data obtained in the study.
 
The results of the study will be reported in a Clinical Study Report generated
by the sponsor and will contain all data from all investigational sites. Any
work created in connection with performance of the study and contained in the
data that can benefit from copyright protection (except any publication by the
investigator as provided for below) shall be the property of the sponsor as
author and owner of copyright in such work.
 
The sponsor shall have the right to publish such data and information without
approval from the investigator. If an investigator wishes to publish information
from the study, a copy of the manuscript must be provided to the sponsor for
review at least 60 days before submission for publication or presentation.
Expedited reviews will be arranged for abstracts, poster presentations, or other
materials. If requested by the sponsor in writing, the investigator will
withhold such publication for up to an additional 60 days to allow for filing of
a patent application. In the event that issues arise regarding scientific
integrity or regulatory compliance, the sponsor will review these issues with
the investigator. The sponsor will not mandate modifications to scientific
content and does not have the right to suppress information. The investigator
will recognize the integrity of a multicenter study by not publishing data
derived from the individual site until the combined results from the completed
study have been published in full, within 12 months after conclusion,
abandonment, or termination of the study at all sites, or the sponsor confirms
there will be no multicenter study publication. Authorship of publications
resulting from this study will be based on generally accepted criteria for major
medical journals.
 


 
84

--------------------------------------------------------------------------------

 
 
 
17.  
REFERENCES

 
 
1.
IB (2011) Levosimendan (Simdax) Investigator's brochure edition 5. Orion Pharma.

 
2.
Algarni KD et al. Decreasing prevalence but increasing importance of left
ventricular dysfunction and reoperative surgery in prediction of mortality in
coronary artery bypass surgery: Trends over 18 years. J Thorac Cardiovasc Surg.
2011;

 
3.
Ferguson TB, Jr. et al. Preoperative beta-blocker use and mortality and
morbidity following CABG surgery in North America. JAMA. 2002; 287(17):2221-7.

 
4.
O'Connor CM et al. Comparison of coronary artery bypass grafting versus medical
therapy on long-term outcome in patients with ischemic cardiomyopathy (a 25-year
experience from the Duke Cardiovascular Disease Databank). Am J Cardiol. 2002;
90(2):101-7.

 
5.
Velazquez EJ et al. Coronary-artery bypass surgery in patients with left
ventricular dysfunction. N Engl J Med. 2011; 364(17):1607-16.

 
6.
Shahian DM et al. The Society of Thoracic Surgeons 2008 cardiac surgery risk
models: part 1--coronary artery bypass grafting surgery. Ann Thorac Surg. 2009;
88(1 Suppl):S2-22.

 
7.
Topkara VK et al. Coronary artery bypass grafting in patients with low ejection
fraction. Circulation. 2005; 112(9 Suppl):I344-50.

 
8.
Filsoufi F et al. Results and predictors of early and late outcome of coronary
artery bypass grafting in patients with severely depressed left ventricular
function. Ann Thorac Surg. 2007; 84(3):808-16.

 
9.
Haverich A et al. Pexelizumab reduces death and myocardial infarction in higher
risk cardiac surgical patients. Ann Thorac Surg. 2006; 82(2):486-92.

 
10.
Mentzer RM, Jr. et al. Effects of perioperative nesiritide in patients with left
ventricular dysfunction undergoing cardiac surgery:the NAPA Trial. J Am Coll
Cardiol. 2007; 49(6):716-26.

 
11.
Algarni KD et al. Predictors of low cardiac output syndrome after isolated
coronary artery bypass surgery: trends over 20 years. Ann Thorac Surg. 2011;
92(5):1678-84.

 
12.
O'Brien SM et al. The Society of Thoracic Surgeons 2008 cardiac surgery risk
models: part 2--isolated valve surgery. Ann Thorac Surg. 2009; 88(1
Suppl):S23-42.

 
13.
Williams JB et al. Postoperative inotrope and vasopressor use following CABG:
outcome data from the CAPS-care study. J Card Surg. 2011; 26(6):572-8.

 
14.
Thackray S et al. The effectiveness and relative effectiveness of intravenous
inotropic drugs acting through the adrenergic pathway in patients with heart
failure-a meta-regression analysis. Eur J Heart Fail. 2002; 4(4):515-29.

 
15.
Fellahi JL et al. Perioperative use of dobutamine in cardiac surgery and adverse
cardiac outcome: propensity-adjusted analyses. Anesthesiology. 2008;
108(6):979-87.

 
16.
Mebazaa A et al. Short-term survival by treatment among patients hospitalized
with acute heart failure: the global ALARM-HF registry using propensity scoring
methods. Intensive Care Med. 2011; 37(2):290-301.

 
 
 
85

--------------------------------------------------------------------------------

 
 
 
17.
Theologou T et al. Preoperative intra aortic balloon pumps in patients
undergoing coronary artery bypass grafting. Cochrane Database Syst Rev. 2011;
(1):CD004472.

 
18.
Holman WL et al. Prophylactic value of preincision intra-aortic balloon pump:
analysis of a statewide experience. J Thorac Cardiovasc Surg. 2000;
120(6):1112-9.

 
19.
Miceli A et al. Prophylactic intra-aortic balloon pump in high-risk patients
undergoing coronary artery bypass grafting: a propensity score analysis.
Interact Cardiovasc Thorac Surg. 2009; 9(2):291-4.

 
20.
Parissis H et al. The need for intra aortic balloon pump support following open
heart surgery: risk analysis and outcome. J Cardiothorac Surg. 2010; 5:20.

 
21.
Antila S et al. Site dependent bioavailability and metabolism of levosimendan in
dogs. Eur J Pharm Sci. 1999; 9:85-91.

 
22.
Erdei N et al. The levosimendan metabolite OR-1896 elicits vasodilation by
activating the K(ATP) and BK(Ca) channels in rat isolated arterioles. Br J
Pharmacol. 2006; 148(5):696-702.

 
23.
Szilagyi S et al. The effects of levosimendan and OR-1896 on isolated hearts,
myocyte-sized preparations and phosphodiesterase enzymes of the guinea pig. Eur
J Pharmacol. 2004; 486(1):67-74.

 
24.
Louhelainen M et al. Effects of calcium sensitizer OR-1986 on a cardiovascular
mortality and myocardial remodelling in hypertensive Dahl/Rapp rats. J Physiol
Pharmacol. 2009; 60(3):41-7.

 
25.
Segreti JA et al. Evoked changes in cardiovascular function in rats by infusion
of levosimendan, OR-1896
[(R)-N-(4-(4-methyl-6-oxo-1,4,5,6-tetrahydropyridazin-3-yl)phenyl)acetamid e],
OR-1855 [(R)-6-(4-aminophenyl)-5-methyl-4,5-dihydropyridazin-3(2H)-one],
dobutamine, and milrinone: comparative effects on peripheral resistance, cardiac
output, dP/dt, pulse rate, and blood pressure. J Pharmacol Exp Ther. 2008;
325(1):331-40.

 
26.
Banfor PN et al. Comparative effects of levosimendan, OR-1896, OR-1855,
dobutamine, and milrinone on vascular resistance, indexes of cardiac function,
and O2 consumption in dogs. Am J Physiol Heart Circ Physiol. 2008;
294(1):H238-48.

 
27.
Kivikko M et al. Acetylation status does not affect levosimendan's hemodynamic
effects in heart failure patients. Scand Cardiovasc J. 2010; 45(2):86-90.

 
28.
Kivikko M et al. Pharmacokinetics of levosimendan and its metabolites during and
after a 24-hour continuous infusion in patients with severe heart failure. Int J
Clin Pharmacol Ther. 2002; 40(10):465-71.

 
29.
Eriksson HI et al. Levosimendan facilitates weaning from cardiopulmonary bypass
in patients undergoing coronary artery bypass grafting with impaired left
ventricular function. Ann Thorac Surg. 2009; 87(2):448-54.

 
30.
Nieminen MS et al. Hemodynamic and neurohumoral effects of continuous infusion
of levosimendan in patients with congestive heart failure. J Am Coll Cardiol.
2000; 36(6):1903-12.

 
31.
Lilleberg J et al. Dose-range study of a new calcium sensitizer, levosimendan,
in patients with left ventricular dysfunction. J Cardiovasc Pharmacol. 1995; 26
Suppl 1:S63-9.

 
 
 
 
86

--------------------------------------------------------------------------------

 
 
32.
Kivikko M et al. Sustained hemodynamic effects of intravenous levosimendan.
Circulation. 2003; 107(1):81-6.

 
33.
Lilleberg J et al. Duration of the haemodynamic action of a 24-h infusion of
levosimendan in patients with congestive heart failure. Eur J Heart Fail. 2007;
9(1):75-82.

 
34.
Bergh CH et al. Intravenous levosimendan vs. dobutamine in acute decompensated
heart failure patients on beta-blockers. Eur J Heart Fail. 2010; 12(4):404-10.

 
35.
Follath F et al. Efficacy and safety of intravenous levosimendan compared with
dobutamine in severe low-output heart failure (the LIDO study): a randomised
double-blind trial. Lancet. 2002; 360(9328):196-202.

 
36.
Ukkonen H et al. Myocardial efficiency during levosimendan infusion in
congestive heart failure. Clin Pharmacol Ther. 2000; 68(5):522-31.

 
37.
Lilleberg J et al. Effects of a new calcium sensitizer, levosimendan, on
haemodynamics, coronary blood flow and myocardial substrate utilization early
after coronary artery bypass grafting. Eur Heart J. 1998; 19(4):660-8.

 
38.
Sonntag S et al. The calcium sensitizer levosimendan improves the function of
stunned myocardium after percutaneous transluminal coronary angioplasty in acute
myocardial ischemia. J Am Coll Cardiol. 2004; 43(12):2177-82.

 
39.
Teerlink JR et al. (2006) Levosimendan provides rapid and sustained improvement
in patient global assessment and dyspnea. ESICM19 th Annual Conference
Barcelona, Spain.

 
40.
Packer M (2005) REVIVE II: Multicenter Placebo-controlled Trial of Levosimendan
on Clinical Status in Acutely Decompensated Heart Failure. American Heart
Association.  Dallas, Texas, USA.

 
41.
de Lissovoy G et al. Hospital costs for treatment of acute heart failure:
economic analysis of the REVIVE II study. Eur J Health Econ. 2010; 11(2):185-93.

 
42.
Landoni G et al. Mortality reduction in cardiac anesthesia and intensive care:
results of the first International Consensus Conference. Acta Anaesthesiol
Scand. 2011; 55(3):259-66.

 
43.
Mebazaa A et al. Levosimendan vs dobutamine for patients with acute
decompensated heart failure: the SURVIVE Randomized Trial. JAMA. 2007;
297(17):1883-91.

 
44.
De Hert SG et al. The effects of levosimendan in cardiac surgery patients with
poor left ventricular function. Anesth Analg. 2007; 104(4):766-73.

 
45.
Levin R et al. [The calcium sensitizer levosimendan gives superior results to
dobutamine in postoperative low cardiac output syndrome]. Rev Esp Cardiol. 2008;
61(5):471-9.

 
46.
Tritapepe L et al. Levosimendan pre-treatment improves outcomes in patients
undergoing coronary artery bypass graft surgery. Br J Anaesth. 2009;
102(2):198-204.

 
47.
Lahtinen P et al. Levosimendan reduces heart failure after cardiac surgery: a
prospective, randomized, placebo-controlled trial. Crit Care Med. 2011;
39(10):2263-70.

 
48.
Levin R et al. The Preoperative Utilization of Levosimendan (Preoperative
Optimization) Reduced Mortality and Low Output Syndrome After Cardiac Surgery in
Patients With Low Ejection Fraction (EF<25%) (Abstract 3044). Circulation. 2007;
116:II_682.

 
 
 
87

--------------------------------------------------------------------------------

 
 
49.
Maharaj R and Metaxa V Levosimendan and mortality after coronary
revascularisation: a meta-analysis of randomised controlled trials. Crit Care.
2011; 15(3):R140.

 
50.
Shahian DM et al. The Society of Thoracic Surgeons 2008 cardiac surgery risk
models: part 3--valve plus coronary artery bypass grafting surgery. Ann Thorac
Surg. 2009; 88(1 Suppl):S43-62.

 
51.
Smith PK et al. Effect of pexelizumab in coronary artery bypass graft surgery
with extended aortic cross-clamp time. Ann Thorac Surg. 2006; 82(3):781-8;
discussion 788-9.

 
52.
De Hert SG et al. A randomized trial evaluating different modalities of
levosimendan administration in cardiac surgery patients with myocardial
dysfunction. J Cardiothorac Vasc Anesth. 2008; 22(5):699-705.

 
53.
Bojar RM (2005), Manual of Perioperative Care in Adult Cardiac Surgery, Fourth
edition. Blackwell Publishing, pp. 346-358.

 
54.
Overwalder PJ Intra Aortic Balloon Pump (IABP) Counterpulsation mirror with
better quality. Internet J Thorac Cardiovasc Surg. 1999; 2(2)

 
55.
Cohen M et al. Intra-aortic balloon counterpulsation in US and non-US centres:
results of the Benchmark Registry. Eur Heart J. 2003; 24(19):1763-70.

 
56.
Cheng JM et al. Percutaneous left ventricular assist devices vs. intra-aortic
balloon pump counterpulsation for treatment of cardiogenic shock: a
meta-analysis of controlled trials. Eur Heart J. 2009; 30(17):2102-8.

 
57.
Levin R et al. Levosimendan reduces mortality in postoperative low cardiac
output syndrome after coronary surgery (Abstract 4701). Circulation. 2009;
120:S987-S988.

 
58.
Hewitt CE and Torgerson DJ Is restricted randomisation necessary? BMJ. 2006;
332(7556):1506-8.

 
59.
Lan GKK and DeMets DL Discrete sequential boundaries for clinical trials.
Biometrika. 1983; 70(3):659-663.

 
60.
O'Brien PC and Fleming TR A multiple testing procedure for clinical trials.
Biometrics. 1979; 35(3):549-56.

 
61.
Chen YH et al. Monitoring mortality at interim analyses while testing a
composite endpoint at the final analysis. Control Clin Trials. 2003;
24(1):16-27.

 
62.
Hung HM et al. Statistical considerations for testing multiple endpoints in
group sequential or adaptive clinical trials. J Biopharm Stat. 2007;
17(6):1201-10.

 


 
88

--------------------------------------------------------------------------------

 


 
  ATTACHMENTS


 
89

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1: Study Drug Dose and Dosing Table
 
Preparation of the infusion
 
Levosimendan/placebo infusion for the 24-hour infusion is prepared as follows:
 
1)  
for patients < 85 kg by adding one (1) 5 mL vial of levosimendan/placebo
infusion concentrate to one 250 mL infusion bag or bottle of 5% Dextrose

 
2)  
for patients ³ 85 kg by adding two (2) 5 mL vials of levosimendan/placebo
infusion concentrate to one 500 mL infusion bag or bottle of 5% Dextrose

 
The concentration of the diluted infusion is about 50 µg/mL (12.5mg/255mL in a
250mL bag; 25mg/510mL in a 500mL bag).
 
The diluted infusion is administered intravenously by a peripheral or central
route. No other treatments should be administered via the same line.
 
The dosing regimen
 
1)  
a continuous infusion of 0.2 µg/kg/min is administered over the first 60 minutes

 
2)  
followed by a continuous infusion of 0.1 µg/kg/min for the next 23 hours.

 
On completion of the 24-hour infusion period, the study drug infusion is
switched off abruptly.
 
Placebo is diluted and infused intravenously according to the same schedule as
levosimendan.
 
Dose-limiting events
 
If the patient meets the dose-limiting event criteria (see the protocol, section
6), the following actions on study drug infusion should be undertaken:
 
During the first 60 minutes, the original dose (0.2 µg/kg/min) may be reduced to
0.1 µg/kg/min and then to 0.05 µg/kg/min as appropriate.
 
During the following 23 hours, the original dose (0.1µg/kg/min) may be reduced
to 0.05 µg/kg/min as appropriate.
 
Patients not tolerating this lowest dose should have medication permanently
discontinued.
 
 
90

--------------------------------------------------------------------------------

 
 
The following table provides detailed infusion rates (for given patient weight
as mL/h) for the different infusion rates of a 50 µg/mL preparation of
levosimendan/placebo infusion.
 
Patients weight (kg)
Infusion rate during
first 60 min (mL/h)
Infusion rate during
1 h -24 h (mL/h)
Reduced infusion rate
as needed (mL/h)
 
0.2 µg/kg/min
0.1 µg/kg/min
0.05 µg/kg/min
40-44
10
5
2
45-49
11
5
3
50-54
12
6
3
55-59
13
7
3
60-64
14
7
4
65-69
16
8
4
70-74
17
8
4
75-79
18
9
5
80-84
19
10
5
85-89
20
10
5
90-94
22
11
5
95-99
23
11
6
100-104
24
12
6
105-109
25
13
6
110-114
26
13
7
115-119
28
14
7
120-124
29
14
7
125-129
30
15
8
130-134
31
16
8
135-139
32
16
8
140-144
34
17
8
145-149
35
17
9
150-154
36
18
9
155-159
37
19
9
160-164
38
19
10
165-169
40
20
10



 
Example for calculating infusion rates: To be used, if the patient’s weight is
not indicated on the table.
 
For a patient weighing 38 kg patient,
 
0.2 μg/kg/min infusion rate: 0.2 x 38 ÷ 50 x 60 = 9 mL/h
 
0.1 μg/kg/min infusion rate: 0.1 x 38 ÷ 50 x 60 = 5 mL/h
 
50 x 60 = 5 mL/h
 
 
91

--------------------------------------------------------------------------------

 
 
ATTACHMENT 2: Pharmacokinetic Substudy
 
A substudy to evaluate the pharmacokinetics of levosimendan and its metabolites,
and the effect of acetylation status on pharmacokinetics and pharmacodynamics,
will be performed. The sample size for the substudy is 200 patients.
 
Background
 
Earlier data suggest that the formation of the metabolites OR-1855 and OR-1896
is delayed in cardiac surgery patients compared to chronic heart failure
patients.29
 
Further, the formation of the metabolites has been shown to depend on the
acetylation status both in heart failure patients27 and in healthy volunteers.63
Rapid acetylators produce more OR-1896 metabolite and less OR-1855; in slow
acetylators the opposite is seen. Although preclinical data indicate that
OR-1896 is much more potent than OR-1855, the hemodynamic effects in heart
failure patients have been the same in rapid and slow acetylators.27
 
The acetylation phenotype is genetically determined. The activity of the enzyme,
N-acetyltransferase, responsible for the acetylation, is determined by two
distinct genes, N-acetyltransferase 1 (NAT1) and N-acetyltransferase 2 (NAT2) at
chromosome 8p22. The NAT2 gene is responsible for the acetylation polymorphism,
which determines if an individual is a rapid or slow acetylator. The acetylation
polymorphism concerns the metabolism of a variety of arylamine and hydrazine
drugs as well as several carcinogens. The proportions of rapid and slow
acetylator phenotype vary considerably in different ethnic or geographic
populations. Most Caucasian populations in Europe and North America have 40 to
70% slow acetylators, whereas most Asian populations have only 10 to 30% slow
acetylators.64
 
Aims of the substudy
 
The aims of the substudy are to:
 
1)  
Evaluate, whether similar pharmacokinetics of the levosimendan metabolites as in
earlier cardiac surgery study, is seen in the present study population

 
2)  
Verify, whether the effect of acetylation status on the formation of the
metabolites of levosimendan is similar to heart failure and healthy volunteer
data

 
3)  
Evaluate the effect of acetylation status on the pharmacodynamic responses

 
 
 
92

--------------------------------------------------------------------------------

 
 
Collection of specimens
 
Blood samples (3 mL) for determining the plasma concentrations of levosimendan
and its metabolites OR-1855 and OR-1896 will be drawn at the completion of study
drug infusion and 48 hours after study drug initiation for pharmacokinetic
analysis. Additional samples for pharmacokinetic analysis will be collected on
Day 5 and Day 10 or at hospital discharge should it proceed either of these time
points.
 
During the infusion, the blood sample will be drawn from pre-existing arterial
lines, if available, or from a vein of the arm opposite to infusion arm. The
exact sampling times of the pharmacokinetic blood samples will be recorded on
eCRF.
 
A buccal cell sample for the determination of the acetylator status of a patient
will be taken within 24 hours post-CABG/mitral valve surgery and the sampling
time is recorded on eCRF.
 
Detailed instructions for collecting, handling, storing and shipping of the
plasma buccal samples will be provided in the study manual
 
Determination of plasma levels and the acetylation status
 
The concentrations of levosimendan and its metabolites OR-1855 and OR-1896 will
be determined by liquid chromatography tandem mass spectrometry. Bioanalytical
issues and criteria for the acceptance of the results will be described in the
Bioanalytical Plan and reported in a Bioanalytical Report to accompany the final
study report. Only the samples of patients receiving active treatment will be
analyzed. The analyses will be performed by an independent laboratory and
executed with appropriate measures to maintain the blind of the study. The
laboratory address for sample shipments will be identified in the study manual.
 
DNA will be extracted from the buccal cell samples and NAT2 single-nucleotide
polymorphisms will be analyzed to determine the acetylator status of the
patients. The analyses will be performed by an independent laboratory with
expertise in DNA analysis. The patients’ acetylator status will be identified in
a report to the clinical study CRO’s data management team and become source
data. Specific instructions for reporting this information will be included in
the study manual.
 
The samples will be stored at the laboratory for 6 months following the
reporting of data, after which they will be destroyed.
 
Pharmacokinetic evaluations
 
The scope of the study does not allow sufficient number of blood samples to be
collected for a thorough pharmacokinetic evaluation of both the parent drug and
the metabolites.
 
The elimination half-life of the parent drug, levosimendan, is about one hour
and within 4 hours post-infusion, no relevant plasma concentrations are seen.28
Therefore, the plasma levels of levosimendan will be reported from the first
sample only (taken during the study drug infusion). This represents the steady
state concentration (Css), with the provision that no dose adjustments have been
performed within 4 hours before sampling (≈ 4 elimination half-lives of the
parent drug).
 
 
93

--------------------------------------------------------------------------------

 
 
The plasma levels of the levosimendan metabolites will be reported from all
samples. Descriptive analyses of the concentrations will be reported for both
metabolites. In addition, population pharmacokinetic analysis of the metabolites
will be performed.
 
The effect of acetylation status on the pharmacokinetic variables will be
determined.
 
Pharmacodynamic evaluations
 
Earlier data indicate that acetylation status does not affect the plasma levels
or pharmacokinetics of the parent drug, levosimendan.27 Therefore, the eventual
differences in pharmacodynamics are likely to be seen only after the infusion is
stopped, when sufficient time for the formation of the levosimendan metabolites
has passed. Invasive hemodynamic assessments will only be performed during the
study drug infusion (until 1st post-surgery day), which is too early to evaluate
the eventual differences between rapid and slow acetylators. Prolonging the
duration of invasive hemodynamic monitoring is not ethically justified.
 
However, earlier data indicate that non-invasive hemodynamic variables,
especially heart rate, remain elevated several days beyond the study drug
infusion period.28, 43 The same applies, to a lesser extent, to decreased blood
pressure levels. Further, the higher the total dose of levosimendan is, the
greater is the formation of the metabolites and consequently greater increase in
heart rate and decrease in blood pressure at post-infusion period.65 Therefore,
these non-invasive hemodynamic variables will be used to evaluate eventual
differences in the pharmacodynamic responses in rapid and slow acetylators.
Heart rate and blood pressure will be assessed at the same time-points as the
pharmacokinetic samples are drawn.
 
Statistical considerations
 
Earlier data from cardiac surgery patients1 suggest that the mean±SEM (95% CI)
heart rate increase from baseline to 2-5 days post-surgery with levosimendan is
9.8 ± 3.0 bpm (3.9-15.7) greater compared to placebo (data not published). The
study did not include any later timepoints or pharmacogenomic sampling to
characterize acetylation status.
 
In the current study the dose of levosimendan is approximately half of that
administered in the reference study1. The heart rate increase compared to
placebo is anticipated to be one third lower, i.e. 6.9 bpm. With the proposed
sample size of approximately 100 patients per group, the expected variation
(SEM) will be 1.6 bpm providing a 95% CI of 3.6-10.1 for the heart rate
increase. The precision of these estimates with proposed sample size is
considered adequate.
 
 
94

--------------------------------------------------------------------------------

 
 
All pharmacokinetic and –dynamic data will be summarized using appropriate
descriptive statistics by treatment groups and time. The data will be further
summarized by patients’ acetylation status. Pharmacokinetic parameters will be
summarized similarly and comparison between the acetylation status performed
using one-way ANOVA. Differences at 5% level will be considered statistically
significant. Effect of acetylation status to pharmacodynamic response will be
analyzed using repeated measures ANCOVA model with baseline heart rate as
covariate, treatment, acetylation status, assessment day and first order
interactions as fixed effects, using day as within subject and treatment and
acetylation status as between factors. Differences will be described using model
based least square means. Treatment by acetylation status interaction test at
10% level will be used to declare statistical significance.
 
References
 
 
1.
Eriksson HI et al. Levosimendan facilitates weaning from cardiopulmonary bypass
in patients undergoing coronary artery bypass grafting with impaired left
ventricular function. Ann Thorac Surg. 2009; 87(2):448-54.

 
2.
Kivikko M et al. Acetylation status does not affect levosimendan's hemodynamic
effects in heart failure patients. Scand Cardiovasc J. 2010; 45(2):86-90.

 
3.
Antila S et al. Pharmacokinetics of levosimendan and its active metabolite
OR-1896 in rapid and slow acetylators. Eur J Pharm Sci. 2004; 23(3):213-22.

 
4.
Meyer UA and Zanger UM Molecular mechanisms of genetic polymorphisms of drug
metabolism. Annu Rev Pharmacol Toxicol. 1997; 37:269-96.

 
5.
Kivikko M et al. Pharmacokinetics of levosimendan and its metabolites during and
after a 24-hour continuous infusion in patients with severe heart failure. Int J
Clin Pharmacol Ther. 2002; 40(10):465-71.

 
6.
Mebazaa A et al. Levosimendan vs dobutamine for patients with acute
decompensated heart failure: the SURVIVE Randomized Trial. JAMA. 2007;
297(17):1883-91.

 
7.
Kivikko M et al. Pharmacodynamics and safety of a new calcium sensitizer,
levosimendan, and its metabolites during an extended infusion in patients with
severe heart failure. J Clin Pharmacol. 2002; 42(1):43-51.

 

 
 
95

--------------------------------------------------------------------------------

 
 
 
ATTACHMENT 3: Child Pugh Classification
 
Scoring System
 
 
The score employs five clinical measures of liver disease.1 Each measure is
scored 1-3, with 3 indicating most severe derangement.

 
Measure
1 point
2 points
3 points
Total bilirubin
μmol/l (mg/dl)
<34 (£2)
34-50 (2-3)
>50 (>3)
Serum albumin, g/l
>35
28-35
<28
PT INR
<1.7
1.71-2.30
> 2.30
Ascites
None
Mild
Moderate to Severe
Hepatic encephalopathy
None
Grade I-II (or suppressed with medication)
Grade III-IV (or refractory)

 
Different textbooks and publications use different measures. Some older
reference works substitute PT prolongation for INR.
 
In primary sclerosing cholangitis (PSC) and primary biliary cirrhosis (PBC), the
bilirubin references are changed to reflect the fact that these diseases feature
high conjugated bilirubin levels. The upper limit for 1 point is 68 μmol/l (4
mg/dl) and the upper limit for 2 points is 170 μmol/l (10 mg/dl).
 
Classification designation
 
Chronic liver disease is classified into Child Pugh class A to C, employing the
added score from above.
 
Points
Class
5-6
A
7-9
B
10-15
C



 
 
Reference

 
1.
Pugh RN et al. Transection of the oesophagus for bleeding oesophageal varices.
Br J Surg. 1973; 60(8):646-9.



 
 
96

--------------------------------------------------------------------------------

 
EXHIBIT C


SALES LEVEL ESTIMATES


To be attached later pursuant to Chapter 8.5.
 
 
 
97

--------------------------------------------------------------------------------

 
 
EXHIBIT D




KEY TERMS FOR THE SUPPLY AGREEMENT- DEVELOPMENT


●  
Product and Placebo-Product required by Licensee to conduct, or have conducted,
the Study shall be supplied by Orion to Licensee at no charge.



●  
“Placebo-Product” means a product which is by visual inspection identical with
Product in terms of packaging and appearance but contains no active ingredients
in the composition.



●  
Product and Placebo-Product shall be supplied in bulk, the bulk vials packed as
separately agreed later.



●  
Product and Placebo-Product vials shall be supplied unlabeled.



●  
Product and Placebo-Product will be supplied by Orion to Licensee only against
receipt of Licensee’s written order and Orion’s written confirmation of the
same. The delivery shall be within one hundred twenty (120) days from
confirmation by Orion of Licensee’s firm order.



●  
Accepted orders of Product and Placebo-Product shall be delivered to Licensee
CIP, New York (Incoterms 2010), unless the Parties agree in writing in
connection with Product(s) order, and on a case by case basis, on delivery to
another destination.



●  
Licensee shall be solely responsible for all customs clearance for Product and
Placebo-Product, and it shall bear and pay all taxes, duties, levies and other
charges, if any, imposed on it by reason of its import of the Product.



●  
Each Product and Placebo-Product delivered hereunder shall have been
manufactured in accordance with current GMP and agreed specifications, and shall
comply, on the date of dispatch from Orion, with all applicable laws and
regulations in the country of manufacture.

 
 
 
98

--------------------------------------------------------------------------------

 
 
EXHIBIT E




KEY TERMS FOR THE SUPPLY AGREEMENT- COMMERCIAL


●  
The transfer price for the Product shall be [***].



●  
The Product(s) shall be delivered by Orion in finished consumer packs in
accordance with the Packaging Requirements (as defined in the Supply Agreement –
Commercial).



●  
Licensee agrees to provide Orion no later than the tenth (10th) day of each
calendar month, its then current forecast for the quantities of the Product that
Licensee will require during the following twenty four (24) months period. Each
monthly forecast issued shall reflect a continuously rolling/progressive twenty
four (24) month cycle. The forecast placed by Licensee shall be binding in
respect of the first three months of the forecast in that Licensee undertakes to
place binding orders for the amount of the Product indicated in the latest
forecast for the next three (3) months. Orion shall not be under any obligation
to accept any order of the Product which is in excess of one hundred and twenty
per cent (120 %) or more of the latest forecast relating to Licensee's
requirements for the first six (6) months of any forecast.



●  
Product will be supplied by Orion to Licensee only against receipt of Licensee’s
written purchase order and Orion’s written confirmation of the same. The
delivery shall be within ninety (90) days from confirmation by Orion of
Licensee’s firm purchase order.



●  
Accepted orders of Product shall be delivered to Licensee CIP, New York
(Incoterms 2010), unless the Parties agree in writing in connection with
Product(s) order, and on a case by case basis, on delivery to another
destination.



●  
Licensee shall be solely responsible for all customs clearance for Product, and
it shall bear and pay all taxes, duties, levies and other charges imposed on it
by reason of its purchase, import or resale of the Product.



●  
Each Product delivered hereunder shall have been manufactured in accordance with
current GMP and agreed specifications, and shall comply, on the date of dispatch
from Orion, with all applicable laws and regulations in the country of
manufacture.



●  
Licensee shall be invoiced and pay for all purchases of Product in US Dollars
and payment for delivered Product shall be due and payable within forty-five
(45) days from the date of invoice. Payments shall be made by bank transfer
(e.g. “SWIFT” or comparable bank transfer method) shall be made to Orion’s
designated bank account and be deemed paid when freely received by Orion.
Licensee shall bear all costs in connection with effecting payments. Orion
reserves the right to charge and Licensee hereby agrees to pay interest on any
overdue amount of any payment under this Agreement at the rate of ten (10) per
cent per annum from the date any payment was due and payable until full payment
is made.

_________________
 
[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
99
 

--------------------------------------------------------------------------------